Exhibit 10.1

 

AMENDED AND RESTATED

 

U.S. $2,000,000,000

 

MULTICURRENCY CREDIT AGREEMENT

 

Dated as of December 3, 2014

 

Among

 

ECOLAB INC.,

as a Borrower and as Guarantor,

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as Banks,

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as Issuing Banks,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Swing Line Bank

 

CITIBANK, N.A., JPMORGAN CHASE BANK, N.A. and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Syndication Agents,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES LLC
and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

PAGE

ARTICLE 1

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

Section 1.01.  Certain Defined Terms

1

Section 1.02.  Computation of Time Periods

25

Section 1.03.  Accounting Terms and Change in Accounting Principles

25

Section 1.04.  [Reserved]

25

Section 1.05.  Exchange Rates; Currency Equivalents

25

Section 1.06.  Additional Currencies

26

Section 1.07.  Change Of Currency

27

Section 1.08.  Letter Of Credit Amounts

27

ARTICLE 2

 

AMOUNTS AND TERMS OF THE ADVANCES

 

 

 

Section 2.01.  The A Advances and Letters of Credit

28

Section 2.02.  Making the A Advances

29

Section 2.03.  [Reserved]

31

Section 2.04.  [Reserved]

31

Section 2.05.  Letters of Credit

31

Section 2.06.  The B Advances

39

Section 2.07.  Fees

44

Section 2.08.  Reduction of the Commitments; Increased Commitments; Additional
Banks

46

Section 2.09.  Repayment of A Advances and Swing Line Advances

48

Section 2.10.  Interest on A Advances and Swing Line Advances

48

Section 2.11.  Additional Interest on Eurocurrency Advances

49

Section 2.12.  Interest Rate Determination

50

Section 2.13.  Voluntary Conversion or Continuation of Advances

52

Section 2.14.  Prepayments of A Advances and Swing Line Advances

52

Section 2.15.  Increased Costs and Reduced Return

53

Section 2.16.  Illegality

55

Section 2.17.  Payments and Computations

56

Section 2.18.  Sharing of Payments, Etc.

57

Section 2.19.  Swing Line Advances

57

Section 2.20.  Taxes

61

Section 2.21.  Substitution of Banks

66

Section 2.22.  Extension of Commitments

67

Section 2.23.  Cash Collateral

67

 

i

--------------------------------------------------------------------------------


 

Section 2.24.  Defaulting Banks

68

 

 

ARTICLE 3

 

CONDITIONS OF LENDING

 

 

 

Section 3.01.  Conditions Precedent to the Effectiveness of the Amendment and
Restatement

71

Section 3.02.  Conditions Precedent to Each A Borrowing and Letter of Credit

74

Section 3.03.  [Reserved]

75

Section 3.04.  Conditions Precedent to Each B Borrowing

75

 

 

ARTICLE 4

 

REPRESENTATION AND WARRANTIES

 

 

 

Section 4.01.  Representations and Warranties of the Company

76

Section 4.02.  Representations and Warranties of Borrowing Subsidiaries

79

 

 

ARTICLE 5

 

COVENANTS OF THE COMPANY

 

 

 

Section 5.01.  Affirmative Covenants

80

Section 5.02.  Negative Covenants

85

Section 5.03.  Financial Covenant

87

 

 

ARTICLE 6

 

EVENTS OF DEFAULT

 

 

 

Section 6.01.  Events of Default

87

Section 6.02.  Letter of Credit Collateral Account

89

 

 

ARTICLE 7

 

THE AGENT

 

 

 

Section 7.01.  Appointment and Authority

90

Section 7.02.  Rights as a Bank

90

Section 7.03.  Exculpation Provisions

90

Section 7.04.  Reliance by Agent

91

Section 7.05.  Delegation of Duties

92

Section 7.06.  Resignation of Agent

92

Section 7.07.  Non-Reliance on Agent and Other Banks

93

Section 7.08.  No Other Duties, Etc.

93

Section 7.09.  Indemnification

94

 

 

ARTICLE 8

 

GUARANTY

 

 

 

Section 8.01.  The Guaranty

94

 

ii

--------------------------------------------------------------------------------


 

Section 8.02.  Guaranty Unconditional

95

Section 8.03.  Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances

95

Section 8.04.  Waiver by the Company

96

Section 8.05.  Subrogation

96

Section 8.06.  Stay of Acceleration

96

 

 

ARTICLE 9

 

MISCELLANEOUS

 

 

 

Section 9.01.  Amendments, Etc.

96

Section 9.02.  Notices, Etc.

97

Section 9.03.  No Waiver; Remedies

101

Section 9.04.  Costs and Expenses

101

Section 9.05.  Right of Set-off

102

Section 9.06.  Judgment

102

Section 9.07.  Binding Effect

103

Section 9.08.  Assignments and Participations

103

Section 9.09.  Consent to Jurisdiction

107

Section 9.10.  GOVERNING LAW

107

Section 9.11.  Execution in Counterparts

107

Section 9.12.  Indemnification

108

Section 9.13.  Confidentiality

109

Section 9.14.  Non-reliance by the Banks

109

Section 9.15.  No Indirect Security

110

Section 9.16.  Waiver of Jury Trial

110

Section 9.17.  USA Patriot Act Notification

110

Section 9.18.  No Advisory or Fiduciary Responsibility

110

Section 9.19.  Severability

111

 

iii

--------------------------------------------------------------------------------


 

ANNEX A

COMMITMENTS

 

 

EXHIBIT A-1

Form of A Note

EXHIBIT A-2

Form of B Note

EXHIBIT B-1

Form of Notice of A Borrowing

EXHIBIT B-2

Form of Notice of B Borrowing (Dollars)

EXHIBIT B-3

Form of Notice of B Borrowing (Alternative Currency)

EXHIBIT B-4

Form of Notice of Letter of Credit Issuance

EXHIBIT B-5

Form of Notice of Swing Line Borrowing

EXHIBIT C-1

Form of Assignment and Acceptance

EXHIBIT C-2

Form of Increase Agreement

EXHIBIT D

Form of Election to Participate

EXHIBIT E

Form of Opinion of General Counsel of the Company

EXHIBIT F

Form of Subsidiary Guaranty

 

 

SCHEDULE I

Applicable Lending Offices and Notice Addresses

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED MULTICURRENCY CREDIT AGREEMENT

 

AMENDED AND RESTATED MULTICURRENCY CREDIT AGREEMENT (this “Agreement”) dated as
of December 3, 2014, among  ECOLAB INC., a Delaware corporation (the “Company”),
the financial institutions party hereto as Banks from time to time, the
financial institutions party hereto as Issuing Banks from time to time, BANK OF
AMERICA, N.A. (“Bank of America”), as administrative agent (the “Agent”) for the
Banks and Issuing Banks hereunder and as Swing Line Bank, and CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
co-syndication agents.

 

RECITALS:

 

WHEREAS, the Company, the financial institutions party thereto as Banks, the
financial institutions party thereto as Issuing Banks from time to time, Bank of
America, as administrative agent for the Banks, and the other parties thereto
entered into the Multicurrency Credit Agreement, dated as of September 8, 2011
(the “Original Credit Agreement”), which provides a multicurrency revolving
credit facility on the terms and conditions set forth therein; and

 

WHEREAS, the parties to the Original Credit Agreement wish to amend and restate
the Original Credit Agreement in its entirety on the terms set forth herein;

 

NOW, THEREFORE, subject to the satisfaction of the conditions precedent set
forth herein, the parties hereto agree that, as of the Amendment and Restatement
Effective Date, the Original Credit Agreement is amended and restated in its
entirety as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“A Advance” means an advance by a Bank to a Borrower as part of an A Borrowing
and refers to a Base Rate Advance or a Eurocurrency Advance, each of which shall
be a “Type” of A Advance.

 

“A Borrowing” means a borrowing consisting of simultaneous A Advances of the
same Type made to a single Borrower by each of the Banks pursuant to
Section 2.01.

 

--------------------------------------------------------------------------------


 

“A Note” means a promissory note of a Borrower payable to any Bank, in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Bank resulting from the A Advances made by
such Bank to such Borrower.

 

“Act” has the meaning specified in Section 9.17.

 

“Added Bank” has the meaning specified in Section 2.08(c).

 

“Administrative Questionnaire” means an administrative questionnaire in
substantially the form approved by the Agent.

 

“Advance” means an A Advance, a B Advance or a Swing Line Advance.

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly or indirectly controls or is controlled by or is under common
control with the Person specified.

 

“Agent” has the meaning set forth in the introductory paragraph.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Alternative Currency” means (i) each Primary Currency and (ii) any lawful
currency other than Dollars which is freely transferable and convertible into
Dollars; provided that with respect to clause (ii), such other currency is
approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent or the applicable Issuing Bank,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to $600,000,000.  The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“Amendment and Restatement Effective Date” means the date on which the
conditions specified in Section 3.01 are satisfied, which date is the date
hereof.

 

“Anniversary Date” means each December 3 occurring during the term of this
Agreement, commencing December 3, 2015, or if any such date is not a Business
Day, the next preceding Business Day.

 

“Applicable Base Rate Margin” has the meaning specified in Section 2.10(a).

 

2

--------------------------------------------------------------------------------


 

“Applicable Eurocurrency Margin” has the meaning specified in Section 2.10(b).

 

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance, such Bank’s
Eurocurrency Lending Office in the case of a Eurocurrency Advance and, in the
case of a B Advance, the office of such Bank notified by such Bank to the Agent
as its Applicable Lending Office with respect to such B Advance.  Without
limitation of the foregoing, any Bank may, at its option, make any Advances
available to any Borrower by causing any foreign or domestic branch or Affiliate
of such Bank to make such Advance; provided that any exercise of such option
shall not affect the obligation of such Borrower to repay such Advance in
accordance with the terms of this Agreement.

 

“Applicable Margin” means the Applicable Eurocurrency Margin under
Section 2.10(b).

 

“Applicable Percentage” means with respect to any Bank at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitments 
represented by such Bank’s Commitment at such time, subject to adjustment as
provided in Section 2.08(f) or Section 2.24.  If the commitment of each Bank to
make Advances and the obligation of the Issuing Banks to Issue Letters of Credit
have been terminated pursuant to Section 6.01, or if the Commitments have
expired, then the Applicable Percentage of each Bank shall be determined based
on the Applicable Percentage of such Bank most recently in effect, giving effect
to any subsequent assignments.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup
Global Markets Inc., J.P. Morgan Securities LLC and The Bank of Tokyo-Mitsubishi
UFJ, Ltd.

 

“Assigning Bank” has the meaning specified in Section 2.08(e).

 

“Assignment and Acceptance” means an assignment and acceptance in substantially
the form of Exhibit C-1 hereto pursuant to which a Bank assigns all or a portion
of such Bank’s rights and obligations under this Agreement in accordance with
the terms of Section 9.08.

 

“B Advance” means an advance by a Bank to a Borrower as part of a B Borrowing
resulting from the applicable auction bidding procedure described in
Section 2.06.

 

3

--------------------------------------------------------------------------------


 

“B Borrowing” means a borrowing consisting of simultaneous B Advances to a
Borrower from each of the Banks whose offer to make a B Advance as part of such
borrowing has been accepted by the Company on behalf of such Borrower under the
applicable auction bidding procedure described in Section 2.06.

 

“B Note” means a promissory note of a Borrower payable to any Bank, in
substantially the form of Exhibit A-2 hereto, evidencing the indebtedness of
such Borrower to such Bank resulting from a B Advance made by such Bank.

 

“Bank of America” has the meaning set forth in the introductory paragraph.

 

“Banks” means the financial institutions listed on the signature pages hereof,
any assignee of a Bank pursuant to an Assignment and Acceptance and any Added
Bank, but excluding any former Bank that has assigned all of its obligations
hereunder pursuant to an Assignment and Acceptance.  For the avoidance of doubt,
as the context requires, Bank shall include the Swing Line Bank.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%. 
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Advance” means an A Advance denominated in Dollars which bears
interest as provided in Section 2.10(a).

 

“Borrower” means the Company or any Borrowing Subsidiary, and, subject to
Section 5.02(b), their respective successors and assigns, and “Borrowers” means
all of the foregoing.

 

“Borrowing” means an A Borrowing, a B Borrowing or a Swing Line Borrowing, as
the context may require.

 

“Borrowing Subsidiary” means any Subsidiary (a) that is a Wholly-Owned
Consolidated Subsidiary and (b) as to which an Election to Participate shall
have been delivered to the Agent, duly executed on behalf of such Borrowing
Subsidiary and the Company, at least five (5) Business Days prior to the date of
the initial Notice of Borrowing on behalf of such Borrowing Subsidiary.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means a day of the year, other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the laws of, or are
in fact closed in, the state in the United States where the Agent’s office with
respect to Obligations denominated in Dollars is located and:

 

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which banks are open for
business in London;

 

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Canadian Dollars” means the lawful money of Canada.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent or any Issuing Bank (as applicable), as collateral
for Letter of Credit Obligations or obligations of Banks to fund participations
(as the context may require), cash or deposit account balances or, if the
Issuing Banks benefiting from such collateral shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Agent and (b) the applicable
Issuing Banks. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,

 

5

--------------------------------------------------------------------------------


 

regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the aggregate ordinary voting power
represented by the issued and outstanding shares of stock of the Company, or
(b) during any period of 25 consecutive calendar months, commencing on the date
of this Agreement, the ceasing of those individuals (the “Continuing Directors”)
who (i) were directors of the Company on the first day of each such period or
(ii) subsequently became directors of the Company and whose initial election
subsequent to that date was approved by a majority of the Continuing Directors
then on the board of directors of the Borrower, to constitute a majority of the
board of directors of the Borrower.

 

“Collateral Shortfall Amount” means, at any time, the excess, if any, of (a) the
amount of Letter of Credit Obligations outstanding at such time over (b) the
amount on deposit in the Letter of Credit Collateral Account at such time that
is subject to a perfected security interest in favor of the Agent for the
benefit of the Banks and the Issuing Banks, subject to no Liens prohibited under
Section 5.02(a).

 

“Commercial Letter of Credit” means any documentary Letter of Credit Issued by
an Issuing Bank pursuant to Section 2.05 for the account of a Borrower which is
drawable upon presentation of documents evidencing the sale or shipment of goods
purchased by such Borrower in the ordinary course of its business.

 

“Commitment” means, for each Bank, the amount set forth opposite such Bank’s
name on Annex A under the caption “Commitment” or, in the case of an Added Bank,
in the applicable Increase Agreement, as such amount may be reduced or increased
pursuant to Section 2.08 or reduced or increased pursuant to an assignment made
in accordance with Section 9.08.

 

“Communications” has the meaning specified in Section 9.02(b).

 

6

--------------------------------------------------------------------------------


 

“Company” has the meaning set forth in the introductory paragraph, and, subject
to Section 5.02(b), any and all successors thereto.

 

“Consolidated EBITDA” means for any Measurement Period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such Measurement Period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense for
such Measurement Period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Company and its Subsidiaries for such
Measurement Period, (iii) depreciation and amortization expense for such
Measurement Period, (iv) other non-cash items of the Company and its
Subsidiaries decreasing Consolidated Net Income in such Measurement Period,
except to the extent such non-cash charges are reserved for cash charges to be
taken in the future and (v) non-recurring items of the Company and its
Subsidiaries reducing such Consolidated Net Income; provided that the amount
pursuant to this clause (v) shall not exceed $100,000,000 per fiscal year (which
amount may be increased by the amount permitted for the immediately succeeding
two fiscal years, and any such increase used in any fiscal year shall reduce on
a dollar-for-dollar basis the amount otherwise permitted in such immediately
succeeding year(s) provided that in no event shall the amount added back
pursuant to this clause (v) exceed an amount equal to $150,000,000 in any fiscal
year). and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) federal, state, local and foreign income tax
credits of the Company and its Subsidiaries for such Measurement Period and
(ii) all non-cash items increasing Consolidated Net Income for such Measurement
Period.

 

“Consolidated Interest Expense” means, for any period, interest expense in
respect of Debt (including that attributable to leases recorded as capital
leases in accordance with GAAP in effect on the date hereof), net of interest
income, of the Company and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding (a) interest on deferred
compensation reported in respect of such Measurement Period, (b) any income or
expense in respect of such period associated with spot-to-forward differences or
points on foreign currency swap transactions that are included in interest
income or expense as a result of Statement of Financial Accounting Standards
No. 133, (c) fees and expenses paid by the Company and its Subsidiaries in
connection with credit card arrangements, (d) fees and expenses paid to rating
agencies, (e) fees paid to banks, trust companies and finance entities with
respect to operating accounts with such entities maintained by the Company or
any of its Subsidiaries and (f) implicit interest with respect to earn-out
obligations.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with those of the Company in its consolidated financial
statements at such date in accordance with GAAP.

 

“Consolidated Tangible Assets” means, as of any date of determination, (a) the
total assets of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, as set forth in the most recent financial
statements delivered on or prior to such date pursuant to Section 5.01(b)(i) or
(ii) minus (b) all unamortized debt discount and expense, unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, anticipated
future benefit of tax loss carry-forwards, copyrights, organization or
developmental expenses and other intangible assets, in each case to the extent
included in clause (a).

 

“Convert”, “Conversion”, and “Converted” each refer to a conversion of A
Advances of one Type into A Advances of another Type pursuant to Section 2.12,
2.13 or 2.16.

 

“Credit Rating” means, as of any date of determination, the available public
ratings as determined by one or more Rating Agencies of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
Company shall not maintain a public Credit Rating of its non-credit-enhanced,
senior unsecured long-term debt from at least two Rating Agencies, the Credit
Rating shall be deemed to be below BBB- (S&P), Baa3 (Moody’s) and BBB- (Fitch),
(b) if the Company shall maintain a public rating of its non-credit-enhanced,
senior unsecured long-term debt from only two Rating Agencies, then the higher
of such Credit Ratings shall apply, unless there is a split in Credit Ratings of
more than one ratings level, in which case the Credit Rating that is one level
lower than the higher of the Company’s two Credit Ratings shall apply, and(c) if
the Company shall maintain a public Credit Rating of its non-credit-enhanced,
senior unsecured long-term debt from all three of the Rating Agencies, (i) if
(x) two Credit Ratings are equivalent and the third Credit Rating is lower, the
higher Credit Rating shall apply, (y) two Credit Ratings are equivalent and the
third Credit Rating is higher, the lower Credit Rating shall apply and (z) no
Credit Ratings are equivalent, the Credit Rating that is neither the highest nor
the lowest Credit Rating shall apply.

 

“Debt” means (but without duplication of any item) (a) indebtedness for borrowed
money; (b) obligations evidenced by bonds, debentures, notes or other similar
instruments; (c) obligations to pay the deferred purchase price of property or
services, excluding trade obligations and other accounts payable arising in the
ordinary course of business; (d) obligations as lessee under leases which shall
have been or should be, in accordance with GAAP in effect on the date hereof,
recorded as capital leases; (e) obligations under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (d) above;

 

8

--------------------------------------------------------------------------------


 

and (f) solely with respect to Section 5.02(a), liabilities in respect of
unfunded vested benefits under plans covered by Title IV of ERISA.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, receivership, insolvency, or similar debtor relief Laws of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event which would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.

 

“Defaulting Bank” means, subject to Section 2.24(b), any Bank that (a) has
failed to (i) fund all or any portion of its Advances within two (2) Business
Days of the date such Advances were required to be funded hereunder unless such
Bank notifies the Agent and the Company in writing that such failure is the
result of such Bank’s determination that one or more conditions precedent to
funding has not been satisfied (each such condition precedent, together with any
applicable default, to be specifically identified in such writing), or (ii) pay
to the Agent or any Bank any other amount required to be paid by it hereunder
(including in respect of its participations in respect of Letters of Credit or
Swing Line Advances) within two (2) Business Days of the date when due, (b) has
notified the Company or the Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit, (c) has failed, within three (3) Business
Days after written request by the Agent or the Company, to confirm in writing to
the Agent or the Company that it will comply with its funding obligations
(provided, that such Bank shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Agent and the
Company) or (d) has, or has a direct or indirect parent company that has, other
than via an Undisclosed Administration, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, or (iii) taken any action
in furtherance of, or indicated its consent to, approval of or acquiescence in
any such proceeding or appointment; provided that a Bank shall not be a
Defaulting Bank solely by virtue of the ownership or acquisition of any equity
interest in that Bank or any direct or indirect parent company thereof by a
Governmental Authority, so long as such ownership interest does not result in or
provide such Lender with immunity from jurisdiction of courts of the United
States or from the enforcement of judgments or writs of attachment of its assets
or permit such Lender (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow, or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Agent that a Bank is a Defaulting Bank
under clauses (a) through (d) above, and of the effective date

 

9

--------------------------------------------------------------------------------


 

of such status, shall be conclusive and binding absent manifest error, and such
Bank shall be deemed to be a Defaulting Bank (subject to Section 2.24(b)) upon
delivery of written notice of such determination to the Company, each Issuing
Bank, the Swing Line Bank and each Bank.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Agent or the applicable Issuing Bank, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Dollars” and the sign “$” each mean lawful money of the United States of
America.

 

“Domestic Lending Office” means, (i) with respect to Bank of America, its office
specified as its Domestic Lending Office on Schedule I or such other office as
the Agent may from time to time notify the Company and the Lenders, and
(ii) with respect to any other Bank, the office of such Bank specified as its
“Domestic Lending Office” or “Domestic Address” in its Administrative
Questionnaire or, in either case, such other office of such Bank located within
the United States of America as such Bank may from time to time specify to the
Company and the Agent.

 

“Election to Participate” means an Election to Participate in substantially the
form of Exhibit D hereto.

 

“Eligible Assignee” means (a) a Bank, (b) an Affiliate or Approved Fund of a
Bank, (c) any other financial institution subject to the consents otherwise
required by Section 9.08; provided that Eligible Assignee shall not include
(i) the Company or any of the Company’s Affiliates, (b) any Defaulting Bank or
any of its Subsidiaries or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons or (c) a natural person.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the EMU for the introduction
of, changeover to or operation of a single or unified European currency.

 

“Environmental Law” means any federal, state, local or foreign law (including
common law), statute, ordinance, rule, regulation, or binding judgment, order,
injunction, decree or requirement of any Governmental Authority relating to
protection of the environment (including ambient air, surface water, ground

 

10

--------------------------------------------------------------------------------


 

water, land surface or subsurface strata, sediment, natural resources), or the
handling, use, presence, disposal, Release of, any Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Company or any of its Subsidiaries, and (b) any
partnership, trade or business under common control (within the meaning of
Section 414(c) of the Internal Revenue Code) with the Company or any of its
Subsidiaries.

 

“Euro” and “€”means the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

 

“Eurocurrency Advance” means an Advance denominated in Dollars or in an
Alternative Currency which bears interest as provided in Section 2.10(b).

 

“Eurocurrency Lending Office” means, with respect to Bank of America, its office
specified as its Eurocurrency Lending Office on Schedule I and, with respect to
any other Bank, the office of such Bank specified as its “Eurocurrency Lending
Office” or “Eurodollar Address” in its Administrative Questionnaire (or, if no
such office is specified, its Domestic Lending Office), or, in either case, such
other office of such Bank as such Bank may from time to time specify to the
Company and the Agent.  A Bank may specify different offices for its A Advances
denominated in Dollars and its A Advances denominated in Alternative Currencies,
respectively, and the term “Eurocurrency Lending Office” shall refer to any or
all such offices, collectively, as the context may require when used in respect
of such Bank.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurocurrency Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurocurrency Rate Advance (i) if denominated in a LIBOR Quoted Currency, the
rate per annum equal to (x) the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate approved by the Agent (provided that such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Agent and that is consistent with the manner in which the Agent is applying such
rate to similarly situated borrowers), as published on the applicable Bloomberg
screen page (or, if such Bloomberg screen page is not available, such other
commercially available, generally recognized financial information service
providing quotations of

 

11

--------------------------------------------------------------------------------


 

LIBOR as designated by the Agent from time to time) at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the commencement of such Interest
Period (the “Screen Rate”), for deposits in the relevant currency (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or (y) if such published rate is not available at such time for
any reason for such Interest Period (an “Impacted Interest Period”), the
Interpolated Rate at such time and (ii) if denominated in Canadian Dollars, the
rate per annum equal to the Canadian Dealer Offered Rate, or a comparable or
successor rate which rate is approved by the Agent (provided that such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Agent and that is consistent with the manner in which the Agent is applying such
rate to similarly situated borrowers), as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Agent from time to time) at or about
10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date with a term
equivalent to such Interest Period;

 

(b)                                 for any interest calculation with respect to
a Base Rate Advance on any date, the rate per annum equal to LIBOR, at
approximately 11:00 a.m. (London time) determined two (2) London Banking Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day; and

 

(c)                                  if the Eurocurrency Rate calculated
pursuant to clauses (a) or (b) of this definition shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement;

 

provided that to the extent a comparable or successor rate is approved by the
Agent, as published on the applicable Bloomberg screen page (or, if such
Bloomberg screen page is not available, such other commercially available,
generally recognized financial information service providing quotations of LIBOR
as designated by the Agent from time to time) in connection with any rate set
forth in this definition, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Agent and that is consistent with the manner in which the Agent is applying such
rate to similarly situated borrowers.

 

“Eurocurrency Rate Reserve Percentage” of any Bank for the Interest Period for
any Eurocurrency Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Bank with respect to liabilities or assets consisting

 

12

--------------------------------------------------------------------------------


 

of or including Eurocurrency Liabilities having a term equal to such Interest
Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Damages” has the meaning specified in Section 9.12(a).

 

“Extended Facility Letter of Credit” has the meaning specified in
Section 2.05(j).

 

“Extension Confirmation Date” has the meaning specified in Section 2.22(b).

 

“Extension Confirmation Notice” has the meaning specified in Section 2.22(b).

 

“Extension Request” has the meaning specified in Section 2.22(a).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” has the meaning specified in Section 4.01(r).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers as
published for such day (or if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; provided that
if such rate is not so published for any day which is a Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Agent.

 

“Fee Letter” means each of (i) the joint fee letter dated November 7, 2014 among
Citigroup Global Markets Inc., J.P. Morgan Securities LLC, JPMorgan Chase Bank,
N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and the Company and (ii) the fee
letter dated November 7, 2014 among Bank of America, Merrill Lynch, Pierce,
Fenner & Smith Inc. and the Company.

 

“Fitch” means Fitch, Inc., a majority-owned subsidiary of Fimalac, S.A., and any
successor thereto.

 

“Fixed Rate Auction” has the meaning specified in Section 2.06(b)(i).

 

13

--------------------------------------------------------------------------------


 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law or in excess of the amount that would be permitted
absent a waiver from the applicable Governmental Authority, (b) the failure to
make the required contributions or payments, under any applicable law, on or
before the due date for such contributions or payments, (c) the receipt of a
notice by the applicable Governmental Authority relating to the intention to
terminate any such Foreign Pension Plan or to appoint a trustee or similar
official to administer any such Foreign Pension Plan, or alleging the insolvency
of any such Foreign Pension Plan, (d) the incurrence by the Company, any
Subsidiary or any Affiliate of any liability under applicable law on account of
the complete or partial termination of such Foreign Pension Plan or the complete
or partial withdrawal of any participating employer therein or (e) the
occurrence of any transaction that is prohibited under any applicable law and
that could reasonably be expected to result in the incurrence of any liability
by the Company, any Subsidiary or any Affiliate, or the imposition on the
Company, any Subsidiary or any Affiliate of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law.

 

“Foreign Pension Plan” shall mean any benefit plan described in
Section 4(b)(4) of ERISA maintained for employees of the Company or any of the
Borrowing Subsidiaries that under applicable law is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Fronting Exposure” means, at any time there is a Defaulting Bank, (a) with
respect to any Issuing Bank, such Defaulting Bank’s Applicable Percentage of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Bank other than Letter of Credit Obligations as to which
such Defaulting Bank’s participation obligation has been reallocated to other
Banks or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Bank, such Defaulting Bank’s Applicable Percentage of
Swing Line Advances other than Swing Line Advances as to which such Defaulting
Bank’s participation obligation has been reallocated to other Banks in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America which are in effect from time to time.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing,

 

14

--------------------------------------------------------------------------------


 

regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Hazardous Materials” means any material or substance at such location and in
such concentration that it is regulated or controlled as a hazardous or toxic
substance, material or waste, or as a pollutant or contaminant, under any
Environmental Law, including petroleum and petroleum by-products, asbestos or
asbestos-containing material, polychlorinated biphenyls, radon gas, and
infectious or biohazardous waste.

 

“Impacted Interest Period” has the meaning specified in the definition of
“Eurocurrency Rate”.

 

“Increase Agreement” means an Increase of Commitments Agreement executed by the
Company, the Agent and one or more Increasing Banks or Added Banks, in
accordance with Section 2.08(d) and in substantially the form of Exhibit C-2.

 

“Increased Commitments” has the meaning specified in Section 2.08(b).

 

“Increasing Bank” has the meaning specified in Section 2.08(d).

 

“Indemnified Party” has the meaning specified in Section 9.12(a).

 

“Indemnified Taxes” has the meaning specified in Section 2.20(a).

 

“Indexed Rate Auction” has the meaning specified in Section 2.06(b)(i).

 

“Information” has the meaning specified in Section 9.13.

 

“Interest Period” means, for each Eurocurrency Advance comprising part of the
same A Borrowing, the period commencing on the date of such A Advance or the
date of the Conversion of any Base Rate Advance into such a Eurocurrency Advance
and ending on the last day of the period selected by the Company (on behalf of
the respective Borrower) pursuant to the provisions below, and thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the Company
(on behalf of the respective Borrower) pursuant to the provisions of
Section 2.13 and subject to the provisions below.  The duration of each such
Interest Period shall be one, two, three or six months, or, if available to all
of the Banks, twelve months, as the Company may select pursuant to the
provisions of Section 2.02(a) or Section 2.13, as applicable; provided, however,
that: (a) Interest Periods commencing on the same date for A Advances comprising
part of the same A Borrowing shall be of the same duration; (b) whenever the
last day of any Interest Period would otherwise occur on a day other than a
Business Day, the last day of such Interest Period shall be extended to occur on
the next succeeding

 

15

--------------------------------------------------------------------------------


 

Business Day; provided, in the case of any Interest Period for a Eurocurrency
Advance, that if such extension would cause the last day of such Interest Period
to occur in the next following calendar month, the last day of such Interest
Period shall occur on the next preceding Business Day and (c) no Interest Period
shall extend beyond the Stated Termination Date.  If, in accordance with
Section 2.16 or otherwise, any A Borrowing shall include both Eurocurrency
Advances and Base Rate Advances, each such Base Rate Advance shall be assigned
an Interest Period that is coextensive with the Interest Period then assigned to
such Eurocurrency Advances.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
any successor law.

 

“Interpolated Rate” means at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate (for the longest period for which that Screen Rate is available in
the relevant currency) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period for which that Screen Rate is
available in the relevant currency) that exceeds the Impacted Interest Period,
in each case, as of 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period.  When determining the rate for a period
which is less than the shortest period for which the Screen Rate is available,
the Screen Rate for purposes of clause (a) above shall be deemed to be the
overnight rate for the relevant currency determined by the Agent from such
service as the Agent may select.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issue” means, with respect to any Letter of Credit, either to issue, or extend
the expiry of, or renew, or increase the amount of, such Letter of Credit, and
the terms “Issued” or “Issuance” shall have corresponding meanings.

 

“Issuing Bank” means each of (a) Bank of America, (b) Citibank, N.A.,
(c) JPMorgan Chase Bank, N.A., (d) The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
(e) any Affiliate of any of the foregoing Banks designated by such Bank as an
Issuing Bank or (f) such other Bank or Affiliate of such Bank that has agreed
upon the request of the Company to become an Issuing Bank for the purpose of
issuing Letters of Credit pursuant to Section 2.05.

 

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit Issued for the account of a Borrower pursuant to Section 2.05.

 

16

--------------------------------------------------------------------------------


 

“Letter of Credit Collateral Account” means a special purpose collateral account
at Bank of America or at such other Bank as agreed to by the Agent, in the name
of the Company but under the sole dominion and control of the Agent, for the
benefit of the Issuing Banks and the Banks.

 

“Letter of Credit Fee” is defined in Section 2.07(b).

 

“Letter of Credit Fronting Sublimit” means for each Issuing Bank, the amount set
forth opposite such Issuing Bank’s name on Annex A under the caption “Fronting
Sublimit” or, in the case of any Issuing Bank set forth in clause (f) of the
definition thereof, in the applicable agreement pursuant to which such entity
agrees to become an Issuing Bank hereunder.

 

“Letter of Credit Obligations” means, at any time, the sum of (a) all
outstanding Reimbursement Obligations, plus (b) the aggregate undrawn face
amount of all outstanding Letters of Credit issued (including, without
limitation, any Letter of Credit with respect to which, notwithstanding the
termination thereof pursuant to its terms, the beneficiary thereunder has a
right to make drawings thereunder in accordance with applicable law), plus
(c) the aggregate face amount of all Letters of Credit requested but not yet
issued (unless the request for an unissued Letter of Credit has been denied
pursuant to Section 2.05).  For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“Letter of Credit Participation” has the meaning specified in
Section 2.05(e)(i).

 

“Letter of Credit Reimbursement Agreement” means, with respect to a Letter of
Credit, such form of application therefor and form of reimbursement agreement
therefor (whether in a single or several documents, taken together) as the
applicable Issuing Bank may employ in the ordinary course of business for its
own account, with such modifications thereto as may be agreed upon by such
Issuing Bank and the applicable Borrower and as are not materially adverse (in
the reasonable judgment of such Issuing Bank) to the interests of the Banks;
provided, however, in the event of any conflict between the terms hereof and of
any Letter of Credit Reimbursement Agreement, the terms hereof shall control.

 

“Letter of Credit Sublimit” means $100,000,000, as reduced pursuant to
Section 2.08(a).

 

17

--------------------------------------------------------------------------------


 

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling and Yen; in each case as long as there is a published LIBOR rate with
respect thereto.

 

“Lien” has the meaning specified in Section 5.02(a).

 

“Loan Documents” means this Agreement, the Notes, each Letter of Credit
Reimbursement Agreement and any Subsidiary Guaranty, as any of the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Majority Banks” means, as of any date of determination, Banks having more than
50% of the Total Commitments or, if the commitment of each Bank to make Advances
and the obligation of the Issuing Bank to Issue Letters of Credit have been
terminated pursuant to Section 6.01, Banks holding in the aggregate more than
50% of the Revolving Credit Obligations (with the aggregate amount of each
Bank’s risk participation and funded participation in Letter of Credit
Obligations and Swing Line Advances being deemed “held” by such Bank for
purposes of this definition); provided that the Commitment of, and the portion
of the Revolving Credit Obligations held or deemed held by, any Defaulting Bank
shall be excluded for purposes of making a determination of Majority Banks.

 

“Margin Stock” has the meaning specified in Regulation U issued by the Board of
Governors of the Federal Reserve System.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, properties or performance of the Company and
its Subsidiaries, taken as a whole, or (b) the ability of the Company to perform
its obligations under this Agreement or any Note.

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Company ending on or prior to
such date.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% (or such lower percentage as the applicable Issuing Bank may agree) of the
Fronting Exposure of all Issuing Banks with respect to Letters of Credit issued
and outstanding at such time and (ii) otherwise, an amount determined by the
Agent and the applicable Issuing Banks in their reasonable discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any of its ERISA Affiliates
is making or accruing an obligation to make contributions, or has within

 

18

--------------------------------------------------------------------------------


 

any of the preceding five plan years made or accrued an obligation to make
contributions.

 

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Company or any of
its ERISA Affiliates, and more than one employer other than the Company or any
of its ERISA Affiliates, is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the Company or any of its ERISA Affiliates made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” means an A Note or a B Note.

 

“Notice of A Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of B Borrowing” means (a) in the case of a B Borrowing proposed to be
made pursuant to Section 2.06(b), a written request for such B Borrowing
substantially in the form of Exhibit B-2 hereto (or such other form as may be
approved by the Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent)) and (b) in
the case of a B Borrowing proposed to be made pursuant to Section 2.06(c), a
written request for such B Borrowing substantially in the form of Exhibit B-3
hereto (or such other form as may be approved by the Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Agent)) signed by a Responsible Officer of the Borrower.

 

“Notice of Borrowing” means a Notice of A Borrowing, Notice of B Borrowing,
Notice of Letter of Credit Issuance or Notice of Swing Line Borrowing.

 

“Notice of Letter of Credit Issuance” has the meaning specified in
Section 2.05(c).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.19(b).

 

“Obligations” has the meaning specified in Section 9.08(c).

 

“OFAC” has the meaning specified in Section 4.01(q).

 

“Original Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Original Currency” has the meaning specified in Section 9.06(a).

 

19

--------------------------------------------------------------------------------


 

“Other Currency” has the meaning specified in Section 9.06(a).

 

“Other Taxes” has the meaning specified in Section 2.20(b).

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Agent or the applicable Issuing Bank, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

 

“Participant Register” has the meaning specified in Section 9.08(e).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to the Economic and Monetary Union.

 

“Payment Office” means the office of Bank of America located on the date hereof
at 101 N. Tryon St. Charlotte, NC, 28255-0001 or such other office of the Agent
as shall be from time to time selected by it by written notice to the Company
and the Banks.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means an employee benefit plan, other than a Multiemployer Plan, which is
(or, in the event that any such plan has been terminated within five years after
a transaction described in Section 4069 of ERISA, was) maintained for employees
of the Company or any of its ERISA Affiliates and subject to Title IV of ERISA.

 

“Platform” has the meaning specified in Section 9.02(c).

 

“Primary Currency” means each of the Euro, and the lawful currency of each of
Japan, the United Kingdom and Canada.

 

“Priority Debt” means Debt owed by a Subsidiary excluding (i) with respect to
any Subsidiary Guarantor that provides an unlimited guarantee of the obligations
hereunder, all Debt of such Subsidiary Guarantor and (ii) with respect

 

20

--------------------------------------------------------------------------------


 

to any Subsidiary Guarantor that provides a guarantee that is subject to a cap
as contemplated by the definition of Subsidiary Guaranty, the Debt of such
Subsidiary Guarantor up to the amount of such cap.

 

“Process Agent” has the meaning specified in Section 9.09.

 

“Public Bank” has the meaning specified in Section 9.02.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Agent; provided that to the extent such market practice is not administratively
feasible for the Agent, such other day as otherwise reasonably determined by the
Agent consistent with the manner in which the Agent is determining such dates
with respect to similarly situated borrowers).

 

“Rating Agency” means each of S&P, Moody’s and Fitch.

 

“Register” has the meaning specified in Section 9.08(c).

 

“Reimbursement Date” has the meaning specified in Section 2.05(e)(ii).

 

“Reimbursement Obligations” means, as to any Borrower, the aggregate
non-contingent reimbursement or repayment obligations of such Borrower with
respect to amounts drawn under Letters of Credit Issued hereunder.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers and employees of such Person and of such Person’s
Affiliates.

 

“Release” means any spilling, leaking, seeping, depositing, dispersing,
migrating, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping, placing, discarding, abandonment, emptying, or
disposing through, into or upon any soil, sediment, subsurface strata, surface
water, groundwater, or ambient air.

 

“Removal Effective Date” has the meaning specified in 7.06(c).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of the Company and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Borrower so designated by any of the foregoing officers in a notice
to the Agent or any other officer or employee of the applicable Borrower
designated in or pursuant to an agreement between the applicable Borrower and
the Agent.

 

“Revaluation Date” means (a) with respect to any Advance, each of the
following:  (i) each date of a Borrowing of an Advance denominated in an
Alternative Currency, (ii) each date of a continuation of an Advance denominated

 

21

--------------------------------------------------------------------------------


 

in an Alternative Currency, and (iii) such additional dates as the Agent shall
determine or the Majority Banks shall require but, in any case, no less than on
a quarterly basis; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of Issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of any payment by the Issuing Bank under
any Letter of Credit denominated in an Alternative Currency, and (iii) such
additional dates as the Agent or the applicable Issuing Bank shall determine or
the Required Banks shall require but, in any case, no less than on a quarterly
basis.

 

“Revolving Credit Obligations” means, at any time, the sum of (a) the aggregate
principal amount of Advances outstanding at such time plus (b) the aggregate
Letter of Credit Obligations outstanding at such time.

 

“S&P” means Standard & Poor’s Ratings Services LLC, a division of McGraw-Hill
Financial, Inc.

 

“Sanctions” has the meaning specified in Section 4.01(q).

 

“Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Significant Subsidiary” has the meaning assigned to such term in Regulation S-X
issued pursuant to the Securities Act and the Exchange Act.

 

“Spot Rate” for a currency means the rate determined by the Agent or the
applicable Issuing Bank, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Agent or the applicable Issuing Bank may obtain such spot rate from another
financial institution designated by the Agent or the applicable Issuing Bank if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency; and provided further that the
applicable Issuing Bank may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Standby Letter of Credit” means any Letter of Credit Issued by an Issuing Bank
pursuant to Section 2.05 for the account of a Borrower that is not a Commercial
Letter of Credit.

 

“Stated Termination Date” means December 3, 2019, or such later date as may be
established pursuant to Section 2.22.

 

22

--------------------------------------------------------------------------------


 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” means any corporation or other entity of which securities or other
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly (through one or more Subsidiaries) owned or controlled by the
Company.

 

“Subsidiary Guarantor” means each Subsidiary that guarantees the obligations of
the Borrowers hereunder pursuant to a Subsidiary Guaranty or other documentation
in form and substance reasonably satisfactory to the Agent.

 

“Subsidiary Guaranty” means a subsidiary guaranty agreement substantially in the
form of Exhibit F hereto or otherwise in form and substance reasonably
satisfactory to the Agent pursuant to which the Subsidiary Guarantor guarantees
the obligations of the Borrowers hereunder.  It is understood and agreed that
the Company may cap the aggregate amount of the obligations hereunder that are
guaranteed by the Subsidiary Guarantors to an amount of not less than
$1,000,000,000.  Each Subsidiary Guaranty shall further provide that the
Subsidiary Guarantor thereunder shall be released at the written request of the
Company so long as immediately after giving effect to such release, no Event of
Default shall be continuing, and that the Agent shall, at the Borrower’s
expense, execute and deliver such documents as the Company may reasonably
request to evidence such release.

 

“Swing Line Advance” has the meaning specified in Section 2.19(a).

 

“Swing Line Bank” means Bank of America in its capacity as provider of Swing
Line Advances, or any successor Swing Line Bank hereunder.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Advance pursuant to
Section 2.19.

 

“Swing Line Participations” has the meaning specified in Section 2.19(a).

 

“Swing Line Sublimit” means $75,000,000, as reduced pursuant to Section 2.08(a).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

 

23

--------------------------------------------------------------------------------


 

“Taxes” has the meaning specified in Section 2.20(a).

 

“Termination Date” means the Stated Termination Date or the earlier date of
termination in whole of the Commitments pursuant to Section 2.08(a) or 6.01.

 

“Termination Event” means (a) a “reportable event,” as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC or with respect to which such notice has
been waived), or an event described in Section 4062(e) of ERISA, or (b) the
withdrawal of the Company or any of its ERISA Affiliates from a Multiple
Employer Plan during a plan year in which it was a “substantial employer”, as
such term is defined in Section 4001(a)(2) of ERISA, or the incurrence of
liability by the Company or any of its ERISA Affiliates under Section 4064 of
ERISA upon the termination of a Multiple Employer Plan, or (c) the distribution
of a notice of intent to terminate a Plan under a distress termination pursuant
to Sections 4041(a)(2) and 4041(c) of ERISA, (d) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (e) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

 

“Total Commitment” means, at any time, the sum of all of the Commitments at such
time.

 

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Internal Revenue Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).

 

“Type” has the meaning assigned thereto in the definition herein of “A Advance”.

 

“Undisclosed Administration” means, with respect to any Bank, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law of the country where such Bank is subject to home
jurisdiction if applicable law requires that such appointment is not to be
publicly disclosed.

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary in
which all of the shares of capital stock or other equity interests are, at the
time, directly or indirectly owned by the Company; provided that up to 10% of
each class of such shares of capital stock or other equity interests may be
directors’ qualifying shares or shares or equity interests issued by such
Subsidiary under employee compensation or incentive plans.

 

24

--------------------------------------------------------------------------------


 

“Withdrawal Liability” shall have the meaning given such term under Part 1 of
Subtitle E of Title IV of ERISA.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

Section 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding.”  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

Section 1.03.  Accounting Terms and Change in Accounting Principles.  All
accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  If any changes in accounting principles from those used
in the preparation of the financial statements referred to in
Section 4.01(e) are hereafter required or permitted by GAAP and are adopted by
the Company with the agreement of its independent certified public accountants
and such changes result in a change in the components of the calculation of any
of the financial covenants, standards or terms found in Article 5 hereof, the
Company and the Agent agree to enter into negotiations in order to amend such
provisions so as to equitably reflect such changes with the desired result that
the criteria for evaluating the Company’s financial condition shall be the same
after such changes as if such changes had not been made; provided, however, that
no change in GAAP that would affect the components of the calculation of any of
such financial covenants, standards or terms shall be given effect in such
calculations until such provisions are amended, in a manner satisfactory to the
Agent, to so reflect such change in accounting principles.  Without limiting the
generality of the foregoing, any sale of accounts receivable, chattel paper,
instruments, general intangibles and related equipment or inventory or any other
assets by the Company or any Subsidiary which constitutes a sale of such assets
under GAAP as in effect from time to time and any related third party transfer
or financing with respect to such assets shall not constitute Debt under this
Agreement or the grant of a Lien on such assets for purposes of this Agreement. 
Notwithstanding anything in the second sentence of this Section to the contrary,
whether any such sale constitutes a sale shall be determined by SFAS 140 or any
successor pronouncement from and after its respective effective date.

 

Section 1.04.  [Reserved].

 

Section 1.05.  Exchange Rates; Currency Equivalents.  (a) The Agent or the
applicable Issuing Bank, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Advances and Letters of Credit and amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except as

 

25

--------------------------------------------------------------------------------


 

otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Agent or the applicable Issuing Bank, as
applicable.

 

(b)                       Wherever in this Agreement in connection with an A
Borrowing, the conversion, continuation or prepayment of an Advance or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such A
Borrowing, Advance or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Agent or the
applicable Issuing Bank, as the case may be.

 

Section 1.06.  Additional Currencies.  (a) The Company may from time to time
request that A Advances be made and/or Letters of Credit be issued in a currency
other than Primary Currencies; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the making of A Advances, such request shall be subject to the approval of the
Agent and the Banks; and in the case of any such request with respect to the
Issuance of Letters of Credit, such request shall be subject to the approval of
the Agent and the applicable Issuing Bank.

 

(b)                       Any such request shall be made to the Agent not later
than 11:00 a.m., ten (10) Business Days prior to the date of the desired A
Advance or Issuance of a Letter of Credit (or such other time or date as may be
agreed by the Agent and, in the case of any such request pertaining to Letters
of Credit, the Issuing Bank, in its or their sole discretion).  In the case of
any such request pertaining to A Advances, the Agent shall promptly notify each
Bank thereof; and in the case of any such request pertaining to Letters of
Credit, the Agent shall promptly notify the applicable Issuing Bank thereof. 
Each Bank (in the case of any such request pertaining to A Advances) or the
applicable Issuing Bank (in the case of a request pertaining to Letters of
Credit) shall notify the Agent, not later than 11:00 a.m., ten (10) Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of A Advances or the Issuance of Letters of Credit, as the case
may be, in such requested currency.

 

(c)                        Any failure by a Bank or any Issuing Bank, as the
case may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Bank or Issuing Bank,
as the case may be, to permit A Advances to be made or Letters of Credit to be
Issued in such requested currency.  If the Agent and all the Banks consent to
making A Advances in such requested currency, the Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any A Borrowings of A Advances;
and if the

 

26

--------------------------------------------------------------------------------


 

Agent and the applicable Issuing Bank consent to the Issuance of Letters of
Credit in such requested currency, the Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit Issuances. In connection
with any such consent, the Agent may, with the consent of the Company only,
amend, modify or supplement this Agreement (including, without limitation, the
definitions of Business Day, Eurocurrency Rate and LIBOR Quoted Currency)
 solely as necessary to reflect the addition of the applicable currency as an
Alternative Currency hereunder.  If the Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the Agent shall
promptly so notify the Company.

 

Section 1.07.  Change Of Currency.  (a) Each obligation of the Borrowers to make
a payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any A Borrowing in the currency of such member state
is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such A Borrowing, at the end of the then current
Interest Period.

 

(b)                       Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)                        Each provision of this Agreement also shall be
subject to such reasonable changes of construction as the Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

Section 1.08.  Letter Of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
times.

 

27

--------------------------------------------------------------------------------


 

ARTICLE 2
AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01.  The A Advances and Letters of Credit.  (a) Each Bank severally
agrees, on the terms and conditions hereinafter set forth, to make A Advances to
the Borrowers from time to time on any Business Day during the period from the
date hereof until the Termination Date.  After giving effect to any A Borrowing,
(i) the sum of the Revolving Credit Obligations shall not exceed the Total
Commitment, (ii) the aggregate outstanding principal amount of the A Advances of
any Bank, plus such Bank’s Letter of Credit Participations and Swing Line
Participations shall not exceed such Bank’s Commitments and (iii) the aggregate
outstanding principal amount of the A Advances and Letter of Credit Obligations
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit.

 

(b)                       Each A Borrowing shall consist of A Advances of the
same Type made on the same day to the same Borrower by the Banks ratably
according to their respective Commitments.  Each A Borrowing shall be in an
aggregate amount of:

 

(i)                                     in the case of a Borrowing comprised of
Base Rate Advances, not less than $1,000,000 or an integral multiple of
$1,000,000 in excess thereof;

 

(ii)                                  in the case of a Borrowing comprised of
Eurocurrency Advances denominated in Dollars, not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof;

 

(iii)                               in the case of a Borrowing comprised of
Eurocurrency Advances denominated in a Primary Currency, not less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof; and

 

(iv)                              in the case of a Borrowing comprised of
Eurocurrency Advances denominated in any Alternative Currency other than a
Primary Currency, not less than any amount (and an integral multiple in excess
thereof) advised to the Company by the Agent on the basis of then prevailing
market conditions and conventions.

 

(c)                        Within the limits of each Bank’s Commitment, a
Borrower may borrow, prepay pursuant to Section 2.14, and reborrow under this
Section 2.01.

 

(d)                       For purposes of this Section 2.01 and all other
provisions of this Article 2, the equivalent in Dollars of any Alternative
Currency or the equivalent in any Alternative Currency of Dollars or of any
other Alternative Currency shall be determined in accordance with Section 1.05.

 

28

--------------------------------------------------------------------------------


 

Section 2.02.  Making the A Advances.  (a) Each A Borrowing shall be made on
notice, given not later than 11:00 A.M. (New York City time) by the Company (on
behalf of the applicable Borrower):

 

(x)                                 in the case of a proposed A Borrowing
comprised of Base Rate Advances, to the Agent on the date of such proposed
Borrowing;

 

(y)                                 in the case of a proposed A Borrowing
comprised of Eurocurrency Advances denominated in Dollars, to the Agent three
(3) Business Days prior to the date of such proposed Borrowing; and

 

(z)                                  in the case of a proposed A Borrowing
comprised of Eurocurrency Advances denominated in an Alternative Currency, to
the Agent four (4) Business Days prior to the date of such proposed Borrowing.

 

Each such notice of an A Borrowing (a “Notice of A Borrowing”) shall be signed
by a Responsible Officer of the Borrower, delivered in a manner specified in
Section 9.02 and shall be in substantially the form of Exhibit B-1 hereto (or
such other form as may be approved by the Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Agent)), specifying therein the requested (i) Borrower, (ii) date of such A
Borrowing, (iii) Type of A Advances comprising such A Borrowing, (iv) in the
case of a proposed A Borrowing comprised of Eurocurrency Advances, currency of
such A Advances, (v) in the case of a proposed A Borrowing comprised of
Eurocurrency Advances, initial Interest Period for each such Advance and
(vi) aggregate amount of such A Borrowing.  The Company shall certify, in each
Notice of A Borrowing, the Credit Ratings, if any, then in effect.  Following
its receipt of a Notice of A Borrowing, the Agent shall give each Bank prompt
notice thereof in a manner specified in Section 9.02.  In the case of a proposed
A Borrowing comprised of Eurocurrency Advances, the Agent shall promptly notify
each Bank and the Company of the applicable interest rate under Section 2.10(b).

 

(b)                       Each Bank shall make available for the account of its
Applicable Lending Office:

 

(i)                                     in the case of an A Borrowing comprised
of Base Rate Advances, to the Agent before 12:00 noon (New York City time) (or,
if the applicable Notice of A Borrowing shall have been given on the date of
such A Borrowing, before 4:00 P.M. (New York City time)) on the date of such A
Borrowing, at such account maintained at the Payment Office for Dollars as shall
have been notified by the Agent to the Banks prior thereto and in same day
funds, such Bank’s ratable portion of such A Borrowing in Dollars;

 

(ii)                                  in the case of an A Borrowing comprised of
Eurocurrency Advances denominated in Dollars, to the Agent before 12:00 noon
(New York City time) on the date of such A Borrowing, at such account

 

29

--------------------------------------------------------------------------------


 

maintained at the Payment Office for Dollars as shall have been notified by the
Agent to the Banks prior thereto and in same day funds, such Bank’s ratable
portion of such A Borrowing in Dollars; and

 

(iii)                               in the case of an A Borrowing comprised of
Eurocurrency Advances denominated in an Alternative Currency, to the Agent
before 2:00 P.M. (London time) on the date of such A Borrowing, at such account
maintained at the Payment Office for such Alternative Currency as shall have
been notified by the Agent to the Banks prior thereto and in same day funds,
such Bank’s ratable portion of such A Borrowing in such Alternative Currency.

 

After the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article 3, the Agent will make such funds available to
the applicable Borrower at the aforesaid applicable Payment Office.

 

(c)                        Each Notice of A Borrowing shall be irrevocable and
binding on the Borrower on whose behalf it shall have been submitted.  In the
case of any A Borrowing which the related Notice of A Borrowing specifies is to
be comprised of Eurocurrency Advances, the applicable Borrower shall indemnify
each Bank, after receipt of a written request by such Bank setting forth in
reasonable detail the basis for such request, against any loss (but excluding
loss of any Applicable Margin), cost or expense reasonably incurred by such Bank
as a result of any failure to fulfill on or before the date specified in such
Notice of A Borrowing for such A Borrowing the applicable conditions set forth
in Article 3, including, without limitation, any loss (but excluding loss of any
Applicable Margin), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund the A
Advance to be made by such Bank as part of such A Borrowing when such A Advance,
as a result of such failure, is not made on such date.

 

(d)                       Unless the Agent shall have received notice from a
Bank prior to the date of any A Borrowing (or, in the case of a Base Rate
Borrowing, not less than two hours prior to the time of such Borrowing) that
such Bank will not make available to the Agent such Bank’s ratable portion of
such A Borrowing, the Agent may assume that such Bank has made such portion
available to it on the date of such A Borrowing in accordance with subsection
(b) of this Section 2.02 and it may, in reliance upon such assumption, make (but
shall not be required to make) available to the applicable Borrower on such date
a corresponding amount.  If and to the extent that such Bank shall not have so
made such ratable portion available to the Agent, such Bank and such Borrower
severally agree to repay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to such Borrower until the date such amount is repaid to the
Agent at (i) in the case of such Borrower, the interest rate applicable to Base
Rate Advances and (ii) in the case of such Bank, the Overnight Rate plus any
administrative, processing or similar fees customarily charged by the Agent in
connection with the foregoing.

 

30

--------------------------------------------------------------------------------


 

If such Bank shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Bank’s A Advance as part of such A Borrowing for
purposes of this Agreement.

 

(e)                        The failure of any Bank to make the A Advance to be
made by it as part of any A Borrowing shall not relieve any other Bank of its
obligation, if any, hereunder to make its A Advance on the date of such A
Borrowing, but no Bank shall be responsible for the failure of any other Bank to
make the A Advance to be made by such other Bank on the date of any A Borrowing.

 

Section 2.03.  [Reserved]

 

Section 2.04.  [Reserved]

 

Section 2.05.  Letters of Credit.  Subject to the terms and conditions set forth
herein (including Section 2.24(c)), from the date hereof until the date that is
the earlier of (i) five (5) Business Days prior to the Stated Termination Date
and (ii) the Termination Date, each Issuing Bank hereby agrees to Issue for the
account of any Borrower or any Subsidiary one or more Letters of Credit
denominated in (x) Dollars, (y) a Primary Currency or (z) if agreed to by each
Bank and such Issuing Bank in their absolute and sole discretion, an Alternative
Currency that is not a Primary Currency, up to an aggregate undrawn face amount
at any one time outstanding equal to the Letter of Credit Sublimit and subject
to the following provisions.

 

(a)                       Types and Amounts.  No Issuing Bank shall have any
obligation to Issue, and, with respect to clauses (i) through (iii) and
(v) below, shall not except as otherwise agreed by the Majority Banks and such
Issuing Bank (except with respect to any notification received by an Issuing
Bank pursuant to Section 2.05(a)(ii)(A), which shall require the agreement of
all of the Banks and such Issuing Bank), Issue any Letter of Credit at any time:

 

(i)                                     if the aggregate Letter of Credit
Obligations with respect to such Issuing Bank, after giving effect to the
Issuance of the Letter of Credit requested hereunder, shall exceed any limit
imposed by law or regulation upon such Issuing Bank or (unless otherwise agreed
by such Issuing Bank in its sole and absolute discretion) the Letter of Credit
Fronting Sublimit of such Issuing Bank;

 

(ii)                                  if such Issuing Bank receives notice
(A) from the Agent at or before 11:00 A.M. (New York City time) on the date of
the proposed Issuance of such Letter of Credit that, immediately after giving
effect to the Issuance of such Letter of Credit, (w) the Revolving Credit
Obligations at such time would exceed the Total Commitment, (x) the outstanding
Letter of Credit Obligations would exceed the amount of the Letter of Credit
Sublimit, (y) the aggregate outstanding principal amount of the A Advances of
any Bank, plus such Bank’s Letter of Credit Participations

 

31

--------------------------------------------------------------------------------


 

and Swing Line Participations shall exceed such Bank’s Commitments, or (z) the
aggregate outstanding principal amount of the A Advances and Letter of Credit
Obligations denominated in Alternative Currencies shall exceed the Alternative
Currency Sublimit, or (B) from any of the Banks at or before 11:00 A.M. (New
York City time) on the date of the proposed Issuance of such Letter of Credit
that one or more of the conditions precedent contained in Sections 3.01 (solely
with respect to an Issuance of a Letter of Credit on the Amendment and
Restatement Effective Date, if applicable) or 3.02, would not on such date be
satisfied, unless such conditions are thereafter satisfied or waived and notice
of such satisfaction or waiver is given to such Issuing Bank by the Agent (and
such Issuing Bank shall not otherwise be required to determine that, or take
notice whether, the conditions precedent set forth in Sections 3.01 or 3.02, as
applicable, have been satisfied or waived);

 

(iii)                               which has an expiration date later than the
earlier of (A) the date one (1) year after the date of Issuance or (B) except as
otherwise set forth in Section 2.05(j), the Business Day five (5) Business Days
prior to the Stated Termination Date;

 

(iv)                              which is in a currency other than Dollars or a
Primary Currency, or if agreed to by each Bank and such Issuing Bank in their
absolute and sole discretion, an Alternative Currency that is not a Primary
Currency;

 

(v)                                 the Issuance and terms of which are governed
by the laws of any jurisdiction other than the United States or any other
jurisdiction which is approved by the Agent and such Issuing Bank (which
approval shall not be unreasonably withheld or delayed);

 

(vi)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit, or any
law applicable to the applicable Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the applicable Issuing Bank shall prohibit, or request that
the applicable Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
applicable Issuing Bank with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which the applicable Issuing Bank is not
otherwise compensated hereunder) not in effect on the Amendment and Restatement
Effective Date, or shall impose upon the applicable Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Amendment and
Restatement Effective Date and which the applicable Issuing Bank in good faith
deems material to it (it being understood that if the Issuing Bank determines
not to Issue a Letter of Credit as a result of events or circumstances giving
rise to

 

32

--------------------------------------------------------------------------------


 

unreimbursed losses, costs or expenses, the Issuing Bank shall promptly notify
the Company and the Agent of the same.  The Company may elect to reimburse such
Issuing Bank for such loss, cost or expense; and upon the reimbursement of such
loss, cost or expense, the Issuing Bank shall Issue such Letter of Credit on the
terms and subject to the other conditions set forth herein); or

 

(vii)                           the Issuance of such Letter of Credit would
violate one or more written policies of the applicable Issuing Bank applicable
to letters of credit of the type of Letter of Credit to be issued hereunder.

 

(b)                       Conditions.  In addition to being subject to the
satisfaction of the conditions precedent contained in Sections 3.01 (solely with
respect to an Issuance of a Letter of Credit on the Amendment and Restatement
Effective Date, if applicable) and 3.02, the obligation of an Issuing Bank to
Issue any Letter of Credit is subject to the satisfaction in full of the
following conditions:

 

(i)                                     if such Issuing Bank so requests by a
time reasonably following such Issuing Bank’s receipt of the Agent’s notice of
the proposed Issuance of such Letter of Credit, the applicable Borrower shall
have executed and delivered to such Issuing Bank and the Agent a Letter of
Credit Reimbursement Agreement and such other documents and materials as may be
reasonably required pursuant to the terms thereof; and

 

(ii)                                  unless otherwise agreed to by such Issuing
Bank, the terms of the proposed Letter of Credit shall conform to the customary
terms of letters of credit issued by such Issuing Bank.

 

(c)                        Issuance of Letters of Credit.

 

(i)                                     The Company (on behalf of the applicable
Borrower) shall deliver to the applicable Issuing Bank and the Agent in a manner
specified in Section 9.02 a Notice of Letter of Credit Issuance signed by a
Responsible Officer of the Company in the form attached hereto as Exhibit B-4 (a
“Notice of Letter of Credit Issuance”) not later than 11:00 A.M. (New York City
time) on the third Business Day preceding the requested date for Issuance of a
Letter of Credit hereunder, or such shorter notice as may be acceptable to such
Issuing Bank and the Agent.  Each Notice of Letter of Credit Issuance shall be
irrevocable and binding on the Borrower on whose behalf it shall have been
submitted.

 

(ii)                                  The applicable Issuing Bank shall give the
Agent written notice, or telephonic notice confirmed promptly thereafter in
writing, of the Issuance of a Letter of Credit.

 

(d)                       Duties of Issuing Bank.

 

33

--------------------------------------------------------------------------------


 

No action taken or omitted in good faith by an Issuing Bank under or in
connection with any Letter of Credit (except for any such action resulting from
the gross negligence or willful misconduct of such Issuing Bank) shall put such
Issuing Bank under any resulting liability to any Bank or any Borrower or
relieve any Bank of its obligations hereunder to such Issuing Bank.  In
determining whether to pay under any Letter of Credit, an Issuing Bank shall
have no obligation to the Banks or any Borrower other than to confirm that any
documents required to be delivered under such Letter of Credit appear to have
been delivered by the appropriate Person and that they appear on their face to
comply with the requirements of such Letter of Credit.

 

(e)                        Participations; Reimbursement Obligations.

 

(i)                                     Immediately upon Issuance by an Issuing
Bank of any Letter of Credit in accordance with the procedures set forth in this
Section 2.05, each Bank shall be deemed to have irrevocably and unconditionally
purchased and received from such Issuing Bank, without recourse or warranty, an
undivided interest and participation in such Letter of Credit (a “Letter of
Credit Participation”) in the proportion of such Bank’s Applicable Percentage,
including, without limitation, all Letter of Credit Obligations and other
obligations of the applicable Borrower with respect thereto (other than amounts
owing to an Issuing Bank under Section 2.05(g)) and any security therefor and
guaranty pertaining thereto.

 

(ii)                                  If an Issuing Bank shall make any
disbursement in respect of a drawing on a Letter of Credit, the applicable
Borrower shall reimburse such Issuing Bank for the amount drawn not later than
12:00 noon, New York City time, on the next Business Day after the date that
such disbursement is made, if such Borrower shall have received notice of such
disbursement prior to 10:00 a.m., New York City time, on such date of
disbursement, or, if such notice has not been received by such Borrower prior to
such time on such date, then not later than 12:00 noon, New York City time, on
(A) the next Business Day after the date that such Borrower receives such
notice, if such notice is received prior to 10:00 a.m., New York City time, on
the day of receipt, or (B) the second Business Day following the day that such
Borrower receives such notice, if such notice is received after 10:00 a.m., New
York City time, on the day of receipt (the applicable date and time for payment
set forth above being referred to as the “Reimbursement Date”).  In the case of
a Letter of Credit denominated in an Alternative Currency, the applicable
Borrower shall reimburse the applicable Issuing Bank in such Alternative
Currency, unless (x) the applicable Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(y) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the applicable Issuing Bank promptly following
receipt of the notice of drawing that the Company will reimburse the applicable
Issuing Bank in Dollars.  In the case of any such

 

34

--------------------------------------------------------------------------------


 

reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable Issuing Bank shall notify the Company of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  If any Reimbursement Obligation is not paid by the
applicable Borrower by the applicable Reimbursement Date, the Issuing Bank shall
promptly notify the Agent, which shall promptly notify each Bank, and each such
Bank shall promptly and unconditionally pay to the Agent for the account of such
Issuing Bank (in Dollars in the amount of the Dollar Equivalent thereof in the
case of a Letter of Credit denominated in an Alternative Currency) in
immediately available funds, the amount of such Bank’s Applicable Percentage of
the payment made by the Issuing Bank, and the Agent shall promptly pay to such
Issuing Bank such amounts received by it.  In the event such payments are made
by such Banks, such payments shall constitute A Advances made to the Borrower
pursuant to Section 2.02 (irrespective of the satisfaction of the conditions in
Sections 3.01 or 3.02, as applicable), and the Borrower’s obligation to pay such
Reimbursement Obligation shall be deemed discharged when due and replaced by
such resulting A Advances.  If it shall be illegal or unlawful for any Borrower
to incur A Advances as contemplated by the preceding sentence because of an
Event of Default described in Section 6.01(f) or otherwise, each Bank’s payment
of its Applicable Percentage of the Reimbursement Obligation pursuant to the
preceding sentence shall constitute the purchase of an undivided participation
interest in the Reimbursement Obligation owed to the Issuing Bank, and such
payments shall not constitute A Advances and shall not relieve the applicable
Borrower of its obligation to pay such Reimbursement Obligation.  All
Reimbursement Obligations shall bear interest at the Base Rate (plus the
Applicable Base Rate Margin) from the date of the relevant drawing under such
Letter of Credit until the Reimbursement Date, or, if applicable, until the date
of the A Advances satisfying such Reimbursement Obligation as set forth in the
second preceding sentence, and thereafter at a rate per annum at all times equal
to 2% per annum above the Base Rate (plus the Applicable Base Rate Margin) in
effect from time to time.  If a Bank does not make its Applicable Percentage of
the amount of any such payment available to the Agent, such Bank agrees to pay
to the Agent for the account of such Issuing Bank, forthwith on demand, such
amount together with interest thereon, at the Overnight Rate plus any
administrative processing or similar fees customarily charged by the Issuing
Bank in connection with the foregoing.  The failure of any Bank to make
available to the Agent for the account of an Issuing Bank its Applicable
Percentage of any such payment shall neither relieve any other Bank of its
obligation hereunder to make available to the Agent for the account of such
Issuing Bank such other Bank’s Applicable Percentage of any payment on the date
such payment is to be made nor increase the obligation of any other Bank to make
such payment to the Agent.

 

35

--------------------------------------------------------------------------------


 

(iii)                               Whenever an Issuing Bank receives a payment
on account of a Reimbursement Obligation, including any interest thereon, as to
which any Bank has made an A Advance or purchased a participation pursuant to
Section 2.05(e)(ii), such Issuing Bank shall promptly pay to the Agent such
payment for distribution to the applicable Banks in accordance with their
Applicable Percentage with respect to the applicable Letter of Credit.

 

(iv)                              Upon the request of any Bank, the applicable
Issuing Bank shall furnish such Bank copies of any Letter of Credit or Letter of
Credit Reimbursement Agreement to which such Issuing Bank is party.

 

(v)                                 The obligations of any Bank to make payments
to the Agent for the account of an Issuing Bank with respect to a Letter of
Credit shall be irrevocable, shall not be subject to any qualification or
exception whatsoever and shall be made in accordance with this Agreement
(irrespective of the satisfaction of the conditions described in Sections 3.01
or 3.02, as applicable) under all circumstances, including, without limitation,
any of the following circumstances:

 

(A)                               any lack of validity or enforceability hereof
or of any of the other Loan Documents;

 

(B)                               the existence of any claim, setoff, defense or
other right which any Borrower may have at any time against a beneficiary named
in a Letter of Credit or any transferee of a beneficiary named in a Letter of
Credit (or any Person for whom any such transferee may be acting), the Agent,
any Issuing Bank, any Bank or any other Person, whether in connection herewith,
with any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the account party
and beneficiary named in any Letter of Credit);

 

(C)                               any draft, certificate or any other document
presented under the Letter of Credit having been determined to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;

 

(D)                               the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Loan
Documents;

 

(E)                                any failure by the Issuing Bank to make any
reports required pursuant to Section 2.05(h) or the inaccuracy of any such
report; or

 

36

--------------------------------------------------------------------------------


 

(F)                                           the occurrence of any Default or
Event of Default.

 

(f)           Payment of Reimbursement Obligations.

 

(i)                                     The applicable Borrower unconditionally
agrees to pay to the applicable Issuing Bank the amount of all Reimbursement
Obligations, interest and other amounts payable to such Issuing Bank under or in
connection with each Letter of Credit Issued by such Issuing Bank for the
account of such Borrower when such amounts are due and payable, irrespective of
any claim, setoff, defense or other right which such Borrower may have at any
time against such Issuing Bank or any other Person.

 

(ii)                                  In the event any payment by a Borrower
received by an Issuing Bank with respect to a Letter of Credit distributed by
the Agent to the Banks on account of their Letter of Credit Participations is
thereafter set aside, avoided or recovered from such Issuing Bank in connection
with any receivership, liquidation or bankruptcy proceeding, each such Bank
which received such distribution shall, upon demand by such Issuing Bank,
contribute such Bank’s Applicable Percentage with respect to such Letter of
Credit of the amount set aside, avoided or recovered together with interest at
the rate required to be paid by the Issuing Bank upon the amount required to be
repaid by it.

 

(g)                        Issuing Bank Fees and Charges.  Each Borrower agrees
to pay to each Issuing Bank, solely for its own account, (i) a fronting fee in
the amount and at the time specified in the applicable Fee Letter (or in the
case of any Issuing Bank set forth in clause (f) of the definition thereof, in
an amount to be agreed upon between such Issuing Bank and such Borrower) and
(ii) the standard charges assessed by such Issuing Bank in connection with the
Issuance, administration, amendment and payment or cancellation of such Letter
of Credit.

 

(h)                       Issuing Bank Reporting Requirements.  Each Issuing
Bank shall, on the day it Issues a Letter of Credit, provide a copy of such
Letter of Credit to the Agent.  On a monthly basis, each Issuing Bank shall
deliver to the Agent a complete list of all outstanding Letters of Credit issued
by such Issuing Bank.

 

(i)                           Exoneration.  As between the Borrowers on the one
hand and the Agent, the Banks and each Issuing Bank on the other hand, the
Borrowers assume all risks of the acts and omissions of, or misuse of Letters of
Credit by, the respective beneficiaries of the Letters of Credit Issued
hereunder.  In furtherance and not in limitation of the foregoing, subject to
the provisions of the applicable Letter of Credit Reimbursement Agreement, the
Agent, the Issuing Banks and the Banks shall not be responsible for: (A) the
form, validity, legality, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for or
Issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate,

 

37

--------------------------------------------------------------------------------


 

fraudulent or forged; (B) the validity, legality or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (D) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (G) the misapplication by
the beneficiary of a Letter of Credit of the proceeds of any drawing under such
Letter of Credit; (H) any litigation, proceeding or charges with respect to a
Letter of Credit; and (I) any consequences arising from causes beyond the
control of the Agent, the applicable Issuing Bank or the Banks; except in the
cases of clauses (A) (with respect to form only), (B),

(C), (D), (E), (F), (H) and (I) above, for the gross negligence or willful
misconduct of the Issuing Bank, as determined in a judgment by a court of
competent jurisdiction.

 

(j)                          Extended Facility Letters of Credit. 
Notwithstanding the contrary provisions of Section 2.05(a), Letters of Credit
may be Issued with expiry dates later than the fifth Business Day prior to the
Stated Termination Date upon the terms and conditions set forth in this
Section 2.05(j) (any such Letter of Credit, an “Extended Facility Letter of
Credit”).  No Extended Facility Letter of Credit shall have an expiry date later
than one year after the Stated Termination Date.  From the date of Issuance of
any Extended Facility Letter of Credit, the Company will maintain cash
collateral in the Letter of Credit Collateral Account in an amount equal to 105%
of the Letter of Credit Obligations relating to Extended Facility Letters of
Credit, and at all times when any Extended Facility Letters of Credit are
outstanding, the Company will maintain cash collateral in the Letter of Credit
Collateral Account in an amount not less than 105% of the Letter of Credit
Obligations relating to such Extended Facility Letters of Credit then
outstanding.

 

(k)                       Letter of Credit Collateral Account.  The Company
agrees that it will, upon the request of the Agent or the Majority Banks after
the occurrence and during the continuance of a Default or an Event of Default,
and as otherwise required pursuant to Section 2.05(j), establish and maintain a
Letter of Credit Collateral Account.  The Company hereby pledges and grants to
the Agent, on behalf of the Issuing Banks and the Banks, a security interest in
all of the Company’s right, title and interest in and to all funds which may
from time to time be on deposit in the Letter of Credit Collateral Account to
secure the prompt and complete payment and performance of the Letter of Credit
Obligations, and to the extent provided in Sections 6.02(b) and (c), other
payment obligations hereunder.  Nothing in this Section 2.05(k) shall obligate
the Company to deposit any funds in the Letter of Credit Collateral Account or
limit the right of the Agent

 

38

--------------------------------------------------------------------------------


 

to release any funds held in the Letter of Credit Collateral Account other than
as required in Section 2.05(j) or Section 6.02.

 

(l)                           Obligations Several.  The obligations of each
Issuing Bank and each Bank under this Section 2.05 are several and not joint,
and no Bank shall be responsible for any Issuing Bank’s obligation to Issue
Letters of Credit or any other Bank’s participation obligations therein.

 

(m)                   Applicability of ISP and UCP.  Unless otherwise expressly
agreed by the Issuing Bank and the Company when a Letter of Credit is Issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

 

(n)                       Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Company shall be obligated to reimburse the Issuing Bank hereunder for any and
all drawings under such Letter of Credit.  The Company hereby acknowledges that
the Issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

Section 2.06.  The B Advances.  (a) Each Bank severally agrees that the Company
and any Borrowing Subsidiary may make B Borrowings under this Section 2.06 from
time to time on any Business Day during the period from the date hereof until
the date occurring 15 days prior to the Termination Date in the manner set forth
below; provided that, following the making of each B Borrowing, the aggregate
amount of the Revolving Credit Obligations then outstanding shall not exceed the
Total Commitment.

 

(b)                       The procedures for the solicitation and acceptance of
B Advances to be denominated in Dollars are set forth below:

 

(i)                                     The Company (on behalf of itself or any
Borrowing Subsidiary) may request a B Borrowing denominated in Dollars under
this Section 2.06(b) by delivering to the Agent in a manner specified in
Section 9.02 a Notice of B Borrowing, identifying the applicable Borrower and
specifying the date and aggregate amount of the proposed B Borrowing, the
maturity date for repayment of each B Advance to be made as part of such B
Borrowing (which maturity date may not be earlier than the date occurring 15
days after the date of such B Borrowing or later than the Termination Date), the
interest payment date or dates relating thereto, and any other terms to be
applicable to such B Borrowing, not later than 10:00 A.M. (New York City time)
(A) one Business Day prior to the date of the proposed B Borrowing, if the
Company shall specify in

 

39

--------------------------------------------------------------------------------


 

the Notice of B Borrowing that the rates of interest to be offered by the Banks
shall be fixed rates per annum (such type of solicitation being a “Fixed Rate
Auction”) and (B) three (3) Business Days prior to the date of the proposed B
Borrowing, if the Company shall specify in the Notice of B Borrowing an index or
other basis to be used by the Banks in determining the rates of interest to be
offered by them (such type of solicitation being an “Indexed Rate Auction”). 
The Company shall, in addition, certify in each Notice of B Borrowing the Credit
Ratings, if any, then in effect.  The Agent shall, promptly following its
receipt of a Notice of B Borrowing under this Section 2.06(b), notify each Bank
of such request by sending such Bank a copy of such Notice of B Borrowing.

 

(ii)                                  Each Bank may, if, in its sole discretion,
it elects to do so, irrevocably offer to make one or more B Advances to the
applicable Borrower as part of such proposed B Borrowing at a rate or rates of
interest specified by such Bank in its sole discretion, by notifying the Agent
(which shall give prompt notice thereof to the Company), before 10:00 A.M. (New
York City time) (A) on the date of such proposed B Borrowing, in the case of a
Fixed Rate Auction, and (B) two (2) Business Days before the date of such
proposed B Borrowing, in the case of an Indexed Rate Auction, of the minimum
amount and maximum amount of each B Advance which such Bank would be willing to
make as part of such proposed B Borrowing (which amounts may, subject to the
proviso to Section 2.06(a), exceed such Bank’s Commitment), the rate or rates of
interest therefor and such Bank’s Applicable Lending Office with respect to such
B Advance; provided that if the Agent in its capacity as a Bank shall, in its
sole discretion, elect to make any such offer, it shall notify the Company of
such offer before 9:00 A.M. (New York City time) on the date on which notice of
such election is to be given to the Agent by the other Banks.

 

(iii)                               The Company shall, in turn, before
11:00 A.M. (New York City time) (A) on the date of such proposed B Borrowing, in
the case of a Fixed Rate Auction, and (B) two (2) Business Days before the date
of such proposed B Borrowing, in the case of an Indexed Rate Auction, either:

 

(x)                                 cancel such B Borrowing by giving the Agent
notice to that effect, or

 

(y)                                 accept (on behalf of the applicable
Borrower), subject to Section 2.06(e), one or more of the offers made by any
Bank or Banks pursuant to paragraph (ii) above, in its sole discretion, by
giving notice to the Agent of the amount of each B Advance (which amount shall
be equal to or greater than the minimum amount, and equal to or less than the
maximum amount, notified to the Company by the Agent on behalf of such Bank for
such B Advance pursuant to paragraph (ii) above) to be made by

 

40

--------------------------------------------------------------------------------


 

each Bank as part of such B Borrowing, and reject any remaining offers made by
Banks pursuant to paragraph (ii) above by giving the Agent notice to that
effect.

 

(iv)                              If the Company notifies the Agent that such B
Borrowing is cancelled pursuant to paragraph (iii)(x) above, the Agent shall
give prompt notice thereof to the Banks and such B Borrowing shall not be made.

 

(v)                                 If the Company accepts (on behalf of the
applicable Borrower) one or more of the offers made by any Bank or Banks
pursuant to paragraph (iii)(y) above, the Agent shall in turn promptly notify
(A) each Bank that has made an offer as described in paragraph (ii) above of the
date and aggregate amount of such B Borrowing and whether or not any offer or
offers made by such Bank pursuant to paragraph (ii) above have been accepted by
the Company, (B) each Bank that is to make a B Advance as part of such B
Borrowing of the amount of each B Advance to be made by such Bank as part of
such B Borrowing, and (C) each Bank that is to make a B Advance as part of such
B Borrowing, upon receipt, that the Agent has received forms of documents
appearing to fulfill the applicable conditions set forth in Article 3.  Each
Bank that is to make a B Advance as part of such B Borrowing shall, before 12:00
noon (New York City time) on the date of such B Borrowing specified in the
notice received from the Agent pursuant to clause (A) of the preceding sentence
or any later time when such Bank shall have received notice from the Agent
pursuant to clause (C) of the preceding sentence, make available for the account
of its Applicable Lending Office to the Agent at the Payment Office such Bank’s
portion of such B Borrowing, in same day funds.  Upon fulfillment of the
applicable conditions set forth in Article 3 and after receipt by the Agent of
such funds, the Agent will make such funds available to the applicable Borrower
at the Agent’s aforesaid address.  Promptly after each B Borrowing the Agent
will notify each Bank of the amount of the B Borrowing.

 

(c)                        The procedures for the solicitation and acceptance of
B Advances to be denominated in an Alternative Currency are set forth below:

 

(i)                                     The Company (on behalf of itself or any
Borrowing Subsidiary) may request a B Borrowing denominated in an Alternative
Currency under this Section 2.06(c) by delivering to the Agent in a manner
specified in Section 9.02 a Notice of B Borrowing identifying the applicable
Borrower and specifying the date and aggregate amount of the proposed B
Borrowing, the maturity date for repayment of each B Advance to be made as part
of such B Borrowing (which maturity date may not be earlier than the date
occurring 15 days after the date of such B Borrowing or later than the
Termination Date), the interest payment date or dates relating thereto, the
requested Alternative Currency and any other terms to be applicable to such B
Borrowing, not later than 4:00 P.M.

 

41

--------------------------------------------------------------------------------


 

(London time) five (5) Business Days prior to the date of the proposed B
Borrowing.  Each solicitation made under this subsection (c) shall contemplate
an Indexed Rate Auction.  The Company shall certify in each Notice of B
Borrowing the Credit Ratings, if any, in effect on the date of such Notice of B
Borrowing.  The Agent shall, promptly following its receipt of a Notice of B
Borrowing under this Section 2.06(c), notify each Bank of such request by
sending such Bank a copy of such Notice of B Borrowing.

 

(ii)                                  Each Bank may, if, in its sole discretion,
it elects to do so, irrevocably offer to make one or more B Advances to the
applicable Borrower as part of such proposed B Borrowing in the requested
Alternative Currency and at a rate or rates of interest specified by such Bank
in its sole discretion, by notifying the Agent (which shall give prompt notice
thereof to the Company), before 12:00 noon (London time) four (4) Business Days
before the date of such proposed B Borrowing, of the minimum amount and maximum
amount of each B Advance which such Bank would be willing to make as part of
such proposed B Borrowing (which amounts may, subject to the proviso to
Section 2.06(a), exceed such Bank’s Commitment), the rate or rates of interest
therefor and such Bank’s Applicable Lending Office with respect to such B
Advance; provided that if the Agent in its capacity as a Bank shall, in its sole
discretion, elect to make any such offer, it shall notify the Company of such
offer before 11:30 A.M. (London time) on the date on which notice of such
election is to be given to the Agent by the other Banks.

 

(iii)                               The Company shall, in turn, before 4:00 P.M.
(London time) four (4) Business Days before the date of such proposed B
Borrowing either:

 

(x)                                 cancel such B Borrowing by giving the Agent
notice to that effect, or

 

(y)                                 accept (on behalf of the applicable
Borrower), subject to Section 2.06(e), one or more of the offers made by any
Bank or Banks pursuant to paragraph (ii) above, in its sole discretion, by
giving notice to the Agent of the amount of each B Advance (which amount shall
be equal to or greater than the minimum amount, and equal to or less than the
maximum amount, notified to the Company by the Agent on behalf of such Bank for
such B Advance pursuant to paragraph (ii) above) to be made by each Bank as part
of such B Borrowing, and reject any remaining offers made by Banks pursuant to
paragraph (ii) above by giving the Agent notice to that effect.

 

42

--------------------------------------------------------------------------------


 

(iv)                              If the Company notifies the Agent that such B
Borrowing is cancelled pursuant to paragraph (iii)(x) above, the Agent shall
give prompt notice thereof to the Banks and such B Borrowing shall not be made.

 

(v)                                 If the Company accepts (on behalf of the
applicable Borrower) one or more of the offers made by any Bank or Banks
pursuant to paragraph (iii)(y) above, the Agent shall in turn promptly notify
(A) each Bank that has made an offer as described in paragraph (ii) above of the
Borrower, Alternative Currency, date and aggregate amount of such B Borrowing
and whether or not any offer or offers made by such Bank pursuant to paragraph
(ii) above have been accepted by the Company, (B) each Bank that is to make a B
Advance as part of such B Borrowing of the amount of each B Advance to be made
by such Bank as part of such B Borrowing, and (C) each Bank that is to make a B
Advance as part of such B Borrowing, upon receipt, that the Agent has received
forms of documents appearing to fulfill the applicable conditions set forth in
Article 3.  Each Bank that is to make a B Advance as part of such B Borrowing
shall, before 12:00 noon (London time) on the date of such B Borrowing specified
in the notice received from the Agent pursuant to clause (A) of the preceding
sentence or any later time when such Bank shall have received notice from the
Agent pursuant to clause (C) of the preceding sentence, make available for the
account of its Applicable Lending Office to the Agent at the Payment Office for
the applicable Alternative Currency such Bank’s portion of such B Borrowing, in
same day funds.  Upon fulfillment of the applicable conditions set forth in
Article 3 and after receipt by the Agent of such funds, the Agent will make such
funds available to the applicable Borrower at the Agent’s aforesaid address. 
Promptly after each B Borrowing, the Agent will notify each Bank of the
Borrower, Alternative Currency and amount of the B Borrowing.

 

(d)                       Each B Borrowing shall, (i) in the case of a B
Borrowing to be denominated in Dollars, be in an aggregate amount not less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (ii) in
the case of a B Borrowing to be denominated in an Alternative Currency, be in
such minimum amount as shall be advised by the Agent as being appropriate in
light of the prevailing market conditions and conventions at the time notice is
given pursuant to Section 2.06(c)(i), and, following the making of each B
Borrowing, the Borrowers shall be in compliance with the limitation set forth in
the proviso to subsection (a) above.

 

(e)                        Each acceptance by the Company pursuant to
Section 2.06(b)(iii)(y) or Section 2.06(c)(iii)(y) of the offers made in
response to a Notice of B Borrowing shall be treated as an acceptance of such
offers in ascending order of the rates or margins, as applicable, at which the
same were made but if, as a result thereof, two or more offers at the same such
rate or margin would be partially accepted, then the amounts of the B Advances
in respect of which such offers are accepted shall be treated as being the
amounts which bear the same proportion to

 

43

--------------------------------------------------------------------------------


 

one another as the respective amounts of the B Advances so offered bear to one
another but, in each case, rounded as the Agent may consider necessary to ensure
that the amount of each such B Advance is $500,000 (or, if the currency in which
such B Advance is denominated is an Alternative Currency, such comparable and
convenient multiple thereof as the Agent shall consider appropriate for the
purpose) or an integral multiple thereof.

 

(f)                         Within the limits and on the conditions set forth in
this Section 2.06, each Borrower may from time to time borrow under this
Section 2.06, repay pursuant to subsection (g) below, and reborrow under this
Section 2.06.

 

(g)                        Each Borrower shall repay to the Agent for the
account of each Bank which has made a B Advance to it or (if different) for the
account of the holder of the applicable B Note, on the maturity date of each B
Advance (such maturity date being that specified by the Company for repayment of
such B Advance in the related Notice of B Borrowing and provided in the B Note
evidencing such B Advance), the then unpaid principal amount of such B Advance. 
No Borrower shall have any right to prepay any principal amount of any B Advance
unless, and then only on the terms, specified by the Company for such B Advance
in the related Notice of B Borrowing and set forth in the B Note evidencing such
B Advance.

 

(h)                       Each Borrower shall pay interest on the unpaid
principal amount of each B Advance made to it, from the date of such B Advance
to the date the principal amount of such B Advance is repaid in full, at the
rate of interest for such B Advance specified by the Bank making such B Advance
in the related notice submitted by such Bank pursuant to Section 2.06(b)(ii) or
Section 2.06(c)(ii), as applicable, payable on the interest payment date or
dates specified by the Company for such B Advance in such Notice of B Borrowing,
in each case as provided in the B Note evidencing such B Advance.  In the event
the term of any B Advance shall be longer than three months, interest thereon
shall be payable not less frequently than once each three-month period during
such term.

 

(i)                           The indebtedness of each Borrower resulting from
each B Advance made to it shall, if requested by the Bank making such B Advance,
be evidenced by a separate B Note of such Borrower payable to the Bank making
such B Advance.

 

Section 2.07.  Fees.

 

(a)                       Facility Fee.  Subject to Section 2.24(a)(iii) the
Company agrees to pay each Bank a facility fee at the respective rate per annum
set forth below on such Bank’s average daily Commitment (irrespective of usage)
from the date hereof until the Termination Date, payable on the last day of each
March, June, September and December during the term of such Bank’s Commitment,
commencing March 31, 2015, and on the Termination Date.  The facility fee in
respect of any period shall be determined on the basis of the Credit Ratings in

 

44

--------------------------------------------------------------------------------


 

effect on each day during such period, in accordance with the table set forth
below.  The rate per annum at which such facility fee is calculated shall change
when and as any Credit Rating changes.

 

Debt Rating From
S&P/Moody’s/Fitch

 

Facility Fee
(Rates per annum)

 

> A+ / A1 / A+

 

6.0 bps

 

A / A2 / A

 

8.0 bps

 

A- / A3 / A-

 

10.0 bps

 

BBB+ / Baa1 / BBB+

 

12.5 bps

 

BBB / Baa2 / BBB

 

15.0 bps

 

< BBB- / Baa3 / BBB-

 

20.0 bps

 

 

(b)                       Letter of Credit Fees.  Subject to
Section 2.24(a)(iii) in addition to any fees paid pursuant to Section 2.05(g),
the Company agrees to pay to the Agent for the account of the Banks, to be
allocated among the Banks based upon their Applicable Percentages with respect
to each Letter of Credit for which the fee is paid, a fee on each issued and
outstanding Letter of Credit (a “Letter of Credit Fee”) at the respective rate
per annum set forth below on the average daily undrawn amount of each Letter of
Credit from the date hereof until the Termination Date, payable on the last day
of each March, June, September and December during the term of such Bank’s
Commitment, commencing March 31, 2015, and on the Termination Date.  The Letter
of Credit Fee in respect of any period shall be determined on the basis of the
Credit Ratings in effect on each day during such period, in accordance with the
table set forth below.  The rate per annum at which such Letter of Credit Fee is
calculated shall change when and as any Credit Rating changes.

 

Debt Rating From
S&P/Moody’s/Fitch

 

Letter of Credit Fee
(Rate per annum)

 

> A+ / A1 / A+

 

69.0 bps

 

A / A2 / A

 

79.5 bps

 

A- / A3 / A-

 

90.0 bps

 

BBB+ / Baa1 / BBB+

 

100.0 bps

 

BBB / Baa2 / BBB

 

110.0 bps

 

< BBB- / Baa3 / BBB-

 

130.0 bps

 

 

(c)                        Other Fees.

 

(i)                                     The Company shall pay to the Arrangers
and the Agent for their own respective accounts fees in the amounts and at the
times set forth in the applicable Fee Letters or otherwise separately agreed by
them.  Such fees shall be fully earned when paid and shall not be refundable for
any reason whatsoever.

 

45

--------------------------------------------------------------------------------


 

(ii)                                  The Company shall pay to the Banks such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

Section 2.08.  Reduction of the Commitments; Increased Commitments; Additional
Banks.

 

(a)                       The Company shall have the right, upon at least three
(3) Business Days’ notice to the Agent and without premium or penalty, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Banks; provided, that the Total Commitment shall
not be reduced to an amount which is less than the aggregate principal amount of
the Revolving Credit Obligations then outstanding; provided further, that if the
Total Commitment is reduced to an amount which is less than the Letter of Credit
Sublimit, the Alternative Currency Sublimit or the Swing Line Sublimit then in
effect, the Letter of Credit Sublimit, the Alternative Currency Sublimit or the
Swing Line Sublimit (as applicable) shall automatically be reduced to an amount
equal to the Total Commitment as so reduced; and provided further, that each
partial reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.

 

(b)                       The Company may, upon at least thirty (30) days’
notice to the Agent (which shall promptly provide a copy of such notice to the
Banks), propose to increase the Total Commitment by an amount not to exceed
$1,000,000,000 in the aggregate for all such increases during the term of this
Agreement (the amount of any such increase, the “Increased Commitments”).  The
Company shall be entitled to have the Total Commitment increased pursuant to
this Section 2.08(b) not more than three (3) times during the term of this
Agreement.  Each Bank party to this Agreement at such time shall have the right
(but no obligation), for a period of fifteen (15) days following receipt of such
notice, to elect by notice to the Company and the Agent to increase its
Commitment by a principal amount which bears the same ratio to the Increased
Commitments as its then Commitment bears to the Total Commitment then existing.

 

(c)                        If any Bank party to this Agreement shall not elect
to increase its Commitment pursuant to subsection (b) of this Section, the
Company may designate another financial institution or other financial
institutions (which may be, but need not be, one or more of the existing Banks)
which at the time agree to (i) in the case of any such financial institution
that is an existing Bank, increase its Commitment and (ii) in the case of any
other such financial institution (an “Added Bank”), become a party to this
Agreement.  The sum of the increases in the Commitments of the existing Banks
pursuant to this subsection (c) plus the Commitments of the Added Banks shall
not in the aggregate exceed the unsubscribed amount of the Increased
Commitments.

 

46

--------------------------------------------------------------------------------


 

(d)                       An increase in the Total Commitment pursuant to this
Section 2.08 shall become effective upon the receipt by the Agent of an Increase
Agreement signed by the Company, by each Added Bank, and by each other Bank
whose Commitment is to be increased (each such Bank, an “Increasing Bank”),
setting forth the new Commitments of such Banks and setting forth the agreement
of each Added Bank to become a party to this Agreement and to be bound by all
the terms and provisions hereof, together with such evidence of appropriate
corporate authorization on the part of the Company with respect to the Increased
Commitments and such opinions of counsel for the Company with respect to the
Increased Commitments as set forth in such Increase Agreement.  Once the
Increase Agreement has been executed and delivered by the applicable parties,
this Agreement shall be deemed to be amended to reflect the increase in
Commitments provided for therein notwithstanding the provisions of Section 9.01.

 

By executing and delivering an Increase Agreement, each Increasing Bank and each
Added Bank confirms to and agrees with each party hereto as follows: (x) neither
the Agent nor any Bank makes any representation or warranty, nor assumes any
responsibility with respect to, any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and (y) neither the
Agent nor any Bank makes any representation or warranty, nor assumes any
responsibility with respect to, the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto.

 

Within five (5) Business Days after execution of an Increase Agreement, each
Borrower, at its own expense, shall execute and deliver to the Agent a new A
Note, if requested, to each Added Bank and, if requested by any Increasing Bank,
to such Increasing Bank.  Such new A Note or A Notes shall be dated the
effective date of such Increase Agreement and shall otherwise be in
substantially the form of Exhibit A-1 hereto.

 

(e)                        If there are any A Advances outstanding on the
effective date of any Increase Agreement, each Bank other than an Added Bank or
an Increasing Bank (each such Bank an “Assigning Bank”) agrees that it will
assign to each Added Bank and Increasing Bank such portion of such Assigning
Bank’s rights and obligations under this Agreement as shall be necessary to
cause each Added Bank and Increasing Bank to share ratably (based on the
proportion that such Added Bank’s or Increasing Bank’s Commitment bears to the
Total Commitment after giving effect to the Increase Agreement) in each such A
Advance.  Such assignments shall be effected by execution and delivery by the
applicable Assigning Banks, Added Banks or Increasing Banks of Assignments and
Acceptances.  In consideration of such assignments, each Added Bank and
Increasing Bank shall before 12:00 noon (New York City time) on the effective
date of the Increase Agreement, make available for the account of its Applicable

 

47

--------------------------------------------------------------------------------


 

Lending Office to the Agent at its address referred to in Section 9.02, in same
day funds, such Added Bank’s or Increasing Bank’s ratable portion (based on (i)
the proportion that such Added Bank’s Commitment or (ii) the increase in such
Increasing Bank’s Commitment bears to the Total Commitment after giving effect
to the Increase Agreement) of each A Borrowing then outstanding, together with
an amount equal to such ratable portion of the interest which has accrued to
such date and remains unpaid on such A Advances.  After the Agent’s receipt of
such funds, the Agent will promptly make such same day funds available to the
account of each Assigning Bank in an amount equal to such Assigning Bank’s
ratable portion of such payment by the Added Banks and Increasing Banks.

 

(f)                         If there are any Letters of Credit or Swing Line
Advances outstanding on the date of any Increase Agreement, each Issuing Bank
and Swing Line Bank and each Bank agree that the Letter of Credit Participations
and Swing Line Participations with respect to each outstanding Letter of Credit
and Swing Line Advance shall be adjusted so that each Bank’s Letter of Credit
Participation and Swing Line Participation with respect to each such Letter of
Credit and Swing Line Advance shall be in the proportion that such Bank’s
Applicable Share (after giving effect to the Increased Commitments and the
assignments provided for in Section 2.08(e)).

 

Section 2.09.  Repayment of A Advances and Swing Line Advances.  Each Borrower
shall repay on the Termination Date the principal amount of each A Advance made
to it.  Each Borrower shall repay each Swing Line Advance on the earlier to
occur of (x) the Termination Date and (y) the date that is ten (10) Business
Days after such Swing Line Advance is made.

 

Section 2.10.  Interest on A Advances and Swing Line Advances.  Each Borrower
shall pay interest on the unpaid principal amount of each A Advance and each
Swing Line Advance made by each Bank to such Borrower from the date of such A
Advance or such Swing Line Advance until such principal amount shall be paid in
full, at the following rates per annum:

 

(a)                       Base Rate Advances.  With respect to any A Advance
that is a Base Rate Advance and any Swing Line Advance, a rate per annum equal
at all times to the Base Rate in effect from time to time plus the Applicable
Base Rate Margin, payable monthly in arrears on the tenth day of each month with
respect to the previous month and on the date such Base Rate Advance or Swing
Line Advance shall be paid in full; provided, that any amount of principal which
is not paid when due (whether at stated maturity, by acceleration or otherwise)
shall bear interest, from the date on which such amount is due until such amount
is paid in full, payable on demand, at a rate per annum equal at all times to 2%
per annum above the Base Rate plus the Applicable Base Rate Margin in effect
from time to time.  The Agent shall provide telephonic notice to the Company
(which in turn shall advise the applicable Borrower) of the amount of interest
due and payable on Base Rate Advances or Swing Line Advance by a date not later
than the date such payment is due; provided, however, that the Agent’s failure
to give such

 

48

--------------------------------------------------------------------------------


 

notice shall not discharge the applicable Borrower from the payment of interest
but shall only delay the due date of such interest until such telephonic notice
is given.  “Applicable Base Rate Margin” means a rate per annum determined in
reference to the rates under the column “Applicable Base Rate Margin” set forth
after clause (b) below on the basis of the Credit Ratings at such time.

 

(b)                       Eurocurrency Advances.  If such A Advance is a
Eurocurrency Advance, a rate per annum equal at all times during the Interest
Period for such A Advance to the sum of the Eurocurrency Rate for such Interest
Period plus the Applicable Eurocurrency Margin, payable on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day which occurs during such Interest Period every three months
from the first day of such Interest Period; provided that any amount of
principal which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to 2% per annum above (x) if the originally
scheduled Interest Period shall then be in effect, the sum of the Eurocurrency
Rate plus the Applicable Eurocurrency Margin then in effect with respect to such
A Advance, and (y) in all other cases, the Base Rate plus the Applicable Base
Rate Margin in effect from time to time.  “Applicable Eurocurrency Margin”
means, in respect of any Eurocurrency Advance, a rate per annum determined as of
the first day of the Interest Period for such Eurocurrency Advance in reference
to the rates under the column “Applicable Eurocurrency Margin” set forth below
on the basis of the Credit Ratings at such time.

 

Debt Rating From
S&P/Moody’s/Fitch

 

Applicable
Eurocurrency
Margin

 

Applicable Base
Rate Margin

> A+ / A1 / A+

 

69.0 bps

 

0 bps

A / A2 / A

 

79.5 bps

 

0 bps

A- / A3 / A-

 

90.0 bps

 

0 bps

BBB+ / Baa1 / BBB+

 

100.0 bps

 

0 bps

BBB / Baa2 / BBB

 

110.0 bps

 

10.0 bps

< BBB- / Baa3 / BBB-

 

130.0 bps

 

30.0 bps

 

Section 2.11.  Additional Interest on Eurocurrency Advances.  Each Borrower
shall pay to each Bank, so long as such Bank shall be required under regulations
of the Board of Governors of the Federal Reserve System to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurocurrency Advance made by such Bank to such Borrower, from the date of such A
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the
Eurocurrency Rate for the Interest Period for such A Advance from (ii) the rate

 

49

--------------------------------------------------------------------------------


 

obtained by dividing such Eurocurrency Rate by a percentage equal to 100% minus
the Eurocurrency Rate Reserve Percentage of such Bank for such Interest Period,
payable on each date on which interest is payable on such A Advance.  In
addition if, as a result of a Change in Law, such Bank shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Rate Advances,
each Borrower shall pay such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Advance by such Bank
(as determined by such Bank in good faith, which determination shall be
conclusive).  Such additional interest so notified to the Company (which in turn
shall advise the applicable Borrower) by any Bank shall be payable to the Agent
for the account of such Bank on the dates specified for payment of interest for
such Advance in Section 2.10.  For the avoidance of doubt, no amount shall be
payable under this Section 2.11 to the extent duplicative of amounts required to
be reimbursed pursuant to Section 2.10(b) and/or Section 2.15.

 

Section 2.12.  Interest Rate Determination.  (a) The Agent shall give prompt
notice to the Company (which in turn shall advise the applicable Borrower) and
the Banks of the applicable interest rate determined by the Agent for purposes
of Section 2.10(a) or (b).

 

(b)                       If the Agent shall, at least one Business Day before
the date of any requested A Borrowing or the Conversion or continuation of any A
Borrowing, notify the Company and the Banks that the Eurocurrency Rate cannot be
determined pursuant to the definition of “Eurocurrency Rate” set forth in
Section 1.01 of this Agreement for such requested Eurocurrency Advance or
continuation of such Eurocurrency Advance for the applicable amount (whether
denominated in Dollars or an Alternative Currency) and Interest Period, the
Agent shall forthwith notify the Company and the Banks that the interest rate
cannot be determined for such Eurocurrency Advances, whereupon

 

(i)                                     each such A Advance will automatically,
on the last day of the then outstanding Interest Period therefor, Convert into,
and with respect to a requested A Advance as part of a requested A Borrowing,
such Advance shall be, a Eurocurrency Advance denominated in Dollars, or if the
affected currency is Dollars, a Base Rate Advance (or if such Advance is then a
Base Rate Advance, will continue as a Base Rate Advance), and

 

(ii)                                  the rights of the Borrowers to select, and
the obligation of the Banks to make, or to Convert Advances into or continue
Advances as, Eurocurrency Advances in such currency shall be suspended until the
Agent shall notify the Company and the Banks that the circumstances causing such
suspension no longer exist.

 

50

--------------------------------------------------------------------------------


 

(c)                        If, with respect to any Eurocurrency Advances, the
Majority Banks shall at least one Business Day before the requested date of, or
the proposed Conversion or continuation of the Advances comprising all or part
of, any A Borrowing, notify the Agent that the Eurocurrency Rate for any
Interest Period for such Advances in a particular currency will not adequately
reflect the cost to such Majority Banks of making, funding or maintaining their
respective Eurocurrency Advances bearing interest at a Eurocurrency Rate for
such Interest Period, the Agent shall forthwith so notify the Company and the
Banks, whereupon

 

(i)                                     each such outstanding Eurocurrency
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert or be continued as, and with respect to a requested A Advance
as part of a requested A Borrowing, such Advance shall be, a Eurocurrency
Advance denominated in Dollars (or, if the affected currency is Dollars, a Base
Rate Advance), and

 

(ii)                                  the rights of the Borrowers to select, and
the obligation of the Banks to make, or to Convert Advances into or continue
Advances as, Eurocurrency Advances in such currency shall be suspended until the
Majority Banks have notified the Agent, and the Agent shall notify the Company
and the Banks that the circumstances causing such suspension no longer exist.

 

(d)                       [Reserved]

 

(e)                        [Reserved]

 

(f)                         The Agent shall, upon becoming aware that the
circumstances causing any such suspension referred to in Sections 2.12(b),
2.12(c) or 2.16 no longer apply, promptly so notify the Company; provided that
the failure of the Agent to so notify the Company shall not impair the rights of
the Banks under this Section 2.12 or Section 2.16, as applicable, or expose the
Agent to any liability.

 

(g)                        If (i) the applicable Borrower shall fail to select
the duration of any Interest Period for any Eurocurrency Rate Advances in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01 and the provisions of this Section 2.13, or (ii) is not entitled
to Convert or continue such Advances into or as Eurocurrency Rate Advances
pursuant to this Section 2.13, the Agent will forthwith so notify the Company
and the Banks and such Advances will automatically, on the last day of the then
existing Interest Period therefor, Convert into (x) in the case of clause (i)
above, Eurocurrency Advances having an Interest Period of one month and (y)
otherwise, Base Rate Advances.

 

(h)                       On the date on which the aggregate unpaid principal
amount of A Advances comprising any A Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such A Advances shall, if they

 

51

--------------------------------------------------------------------------------


 

are Eurocurrency Advances, automatically Convert into Base Rate Advances;
provided, however, that if and so long as each such A Advance shall be of the
same Type and have the same Interest Period as A Advances comprising another
Borrowing or other Borrowings of such Borrower, and the aggregate unpaid
principal amount of all such A Advances shall equal or exceed $5,000,000 (or its
equivalent in any Alternative Currency), the Company shall have the right to
continue all such Advances as, or to Convert all such Advances into, Advances of
such Type having such Interest Period.

 

Section 2.13.  Voluntary Conversion or Continuation of Advances.  The applicable
Borrower may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion or continuation, and subject to the provisions of
Sections 2.12 and 2.16 and the provisos in this Section 2.13, Convert all or any
part of the A Advances of one Type denominated in any currency comprising the
same A Borrowing into Advances of another Type denominated in the same currency
or continue all or any part of the A Advances of one Type denominated in a
currency comprising the same A Borrowing as A Advances of the same Type
denominated in such currency; provided, however, that any such Conversion or
continuation of any Eurocurrency Rate Advances shall be made on, and only on,
the last day of an Interest Period for such Eurocurrency Rate Advances; and
provided further, that no A Advance may be Converted into or continued as, a
Eurocurrency Rate Advance, at any time that a Default or Event of Default has
occurred and is continuing.  Any such Conversion or continuation of any A
Advances shall be in the minimum amounts and increments specified in Section
2.01(b); provided, that in the case of the continuation of a Borrowing comprised
of Eurocurrency Advances denominated in an Alternative Currency, such
continuation may, subject to the terms and conditions otherwise set forth
herein, be in an aggregate principal amount equal to the aggregate principal
amount of the Borrowing being continued.  Each such notice of a Conversion or
continuation shall, within the restrictions specified above, specify (i) the
date of such Conversion (or continuation), (ii) the A Advances to be Converted
(or continued), and (iii) if such Conversion (or continuation) is into (or of)
Eurocurrency Rate Advances, the duration of the Interest Period for each such A
Advance.  Notwithstanding anything herein to the contrary, no Advance may be
converted into or continued as an Advance denominated in a different currency,
but instead must be prepaid in the original currency of such Advance and
reborrowed in the other currency.

 

Section 2.14.  Prepayments of A Advances and Swing Line Advances.  (a) Subject
to Section 9.04(b), if applicable, a Borrower may (i) following notice given to
the Agent by the Company (on behalf of such Borrower) not later than 11:00 A.M.
(New York City time) on the proposed date of prepayment, such notice specifying
the applicable Borrower, the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, such Borrower shall prepay the
outstanding principal amounts of the Base Rate Advances

 

52

--------------------------------------------------------------------------------


 

comprising part of the same A Borrowing in whole or ratably in part, together
with accrued interest to the date of such prepayment on the principal amount
prepaid and (ii) following notice given to the Agent by the Company (on behalf
of such Borrower) not later than 11:00 A.M. (London time) three (3) Business
Days prior to the proposed date of prepayment, such notice specifying the
applicable Borrower, the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, such Borrower shall prepay the
outstanding principal amounts of the Eurocurrency Rate Advances comprising an A
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid.  Each partial
prepayment shall be in an aggregate principal amount not less than $1,000,000.

 

(b)                       If on any date the Agent notifies the Company that the
Dollar Equivalent of the aggregate principal amount of all outstanding Revolving
Credit Obligations exceeds the Total Commitment, or the aggregate amount of
Revolving Credit Obligations denominated in an Alternative Currency exceed the
Alternative Currency Sublimit, the applicable Borrower shall on such date prepay
an aggregate principal amount of A Advances (or, if there are no A Advances
outstanding, Cash Collateralize Letters of Credit) ratably to the Banks in an
amount equal to or, at the option of the Borrower, greater than such excess,
with accrued interest to the date of such prepayment on the principal amount
prepaid.  The Company may determine which Borrowing such prepayment shall be
allocated to, and any such prepayment of Eurocurrency Rate Advances shall be
subject to the provisions of Section 9.04(b).

 

(c)                        Notwithstanding clause (a) above, the Company may,
upon notice to the Swing Line Bank (with a copy to the Agent), at any time and
from time to time, voluntarily prepay Swing Line Advances in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Swing Line Bank and the Agent no later than 1:00 p.m. on the date of the
prepayment and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment and the prepayment amount specified in such notice shall be due and
payable on the date specified therein.

 

(d)                       Notwithstanding anything to the contrary contained in
this Agreement, any Borrower may rescind any notice of prepayment under clause
(a) above if such prepayment would have resulted from a refinancing of the
facilities hereunder, which refinancing shall not be consummated or shall
otherwise be delayed.

 

Section 2.15.  Increased Costs and Reduced Return.  (a) If, due to a Change in
Law (other than any change by way of imposition or increase of reserve
requirements or, in the case of Eurocurrency Advances, included in the
Eurocurrency Rate Reserve Percentage) there shall be any increase on or after
the date hereof in the cost to any Bank of agreeing to make or making, funding
or maintaining Eurocurrency Advances or to any Bank or Issuing Bank of

 

53

--------------------------------------------------------------------------------


 

participating in, issuing or maintaining Letters of Credit, by an amount deemed
by such Bank or Issuing Bank to be material, then the Company shall from time to
time, within 15 days after demand by such Bank or Issuing Bank, accompanied by
the certificate required therefor under Section 2.15(c) (with a copy of such
demand and such certificate to the Agent), pay to the Agent for the account of
such Bank or Issuing Bank additional amounts sufficient to compensate such Bank
or Issuing Bank for such increased cost.

 

(b)                       If any Bank or Issuing Bank shall have determined that
a Change in Law (including, without limitation, any Change in Law with respect
to any Taxes, other than Indemnified Taxes, Other Taxes, any such amounts
excluded from the definition of Taxes by the first sentence of Section 2.20(a)
and any Taxes described in Section 2.20(h) and Section 2.20(k)) has or would
have the effect on or after the date hereof of reducing the rate of return on
such Bank’s or Issuing Bank’s capital or the capital of any corporation
controlling such Bank or Issuing Bank as a consequence of such Bank’s or Issuing
Bank’s obligation hereunder to a level below that which such Bank or Issuing
Bank could have achieved but for such adoption, change or compliance by an
amount deemed by such Bank or Issuing Bank to be material, then the Company
shall, from time to time, within 15 days after demand by such Bank or Issuing
Bank, accompanied by the certificate required therefor under Section 2.15(c)
(with a copy of such demand and such certificate to the Agent), pay to the Agent
for the account of such Bank or Issuing Bank such additional amount or amounts
as will compensate such Bank or Issuing Bank or such controlling corporation for
such reduction.

 

(c)                        Each Bank or Issuing Bank will promptly notify the
Company and the Agent of any event of which it has knowledge, occurring after
the date hereof, which will entitle such Bank or Issuing Bank to compensation
pursuant to this Section and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the reasonable judgment of such Bank or
Issuing Bank, be otherwise disadvantageous to such Bank or Issuing Bank.  In
determining such amount, such Bank or Issuing Bank may use any reasonable
averaging and attribution methods.  A certificate of any Bank or Issuing Bank
claiming compensation under this Section and setting forth in reasonable detail
the additional amount or amounts to be paid to it hereunder and the basis for
the calculation thereof shall be conclusive in the absence of manifest error.

 

(d)                       The Company shall not be obligated to pay any
additional amounts with respect to a demand under Section 2.15(a) or 2.15(b)
that are attributable to the period (the “Excluded Period”) ending 120 days
prior to the Company’s receipt of the certificate with respect to such demand
required under Section 2.15(c); provided, however, that to the extent such
additional amounts accrue during the Excluded Period because of the retroactive
effect of the applicable law, rule, regulation, guideline or request promulgated
during the 120 day period prior to the Company’s receipt of such certificate,
the limitation set forth in this Section 2.15(d) shall not apply.

 

54

--------------------------------------------------------------------------------


 

(e)                        If any Bank or Issuing Bank shall subsequently recoup
any costs (other than from the Company) for which such Bank or Issuing Bank has
theretofore been compensated by the Company under this Section 2.15, such Bank
or Issuing Bank shall remit to the Company an amount equal to the amount of such
recoupment.

 

Section 2.16.  Illegality.  (a) In the event that any Bank or Issuing Bank, as
applicable, shall have determined (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) at any time that the
making or continuance of its Eurocurrency Advances in Dollars or in any
Alternative Currency, or the Issuance of Letters of Credit in a Primary Currency
or another Alternative Currency, has become unlawful because of the introduction
of or any change in or in the interpretation of any law or regulation or because
of the assertion of unlawfulness by any central bank or other Governmental
Authority, then, in any such event, such Bank or such Issuing Bank, as
applicable, shall give prompt notice (by telephone confirmed in writing) to the
Company and to the Agent of such determination (which notice the Agent shall
promptly transmit to the other Banks).

 

(b)                       Upon the giving of the notice to the Company referred
to in subsection (a) above, then the obligation of the Banks to make, or to
Convert A Advances into or to continue A Advances as, Eurocurrency Advances, or
the obligation of the Issuing Banks to Issue Letters of Credit in the applicable
Primary Currency or other Alternative Currency, shall be suspended until the
applicable Bank or Issuing Bank notifies the Agent and the Agent shall notify
the Company and the Banks that the circumstances causing such suspension no
longer exist, and if any affected Eurocurrency Advances are then outstanding,
the Company shall (or shall cause the applicable Borrower), upon at least one
Business Day’s written notice to the Agent and the affected Bank, or if
permitted by applicable law no later than the date permitted thereby, in the
Company’s sole discretion, either (i) prepay the principal amount of all
outstanding Eurocurrency Advances of such Bank to which such notice related,
together with accrued interest thereon to the date of payment or (ii) Convert
each such Eurocurrency Advance into a Base Rate Advance, and in each case be
obligated to reimburse the Banks in respect thereof pursuant to Section 9.04(b)
hereof.  If more than one Bank gives notice pursuant to Section 2.16(a) at any
time, then all outstanding Eurocurrency Advances of such Banks must be treated
the same by the applicable Borrower pursuant to this Section 2.16(b).  Any Base
Rate Advance arising by reason of this Section 2.16(b) shall have an Interest
Period assigned to it that ends on the date that the Eurocurrency Advance for
which it shall have been substituted would have expired, and the principal
thereof and interest thereon shall be payable on the date that principal and
interest would otherwise have been payable on such Eurocurrency Advance.  Such
Base Rate Advance may not be prepaid at any time prior to the date that the
Eurocurrency Advances comprising a part of such A Borrowing shall be prepaid.

 

55

--------------------------------------------------------------------------------


 

Section 2.17.  Payments and Computations.  (a) The Borrowers shall make each
payment hereunder and under the Notes (except with respect to principal of,
interest on, and other amounts relating to Advances denominated in an
Alternative Currency) not later than 11:00 A.M. (New York City time) on the day
when due in Dollars to the Agent in same day funds, without set-off or
counterclaim, by deposit of such funds to the Agent’s account maintained at the
Payment Office for Dollars.  The Borrowers shall make each payment hereunder and
under the Notes with respect to principal of, interest on, and other amounts
relating to Advances or Letters of Credit denominated in an Alternative Currency
not later than 11:00 A.M. (London time) on the day when due in such Alternative
Currency to the Agent in same day funds by deposit of such funds to the Agent’s
account maintained at the Payment Office for such Alternative Currency.  The
Agent will give the Company prior notice of the due date of the principal of any
A Advance and of the due date and amount of any fees payable hereunder; provided
that the failure to give any such prior notice shall not limit the Company’s or
the applicable Borrower’s liability for such payment, but shall delay the due
date of such payment for purposes of Sections 6.01(a) or (b), as applicable, by
the number of days after such due date that such notice is given.  The Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal, interest, Reimbursement Obligations or fees ratably (other
than amounts payable pursuant to Section 2.06, 2.11, 2.15, 2.19 or 2.20 or as
contemplated by Section 2.24) to the applicable Banks for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Bank to such Bank for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.

 

(b)                       All computations of interest based on Bank of
America’s prime rate shall be made by the Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Eurocurrency Rate or the Federal Funds Rate and of fees shall be made by the
Agent, and all computations of interest pursuant to Section 2.11 shall be made
by a Bank, on the basis of a year of 360 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable.  Each determination by
the Agent (or, in the case of Section 2.11, by a Bank) of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)                        Whenever any payment hereunder or under the Notes
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such cases be included in the computation of payment of interest or fees, as the
case may be; provided, however, if such extension would cause payment of
interest on or principal of Eurocurrency Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

56

--------------------------------------------------------------------------------


 

(d)                       Unless the Agent shall have received notice from a
Borrower prior to the date on which any payment is due from such Borrower to the
Banks hereunder that such Borrower will not make such payment in full, the Agent
may assume that such Borrower has made such payment in full to it on such date
and it may, in reliance upon such assumption, cause (but shall not be required
to cause) to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank.  If and to the extent such Borrower shall not have so
made such payment in full to the Agent as applicable, each Bank shall repay to
the Agent as applicable, forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Agent at the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Issuing Bank in connection with the foregoing.

 

Section 2.18.  Sharing of Payments, Etc.  If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the A Advances made by it or participations in
Letter of Credit Obligations or in Swing Line Advances held by it (other than
pursuant to Section 2.11, 2.15 or 2.20 or as contemplated by Section 2.24) in
excess of its ratable share of payments on account of the A Advances or
participation in Letter of Credit Obligations or Swing Line Advances held by all
the Banks, such Bank shall forthwith purchase from the other Banks such
participations in the A Advances or Letter of Credit Obligations or Swing Line
Advances made by them as shall be necessary to cause such purchasing Bank to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Bank, such purchase from each Bank shall be rescinded and such Bank
shall repay to the purchasing Bank the purchase price to the extent of such
recovery together with an amount equal to such Bank’s ratable share (according
to the proportion of (a) the amount of such Bank’s required repayment to (b) the
total amount so recovered from the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered.  Each Borrower agrees that any Bank so purchasing a participation
from another Bank pursuant to this Section 2.18 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Bank were a Bank
hereunder in the amount of such participation.

 

Section 2.19.  Swing Line Advances.

 

(a)                       The Swing Line.  Subject to the terms and conditions
set forth herein including Section 2.24(c), the Swing Line Bank, in reliance
upon the agreements of the other Banks set forth in this Section 2.19, shall
make advances (each such advance, a “Swing Line Advance”) to the Company from
time to time on any Business Day during the period from the date hereof until
the Termination Date in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Advances,

 

57

--------------------------------------------------------------------------------


 

when aggregated with the Letter of Credit Participations and Advances held by
the Bank serving as Swing Line Bank may exceed the amount of such Bank’s
Commitment; provided, however, that after giving effect to any Swing Line
Advance, (i) the sum of the Revolving Credit Obligations shall not exceed the
Total Commitment, and (ii) the aggregate outstanding principal amount of the A
Advances of any Bank, plus such Bank’s Letter of Credit Participations, plus
such Bank’s Swing Line Participations shall not exceed such Bank’s Commitments;
and provided further, that the Company shall not use the proceeds of any Swing
Line Advance to refinance any outstanding Swing Line Advance.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.19, prepay under Section 2.14, and
reborrow under this Section 2.19.  Each Swing Line Advance shall be a Base Rate
Advance and shall be denominated in Dollars.  Immediately upon the making of a
Swing Line Advance, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Bank a risk
participation in such Swing Line Advance (a “Swing Line Participation”) in
proportion to such Bank’s Applicable Percentage.

 

(b)                       Borrowing Procedures.  Each Swing Line Borrowing shall
be made upon the Company’s irrevocable notice to the Swing Line Bank and the
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Bank and the Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Bank and the Agent of a written notice (a “Notice of
Swing Line Borrowing”) substantially in the form of Exhibit B-5 hereto (or such
other form as may be approved by the Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the Agent)),
appropriately completed and signed by a Responsible Officer of the Company. 
Promptly after receipt by the Swing Line Bank of any telephonic Notice of Swing
Line Borrowing, the Swing Line Bank will confirm with the Agent (by telephone or
in writing) that the Agent has also received such Notice of Swing Line Borrowing
and, if not, the Swing Line Bank will notify the Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Bank has received
notice (by telephone or in writing) from the Agent (including at the request of
any Bank) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(x) directing the Swing Line Bank not to make such Swing Line Advance as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.19(a), or (y) that one or more of the applicable conditions
specified in Article 3 is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Bank will, not later than 3:00 p.m. on the
borrowing date specified in such Notice of Swing Line Borrowing, make the amount
of its Swing Line Advance available to the Company at its Payment Office for
Dollars.

 

58

--------------------------------------------------------------------------------


 

(c)                        Refinancing of Swing Line Advances.

 

(i)                                     The Swing Line Bank at any time in its
sole discretion may request, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Bank to so request on its behalf), that each Bank make
a Base Rate Advance in an amount equal to such Bank’s Swing Line Participation
of the amount of Swing Line Advances then outstanding.  Such request shall be
made in writing (which written request shall be deemed to be a Notice of A
Borrowing for purposes hereof) and in accordance with the requirements of
Section 2.01, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Advances, but subject to the limitations set
forth in the final sentence of Section 2.01(a) and the conditions set forth in
Section 3.02.  The Swing Line Bank shall furnish the Company with a copy of the
applicable Notice of A Borrowing promptly after delivering such notice to the
Agent.  Each Bank shall make an amount equal to its Swing Line Participation
with respect to the applicable Swing Line Advance available to the Agent in
immediately available funds for the account of the Swing Line Bank not later
than 1:00 p.m. on the day specified in such Notice of A Borrowing, whereupon,
subject to Section 2.19(c)(ii), each Bank that so makes funds available shall be
deemed to have made a Base Rate Advance to the Company in such amount.  The
Agent shall remit the funds so received to the Swing Line Bank.

 

(ii)                                  If for any reason any Swing Line Advance
cannot be refinanced by such a Base Rate Borrowing in accordance with
Section 2.19(c)(i), the request for Base Rate Advance submitted by the Swing
Line Bank as set forth herein shall be deemed to be a request by the Swing Line
Bank that each of the Banks fund its risk participation in the relevant Swing
Line Advance and each Bank’s payment to the Agent for the account of the Swing
Line Bank pursuant to Section 2.19(c)(i) shall be deemed payment in respect of
such participation.

 

(iii)                               If any Bank fails to make available to the
Agent for the account of the Swing Line Bank any amount required to be paid by
such Bank pursuant to the foregoing provisions of this Section 2.19(c) by the
time specified in Section 2.19(c)(i), the Swing Line Bank shall be entitled to
recover from such Bank (acting through the Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Bank at a
rate per annum equal to the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by the Swing Line Bank in connection with
the foregoing.  If such Bank pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Bank’s Base Rate Advance
included in the relevant Base Rate Borrowing or funded participation in the
relevant Swing Line Advance, as the case may be.  A certificate of the Swing
Line Bank

 

59

--------------------------------------------------------------------------------


 

submitted to any Bank (through the Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Bank’s obligation to make Base Rate
Advances or to purchase and fund risk participations in Swing Line Advances
pursuant to this Section 2.19(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Bank may have against the Swing
Line Bank, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Bank’s obligation to make Base Rate Advances pursuant to this
Section 2.19(c) is subject to the conditions set forth in Section 3.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Advances, together with interest as provided
herein.

 

(d)                       Repayment of Participations.

 

(i)                                     At any time after any Bank has purchased
and funded a risk participation in a Swing Line Advance, if the Swing Line Bank
receives any payment on account of such Swing Line Advance, the Swing Line Bank
will distribute to such Bank its Applicable Percentage thereof in the same funds
as those received by the Swing Line Bank.

 

(ii)                                  If any payment received by the Swing Line
Bank in respect of principal or interest on any Swing Line Advance is required
to be returned by the Swing Line Bank or is invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid in connection
with any proceeding under any Debtor Relief Law or otherwise (including pursuant
to any settlement entered into by the Swing Line Bank in its discretion), each
Bank shall pay to the Swing Line Bank its Applicable Percentage thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Overnight Rate. 
The Agent will make such demand upon the request of the Swing Line Bank.  The
obligations of the Banks under this clause shall survive the payment in full of
the obligations hereunder and the termination of this Agreement.

 

(e)                        Interest for Account of Swing Line Bank.  The Swing
Line Bank shall be responsible for invoicing the Company for interest on the
Swing Line Advances.  Until each Bank funds its Base Rate Advance or risk
participation pursuant to this Section 2.19 to refinance such Bank’s Swing Line
Participation in any Swing Line Advance, interest in respect of such Swing Line
Participation shall be solely for the account of the Swing Line Bank.

 

60

--------------------------------------------------------------------------------


 

(f)                         Payments Directly to Swing Line Bank.  The Company
shall make all payments of principal and interest in respect of the Swing Line
Advances directly to the Swing Line Bank.

 

Section 2.20.  Taxes.  (a) Subject to Section 2.20(f), any and all payments by
each Borrower under the Loan Documents shall be made, in accordance with
Section 2.17, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties,
applicable thereto and all liabilities with respect thereto (collectively,
“Taxes”), excluding, (i) in the case of each Bank, each Issuing Bank and the
Agent, (A) Taxes imposed on or measured by its income, branch profits Taxes and
franchise Taxes imposed on it, by the jurisdiction (or any political subdivision
thereof) under the laws of which such Bank, such Issuing Bank or the Agent (as
the case may be) is organized, has its principal office or lending office or
carries on business and (B) any withholding Taxes (including any backup
withholding Taxes) imposed by the United States of America with respect to
payments under the Loan Documents under the laws (including any statute, treaty
or regulation) in effect on the Amendment and Restatement Effective Date (or, in
the case of any assignee party to an Assignment and Acceptance, on the effective
date of its becoming a “Bank” hereunder or the Bank or Issuing Bank changes its
lending office), but not excluding any such withholding Taxes payable as a
result of any change in such laws occurring on or after the Amendment and
Restatement Effective Date (or, in the case of any assignee party to an
Assignment and Acceptance, after the effective date of its becoming a “Bank”
hereunder), (ii) in the case of each Bank and each Issuing Bank, Taxes imposed
on or measured by its income, branch profits Taxes and franchise Taxes imposed
on it, as a result of a present or former connection between such Bank or such
Issuing Bank and the jurisdiction of the Governmental Authority imposing such
Tax or any taxing authority thereof or therein (other than any such Taxes that
would not be imposed but for such Person’s execution of, or exercise of any
rights or remedies under, this Agreement or any other Loan Document), and
(iii) any U.S. federal withholding Taxes imposed under FATCA (all such
non-excluded Taxes being hereinafter referred to as “Indemnified Taxes”). 
Subject to Section 2.20(f), if any Borrower or the Agent shall be required by
law to deduct any Indemnified Taxes from or in respect of any sum payable under
any Loan Document to any Bank, any Issuing Bank or the Agent, (x) the sum
payable by the applicable Borrower shall be increased as may be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.20(a)) such Bank, such Issuing Bank
or the Agent (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (y) such Borrower or the Agent,
as applicable, shall make such deductions and (z) such Borrower or the Agent, as
applicable, shall pay the full amount deducted to the relevant taxing authority
or other authority in accordance with applicable law.

 

61

--------------------------------------------------------------------------------


 

(b)                       In addition, each Borrower individually agrees, and
the Company jointly and severally with the applicable Borrower agrees, to pay
any present or future stamp or documentary Taxes and any other excise or
property Taxes, charges and similar levies which arise from any payment made by
such Borrower under any Loan Document or from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document, except any
such Taxes described in Section 2.20(a)(ii) imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.21)(hereinafter
referred to as “Other Taxes”).  The Agent may demand payment of, and seek
recourse on, any Other Taxes from the Company and such Borrower, without any
requirement that the Agent allocate the reimbursement obligation for such Other
Taxes between the Company and such Borrower.

 

(c)                        Each Borrower will indemnify each Bank, each Issuing
Bank and the Agent for the full amount of Indemnified Taxes and Other Taxes
(including, without limitation, any Indemnified Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.20) paid by such Bank,
such Issuing Bank or the Agent (as the case may be) and any liability (including
penalties, interest and expenses reasonably incurred) arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally asserted; provided, however, that such Borrower shall not
be obligated to make payment to such Bank, such Issuing Bank or the Agent (as
the case may be) pursuant to this Section 2.20(c) in respect of penalties,
interest or expenses attributable to such Indemnified Taxes or Other Taxes if
such penalties, interest or expenses are attributable to the gross negligence or
willful misconduct of the Person seeking indemnification under this
Section 2.20(c).  This indemnification shall be made within 30 days from the
date such Bank, such Issuing Bank or the Agent (as the case may be) makes
written demand therefor by delivering a certificate setting forth in reasonable
detail the amount of the indemnification to be made hereunder and the basis for
the calculation thereof, which certificate shall be conclusive in the absence of
manifest error.  No Borrower shall be obligated to pay any indemnification with
respect to a demand under this Section 2.20(c) relating to amounts incurred more
than 120 days prior to such Borrower’s receipt of the certificate with respect
to such demand required under this Section 2.20(c); provided, that if the
circumstances giving rise to such demand are retroactive, then the 120-day
period referred to above shall be extended to include the period of retroactive
effect; provided further, that any Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Internal Revenue Code
shall not be required to pay amounts under this Section 2.20(c) in respect of
Taxes that did not arise in connection with any obligations of such Borrower
under any Loan Document.

 

(d)                       The Agent may, from time to time, request that the
Company furnish (and the Company shall, reasonably promptly following any such
request, furnish) to the Agent the originals or certified copies of receipts
evidencing the payment of

 

62

--------------------------------------------------------------------------------


 

Indemnified Taxes or Other Taxes by and on behalf of the Borrowers (or any other
form, certificate or document reasonably acceptable to the Agent).

 

(e)                        Without prejudice to the survival of any other
agreement of any Borrower hereunder, the agreements and obligations of the
Borrowers contained in this Section 2.20 shall survive the payment in full of
principal and interest hereunder and under the Notes.

 

(f)                         (i) On or prior to the Amendment and Restatement
Effective Date (or, in the case of any assignee party to an Assignment and
Acceptance, on the effective date of its becoming a “Bank” hereunder), each Bank
and each Issuing Bank, in each case, organized under the laws of a jurisdiction
outside the United States of America shall, to the extent it is legally entitled
to do so, provide the Agent, the Company and each other Borrower that is
organized under the laws of the United States of America (or any state or
political subdivision thereof) with the forms prescribed by the Internal Revenue
Service of the United States of America certifying such Bank’s or such Issuing
Bank’s (as the case may be) exemption from withholding taxes imposed by the
United States of America with respect to all payments to be made to such Bank or
such Issuing Bank (as the case may be) under any Loan Document, and each such
Bank or Issuing Bank (as the case may be) shall thereafter provide the Agent,
the Company and each other Borrower that is organized under the laws of the
United States of America (or any state or political subdivision thereof) with
such supplements and amendments thereto and such additional forms, certificates,
statements or documents as may from time to time be required by applicable law. 
If a Bank or Issuing Bank that is organized under the laws of a jurisdiction
outside the United States of America shall fail to deliver, or improperly
delivers, the forms, certificates, statements or documents required to be
delivered by this Section 2.20(f)(i), then Section 2.20(a) shall not apply with
respect to U.S. federal, state and local income taxes imposed on any payments
made to or for the account of such Bank or such Issuing Bank (as the case may
be) under any Loan Document to the extent that such taxes would not have been
imposed but for such Bank or Issuing Bank’s failure to deliver or deliver
properly the forms, certificates, statements or documents required to be
delivered by this Section 2.20(f)(i), during the period that such failure or
deficiency shall continue, and the Borrowers or the Agent shall be permitted to
withhold United States federal, state and local income taxes from any payments
made under any Loan Document at the applicable statutory rate.

 

(ii)                                  [Reserved]

 

(iii)                               [Reserved]

 

(iv)                              Each Bank and each Issuing Bank that is
organized under the laws of the United States of America (or any state or
political subdivision thereof) shall, on or prior to the Amendment and
Restatement Effective Date (or, in the case of any assignee party to an
Assignment and Acceptance, on the effective date of its becoming a “Bank”
hereunder),

 

63

--------------------------------------------------------------------------------


 

provide the Agent, the Company and each other Borrower that is organized under
the laws of the United States of America (or any state or political subdivision
thereof) with two complete copies of Internal Revenue Service Form W-9, and each
such Bank or Issuing Bank, as the case may be, shall thereafter provide the
Agent, the Company and each other Borrower that is organized under the laws of
the United States of America (or any state or political subdivision thereof)
with such supplements and amendments thereto and such additional forms,
certificates, statements or documents as may from time to time be required by
applicable law.  If a Bank or Issuing Bank that is organized under the laws of
the United States of America (or any state or political subdivision thereof)
shall fail to deliver, or improperly delivers, the forms, certificates,
statements or documents required to be delivered by this Section 2.20(f)(iv),
then Section 2.20(a) shall not apply with respect to U.S. federal, state and
local income taxes imposed on any payments made to or for the account of such
Bank or such Issuing Bank (as the case may be) under any Loan Document to the
extent that such taxes would not have been imposed but for such Bank or Issuing
Bank’s failure to deliver or deliver properly the forms, certificates,
statements or documents required to be delivered by this Section 2.20(f)(iv),
during the period that such failure or deficiency shall continue, and the
Borrowers or the Agent shall be permitted to withhold United States federal,
state and local income taxes from any payments made, under any Loan Document at
the applicable statutory rate.

 

(g)                        If any Bank or Issuing Bank determines, in its sole
discretion, that it has actually and finally realized, by reason of a refund,
deduction or credit of any Indemnified Taxes or Other Taxes paid or reimbursed
by a Borrower pursuant to this Section 2.20 in respect of payments under any
Loan Document, a current monetary benefit that it would otherwise not have
obtained but for such refund, deduction or credit, and that would result in the
total payments under this Section 2.20 exceeding the amount needed to make such
Bank or such Issuing Bank whole, such Bank or such Issuing Bank shall pay to
such Borrower, with reasonable promptness following the date on which it
actually realizes such benefit, an amount equal to the lesser of the amount of
such benefit or the amount of such excess, in each case net of all reasonable
out-of-pocket expenses incurred in securing such refund, deduction or credit;
provided, however, that (i) such Bank or Issuing Bank shall not be obligated to
disclose to any Borrower any information regarding its tax affairs or
computations and (ii) nothing contained in this Section 2.20(g) shall be
construed so as to interfere with the right of any Bank or Issuing Bank to
arrange its tax affairs as it deems appropriate.

 

(h)                       Notwithstanding any provision in this Agreement to the
contrary, for any period with respect to which any Bank (including any assignee
party to an Assignment and Acceptance that becomes a “Bank” hereunder) or
Issuing Bank has failed to deliver, or has improperly delivered, to the
Borrowers or the Agent

 

64

--------------------------------------------------------------------------------


 

(as the case may be) the appropriate form, certificate, statement or document
required to be delivered in Section 2.20(f) or Section 2.20(k), such Bank or
Issuing Bank, as the case may be, shall not be entitled to indemnification under
Section 2.20(c) for any Indemnified Taxes or Other Taxes imposed by reason of
such failure or improper delivery.

 

(i)                           Any Bank claiming any indemnification or
additional amounts payable pursuant to this Section 2.20 will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, any such indemnification or additional amounts and will
not, in the reasonable judgment of such Bank, be otherwise disadvantageous to
such Bank.

 

(j)                          Notwithstanding any provision in this Agreement to
the contrary, if any Bank changes its residence, principal place of business or
Applicable Lending Office or takes any similar action (other than at the
Company’s request or pursuant to Section 2.20(i)), and the effect of such change
or action, as of the date thereof, would be to increase the additional amounts
or indemnification that the Borrowers are required to pay under Section 2.20(a)
and Section 2.20(c) then the Borrowers shall not be obligated to pay the amount
of such increase.

 

(k)                       If any payment made pursuant to the Loan Documents
would be subject to U.S. federal withholding Tax imposed by FATCA if the
recipient were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such recipient shall deliver to the Borrowers and
the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrowers or the Agent as may be
necessary for the Borrowers and the Agent to comply with their obligations under
FATCA and to determine that such recipient has complied with such recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 2.20(k), “FATCA” shall
include any amendments made to FATCA after the date hereof.

 

(l)                           Each Bank shall severally indemnify the Agent,
within 10 days after demand therefor, for (i) any Taxes attributable to such
Bank (but only to the extent that the Borrower and the Company have not already
indemnified the Agent for such Taxes and without limiting the obligation of the
applicable Borrower and the Company to do so), (ii) any Taxes attributable to
such Bank’s failure to comply with the provisions of Section 9.08(e) relating to
the maintenance of a Participant Register and (iii) any other Taxes attributable
to such Bank, in each case, that are payable or paid by the Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Bank by the Agent shall be
conclusive

 

65

--------------------------------------------------------------------------------


 

absent manifest error.  Each Bank hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Bank under this Agreement or
otherwise payable by the Agent to the Bank from any other source against any
amount due to the Agent under this paragraph (l).

 

(m)                   For purposes of determining withholding Indemnified Taxes
imposed under FATCA, from and after the Amendment and Restatement Effective
Date, the Company and the Agent shall treat (and the Banks hereby authorize the
Agent to treat) this Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

 

Section 2.21.  Substitution of Banks.  In the event that (v) any Bank shall not
have consented to any amendment to this Agreement requiring the consent of all
Banks whereas the Majority Banks have consented; (w) any one or more Banks,
pursuant to Section 2.15 hereof, incurs any increased costs, receives a reduced
payment or is required to make any payment for which any such Bank demands
compensation pursuant to such Section, or makes a claim for indemnity or
compensation under Section 2.20 hereof with respect to a payment when no other
Bank makes a claim for indemnity or compensation under Section 2.20 with respect
to such payment, in any such case which compensation or indemnity increases the
effective lending rate of such Bank with respect to its share of the A Advances
in excess of the effective lending rate of the other Banks, and such Bank has
not mitigated such increased costs, reduced payment or additional payment within
30 days after receipt by such Bank from the Company of a written notice that
such Bank’s effective lending rate has so exceeded the effective lending rate of
the other Banks; (x) any one or more Banks have determined pursuant to
Section 2.16(a) or Section 3.01(b)(ii) that it may not make or maintain all or
certain of its Eurocurrency Advances at such time (and the other Banks shall
continue to be able to make or maintain their corresponding Eurocurrency
Advances at such time) and the inability of such Bank, as applicable, to make or
maintain such Eurocurrency Advances continues for 30 or more days after the
receipt by the Company from such Bank of written notice of such inability and
the Company’s request that such Bank alleviate such inability; (y) any Bank is a
Defaulting Bank; or (z) any Bank shall decline (or be deemed to have declined)
to extend its Commitment hereunder after a request for extension of Commitments
pursuant to Section 2.22 and Banks holding Commitments equaling or exceeding 51%
of the Total Commitment have agreed to extend their Commitments pursuant to such
request; then and in any such event, the Company may substitute for such Bank an
existing Bank, or another financial institution which is reasonably acceptable
to the Agent, to assume the Commitment, the Letter of Credit Participations
and/or the Swing Line Participations of such Bank and to purchase the A Note of
such Bank hereunder, without recourse to or warranty (other than as to
unencumbered ownership) by, or expense to, such Bank for a purchase price equal
to the outstanding principal amount of the A Advances then payable to such Bank
plus any accrued but unpaid interest and accrued but unpaid fees with respect
thereto; provided that in the case of clause (v) above, such substitute Bank

 

66

--------------------------------------------------------------------------------


 

shall have provided the applicable consent.  Such purchase shall be effected by
execution and delivery by such Bank and its replacement of an Assignment and
Acceptance, and shall otherwise be made in the manner described in
Section 9.08.  Upon such purchase, to the extent of the rights and benefits
assigned, such Bank shall no longer be a party hereto or have any rights or
benefits hereunder (except for rights or benefits that such Bank would retain
hereunder upon termination of this Agreement) and the replacement Bank shall
succeed to the rights and benefits, and shall assume the obligations, of such
Bank hereunder, including such Bank’s Letter of Credit Participations and Swing
Line Participations, and under such Bank’s A Note.

 

Section 2.22.  Extension of Commitments.  (a) One time during each period from
the date that is 90 days prior to each Anniversary Date to the date that is 30
days prior to each such Anniversary Date (but in any case not more than twice
during the term of this Agreement), the Borrowers may, by written notice (an
“Extension Request”) given to the Agent, request that the Stated Termination
Date be extended.  Each such Extension Request shall contemplate an extension of
the Stated Termination Date to a date that is one year after the Stated
Termination Date then in effect.

 

(b)                       The Agent shall promptly advise each Bank of its
receipt of any Extension Request.  Each Bank may, in its sole discretion,
consent to a requested extension by giving written notice thereof to the Agent
by not later than the date (the “Extension Confirmation Date”) that is 15 days
after the date of the Extension Request, which consent shall be irrevocable when
given.  Failure on the part of any Bank to respond to an Extension Request by
the applicable Extension Confirmation Date shall be deemed to be a denial of
such request by such Bank.  Subject to the Company’s right to replace a Bank
pursuant to Section 2.21, if all of the Banks, after giving effect to the last
sentence in this paragraph, shall consent in writing to the requested extension,
such request shall be granted.  Promptly following the opening of business on
the first Business Day following the applicable Extension Confirmation Date, the
Agent shall notify the Company in writing as to whether the requested extension
has been granted (such written notice being an “Extension Confirmation Notice”)
and, if granted, such extension shall become effective upon the issuance of such
Extension Confirmation Notice.  The Agent shall promptly thereafter provide a
copy of such Extension Confirmation Notice to each Bank.  If such extension is
not granted, the Agent shall give the Company notice of the identity of any
non-consenting Banks.  If the Company replaces one or more non-consenting Banks
pursuant to the provisions of Section 2.21, and any such replacement Bank
becomes a Bank on or before the earlier of (i) 30 days after the Extension
Confirmation Date and (b) 5 days before the applicable Anniversary Date, and
consents to the Extension Request at the time it becomes a Bank, such consent
shall be effective retroactively as of the Extension Confirmation Date.

 

Section 2.23.  Cash Collateral.

 

67

--------------------------------------------------------------------------------


 

(a)                       Certain Credit Support Events.  At any time that there
shall exist a Defaulting Bank, if the reallocation described in
Section 2.24(a)(iv) cannot, or only can partially, be effected, immediately upon
the request of the Agent or any Issuing Bank, the Company shall Cash
Collateralize the Issuing Banks’ Fronting Exposure (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by the Defaulting Bank) in
an amount not less than the Minimum Collateral Amount.

 

(b)                       Grant of Security Interest.  The Company, and to the
extent provided by any Defaulting Bank, such Bank, hereby grants to (and
subjects to the control of) the Agent, for the benefit of the Agent and the
Issuing Banks, and agrees to maintain, a first priority security interest in all
such Cash Collateral, all as security for the obligations to which such Cash
Collateral shall be applied pursuant to Section 2.23(c).  If at any time the
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Agent as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Company will,
promptly upon demand by the Agent, pay or provide to the Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

 

(c)                        Application.  Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under this
Section 2.23 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific Letter of Credit Obligations or obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Bank, any interest accrued on such obligation), prior to any other
application of such property as may be provided for herein.

 

(d)                       Release.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting Bank
status of the applicable Bank or (ii) the Agent’s good faith determination that
there exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of the Company shall not be released during the
continuance of an Event of Default (and following application as provided in
this Section 2.23 may be otherwise applied in accordance with this Credit
Agreement), and (y) the Person providing Cash Collateral and the applicable
Issuing Banks, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

Section 2.24.  Defaulting Banks.

 

(a)                       Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Bank becomes a Defaulting Bank, then, until
such time as that Bank is no longer a Defaulting Bank, to the extent permitted
by applicable law:

 

68

--------------------------------------------------------------------------------


 

(i)                                     Waivers and Amendments.  That Defaulting
Bank’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Majority Banks.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Agent for the account
of that Defaulting Bank (whether voluntary or mandatory, at maturity, pursuant
to Article 6 or otherwise, and including any amounts made available to the Agent
by that Defaulting Bank pursuant to Section 9.05) hereunder, shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by that Defaulting Bank to the Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Bank to any Issuing Bank or Swing Line Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Bank in accordance with Section 2.23; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which that Defaulting Bank has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy obligations of that
Defaulting Bank to fund Advances under this Agreement and (y) Cash Collateralize
the Issuing Banks’ future Fronting Exposure with respect to such Defaulting Bank
with respect to future Letters of Credit; sixth, to the payment of any amounts
owing to the Banks or the Issuing Banks or Swing Line Bank as a result of any
judgment of a court of competent jurisdiction obtained by any Bank or Issuing
Bank or Swing Line Bank against that Defaulting Bank as a result of that
Defaulting Bank’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Bank as a result
of that Defaulting Bank’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances or reimbursement of a disbursement under a Letter of
Credit in respect of which that Defaulting Bank has not fully funded its
appropriate share and (y) such Advances were made or such Letter of Credit was
issued at a time when the applicable conditions set forth in Article 3 were
satisfied or waived, such payment shall be applied solely to pay the Advances of
and Letter of Credit Obligations owed to all non-Defaulting Banks on a pro rata
basis prior to being applied to the payment of any Advances of that Defaulting
Bank until such time as all Advances and all funded and unfunded participations
in Letter of Credit Obligations are held by the Banks pro rata as contemplated

 

69

--------------------------------------------------------------------------------


 

hereunder.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Bank that are applied (or held) to pay amounts owed by a Defaulting
Bank or to post Cash Collateral pursuant to this Section 2.24(a)(ii) shall be
deemed paid to and redirected by that Defaulting Bank, and each Bank irrevocably
consents hereto.

 

(iii)                               Certain Fees.  (A) Each Defaulting Bank
shall be entitled to receive a facility fee pursuant to Section 2.07(a) for any
period during which that Bank is a Defaulting Bank only to the extent
allocatable to the sum of (1) the outstanding amount of the A Advances funded by
it and (2) its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral hereunder.

 

(B)                                    Each Defaulting Bank shall be entitled to
receive Letter of Credit Fees for any period during which that Bank is a
Defaulting Bank only to the extent allocatable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
hereunder.

 

(C)                                    With respect to facility fees and Letter
of Credit Fees not required to be paid to any Defaulting Bank pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Bank that is not a
Defaulting Bank that portion of any such fee otherwise payable to such
Defaulting Bank with respect to such Defaulting Bank’s participation in Letter
of Credit Obligations and Swing Line Advance that has been reallocated to such
non-Defaulting Bank pursuant to clause (iv) below, (y) pay to each Issuing Bank
and Swing Line Bank, as applicable, the amount of any such fee otherwise payable
to such Defaulting Bank to the extent allocable to such Issuing Bank’s or Swing
Line Bank’s Fronting Exposure to such Defaulting Bank, and (z) not be required
to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Bank, for
purposes of computing the amount of the obligation of each non-Defaulting Bank
to acquire, refinance or fund participations in Letters of Credit (and Letter of
Credit Obligations) and Swing Line Advances pursuant to Section 2.05, the
Applicable Percentage of each non-Defaulting Bank shall be computed without
giving effect to the Commitment of that Defaulting Bank; provided that (x) each
such reallocation shall be given effect only if, on the date of reallocation, no
Default or Event of Default exists; and (y) the reallocation shall only be
permitted to the extent that it does not cause the aggregate outstanding
principal amount of the A Advances of any Bank plus such Bank’s Letter of Credit
Participations and Swing Line Participations (giving effect to the

 

70

--------------------------------------------------------------------------------


 

reallocation pursuant to this clause (iv)) to exceed such Bank’s Commitments.

 

(v)                                 Repayment of Swing Line Advances; Cash
Collateral.  If the reallocation described in clause (iv) above cannot, or can
only partially, be effected, the Company shall, without prejudice to any right
or remedy available to it hereunder or under law, (x) first, prepay Swing Line
Advances in an amount equal to the Swing Line Bank’s Fronting Exposure and
(y) second, Cash Collateralize the Issuing Banks’ Fronting Exposure in
accordance with the procedures set forth in Section 2.23.

 

(b)                       Defaulting Bank Cure.  If the Company, the Agent, and
the Issuing Banks agree in writing that a Defaulting Bank should no longer be
deemed to be a Defaulting Bank, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Bank will, to the extent applicable, purchase that
portion of outstanding Advances of the other Banks or take such other actions as
the Agent may determine to be necessary to cause the A Advances and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Banks according to their Applicable Percentages (without giving effect to
Section 2.24(a)), in the case of Letters of Credit, whereupon that Bank will
cease to be a Defaulting Bank; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Bank was a Defaulting Bank; provided further, that except
to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Bank to Bank will constitute a waiver or release of
any claim of any party hereunder arising from that Bank’s having been a
Defaulting Bank.

 

(c)                        New Swing Line Advances/Letters of Credit.  So long
as any Bank is a Defaulting Bank, (i) the Swing Line Bank shall not be required
to fund any Swing Line Advances unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swing Line Advance and (ii) no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

ARTICLE 3
CONDITIONS OF LENDING

 

Section 3.01.  Conditions Precedent to the Effectiveness of the Amendment and
Restatement.  (a) The amendment and restatement of the Original Credit Agreement
on the Amendment and Restatement Effective Date is subject to the conditions
precedent that (x) all facility, agency and administrative fees provided for
under the terms of this Agreement, accrued to the Amendment and Restatement
Effective Date and invoiced two (2) Business Days prior to the Amendment and
Restatement Effective Date, shall have been paid by the

 

71

--------------------------------------------------------------------------------


 

Company and (y) the Agent shall have received on or before the Amendment and
Restatement Effective Date the following, each dated as of the Amendment and
Restatement Effective Date in form and substance satisfactory to the Agent and
(except for any Notes) in sufficient copies for each Bank:

 

(i)                                     A fully executed copy of this Agreement
and, for each Bank requesting the same, an A Note of the Company payable to such
Bank.

 

(ii)                                  Certified copies of (A) the resolutions of
the board of directors or other governing body of the Company approving this
Agreement and the Notes; and (B) all documents evidencing other necessary
corporate or other authorizing action and governmental approvals, if any, with
respect to this Agreement and the Notes.

 

(iii)                               Signed copies of a certificate of the
Secretary or an Assistant Secretary or other appropriate officer or
representative of the Company certifying the names and true signatures of the
officers or other representatives of the Company authorized to sign this
Agreement and the Notes and the other documents or certificates to be delivered
by the Company pursuant to this Agreement.  The Agent may conclusively rely on
such certificate until the Agent shall receive a further certificate of the
Secretary or an Assistant Secretary or other representative canceling or
amending the prior certificate and submitting the signatures of the officers or
other representatives named in such further certificate.

 

(iv)                              A certificate executed by the Treasurer of the
Company on behalf of the Company certifying that as of the Amendment and
Restatement Effective Date, since December 31, 2013 there has been no material
adverse change in the business, financial condition, operations, properties or
performance of the Company and its Subsidiaries, taken as a whole, or in the
ability of the Company to perform its obligations under this Agreement or any
Note; provided that any change in the market price, credit rating or trading
value of the securities of the Company or its Subsidiaries shall not, by itself,
be taken into account in determining whether there has been such a material
adverse change.

 

(v)                                 Favorable opinions of the General Counsel or
an associate general counsel of the Company in substantially the form of
Exhibit E hereto and special counsel for the Company in form and substance
reasonably satisfactory to the Agent.  Such counsel shall be reasonably
satisfactory to the Agent.

 

(vi)                              All documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

72

--------------------------------------------------------------------------------


 

(b)                       The obligation of each Bank to make its initial
Advance on the occasion of the initial Borrowing by any Borrowing Subsidiary and
the obligation of any Issuing Bank to Issue and each Bank to participate in any
Letter of Credit Issued on behalf of such Borrowing Subsidiary hereunder, on or
after the Amendment and Restatement Effective Date, is subject to the conditions
precedent that (i) all facility, agency and administrative fees provided for
under the terms of this Agreement, accrued to the date of such initial Advance
or Letter of Credit, shall have been paid by the Company; (ii) no Bank or
Issuing Bank shall have advised the Agent and the Company in writing that such
Bank or Issuing Bank has determined that it would be illegal under applicable
law for such Bank or Issuing Bank to make an Advance to such Borrowing
Subsidiary or Issue Letters of Credit for the account of such borrowing
Subsidiary and (iii) the Agent shall have received on or before the day of such
initial Borrowing or Letter of Credit the following, each dated such day or
within two (2) Business Days prior to such day, in form and substance
satisfactory to the Agent and (except for any Notes) in sufficient copies for
each Bank:

 

(A)                                    A fully executed copy of the Election to
Participate and, for each Bank requesting the same, an A Note of such Borrowing
Subsidiary payable to such Bank.

 

(B)                                    Certified copies of (1) the resolutions
or other authorizing action of the board of directors or other governing body of
such Borrowing Subsidiary approving its Election to Participate, this Agreement
and the Notes of such Borrowing Subsidiary, and the resolutions of the board of
directors of the Company approving the addition of such Borrowing Subsidiary
pursuant to the terms of this Agreement; and (2) all documents evidencing other
necessary corporate or other authorizing action and governmental approvals, if
any, with respect to this Agreement and the Notes of such Borrowing Subsidiary.

 

(C)                                    Signed copies of (1) a certificate of the
Secretary or an Assistant Secretary or other appropriate officer or
representative of such Borrower Subsidiary certifying the names and true
signatures of the officers or other representatives of such Borrowing Subsidiary
authorized to sign such Borrowing Subsidiary’s Election to Participate and the
Notes of such Borrowing Subsidiary and the other documents or certificates to be
delivered by such Borrowing Subsidiary pursuant to this Agreement and (2) a
certificate of the Secretary or an Assistant Secretary or other appropriate
officer of the Company certifying the names and true signatures of the officers
of the Company authorized to sign such Borrowing Subsidiary’s Election to
Participate.  The Agent may conclusively rely on each such certificate of such
Borrowing Subsidiary or of the Company until the Agent shall receive a further
certificate of the Secretary or an

 

73

--------------------------------------------------------------------------------


 

Assistant Secretary or other representative of such Borrowing Subsidiary or of
the Company, as the case may be, canceling or amending the prior certificate of
such Borrowing Subsidiary or of the Company, as the case may be, and submitting
the signatures of the officers or other representatives named in such further
certificate.

 

(D)                                    Favorable opinions of (1) the General
Counsel of the Company covering the matters, to the extent applicable, and in
substantially the form, to the extent applicable, of Exhibit E hereto,
(2) special counsel for the Company and such Borrowing Subsidiary in form and
substance reasonably satisfactory to the Agent, (3) special local counsel for
such Borrowing Subsidiary in form and substance reasonably satisfactory to the
Agent, and (4) counsel for the Company or the applicable Borrowing Subsidiary as
to such other matters as any Bank through the Agent may reasonably request. Such
counsel shall be reasonably satisfactory to the Agent.

 

(c)                        Simultaneously with the satisfaction of the
conditions precedent set forth in this Section 3.01 and the effectiveness of the
amendment and restatement of this Agreement, (i) the “Commitments” (under and as
defined in the Original Credit Agreement) of the lenders under the Original
Credit Agreement in effect immediately prior to the effectiveness of this
Agreement shall terminate pursuant to Section 2.08 thereof and (ii) the
Commitments of the Lenders shall be as set forth on Annex A.  The Lenders that
are also party to the Original Credit Agreement, comprising the “Majority Banks”
as defined therein, hereby waive any requirement of notice of termination of the
commitments pursuant to Section 9.01 of the Original Credit Agreement and waive
any additional notice or other requirements that might apply to such termination
to the extent necessary to give effect to the foregoing.

 

Section 3.02.  Conditions Precedent to Each A Borrowing and Letter of Credit. 
The obligation of each Bank to make an A Advance on the occasion of each A
Borrowing pursuant to Section 2.02 or 2.04 (including the initial A Borrowing)
by each Borrower (including each Borrowing Subsidiary), and the obligation of
any Issuing Bank to Issue any Letter of Credit hereunder (including the initial
Letter of Credit), and the obligation of the Swing Line Bank to make the Swing
Line Advances hereunder (including the initial Swing Line Advance) shall be
subject to the further conditions precedent that on the date of such A Borrowing
or Letter of Credit Issuance (a) the following statements shall be true and the
Agent shall have received for the account of such Bank or Issuing Bank or the
Swing Line Bank, as applicable, a certificate signed by a duly authorized
officer of the Company as follows:

 

(i)                                     The representations and warranties
contained in Section 4.01 (other than subsection (p) thereof) and, if such A
Borrowing is by, or

 

74

--------------------------------------------------------------------------------


 

such Letter of Credit Issuance is for the account of, a Borrowing Subsidiary,
Section 4.02 (as to such Borrowing Subsidiary) are correct in all material
respects on and as of the date of such A Borrowing, Letter of Credit Issuance or
Swing Line Advance, before and after giving effect to such A Borrowing, Letter
of Credit Issuance or Swing Line Advance and to the application of the proceeds
therefrom, as though made on and as of such date, and

 

(ii)                                  No Default has occurred and is continuing,
or would result from such A Borrowing, Letter of Credit Issuance or Swing Line
Advance or from the application of the proceeds therefrom;

 

and (b) if the Agent shall have reasonably requested prior to the delivery of
the Notice of Borrowing for such A Borrowing or Swing Line Advance or Notice of
Letter of Credit Issuance with respect to such Letter of Credit, such approvals,
opinions or other documents as the Agent is permitted to request hereunder, the
Agent shall have received such approvals, opinions or documents.

 

Section 3.03.  [Reserved]

 

Section 3.04.  Conditions Precedent to Each B Borrowing.  The obligation of each
Bank which is to make a B Advance on the occasion of a B Borrowing (including
the initial B Borrowing) to make such B Advance as part of such B Borrowing is
subject to the conditions precedent that (i) at or before the applicable time
and date before the date of such B Borrowing set forth in Section 2.06(b)(i) or
2.06(c)(i), as applicable, the Agent shall have received the Notice of B
Borrowing with respect thereto, (ii) at or before the applicable time and date
before the date of such B Borrowing set forth in Section 2.06(b)(iii) or
2.06(c)(iii), as applicable, the Agent shall have received the written
confirmatory notice of such B Borrowing to be given by the Company pursuant to
Section 2.06(b)(iii) or Section 2.06(c)(iii), as applicable, (iii) on or before
the date of such B Borrowing but prior to such B Borrowing, the Agent shall have
received a B Note signed by the applicable Borrower payable to such Bank for
each of the one or more B Advances to be made by such Bank as part of such B
Borrowing, in a principal amount equal to the principal amount of the B Advance
to be evidenced thereby and otherwise on such terms as were agreed to for such B
Advance in accordance with Section 2.06, and (iv) on the date of such B
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of B Borrowing and the acceptance by such Borrower of the
proceeds of such B Borrowing shall constitute a representation and warranty by
the Company that on the date of such B Borrowing such statements are true):

 

(a)                       the representations and warranties contained in
Section 4.01 (other than subsection (p) thereof) and, if such B Borrowing is by
a Borrowing Subsidiary, Section 4.02 (as to such Borrowing Subsidiary) are
correct in all material respects on and as of the date of such B Borrowing,
before and after

 

75

--------------------------------------------------------------------------------


 

giving effect to such B Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and

 

(b)                       No Default or Event of Default has occurred and is
continuing, or would result from such B Borrowing or from the application of the
proceeds therefrom.

 

ARTICLE 4
REPRESENTATION AND WARRANTIES

 

Section 4.01.  Representations and Warranties of the Company.  The Company
represents and warrants to the Banks, the Issuing Banks and the Agent as
follows:

 

(a)                       The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.

 

(b)                       The execution, delivery and performance by the Company
of this Agreement, its Notes and each Letter of Credit Reimbursement Agreement
to which it is a party are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Company’s restated certificate of incorporation or by-laws or (ii) law or any
material contractual restriction binding on the Company.

 

(c)                        No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body is
required for the due execution, delivery and performance by the Company of this
Agreement, the Notes or any Letter of Credit Reimbursement Agreement to which it
is a party, except any such approvals, notices, actions or filings which have
already been made, obtained or given.

 

(d)                       This Agreement and the Company’s Notes are, and any
Letter of Credit Reimbursement Agreement to which it is a party when delivered
hereunder will be, legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
subject to any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and to general principles of
equity.

 

(e)                        The consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of December 31, 2013 and September 30, 2014, and
the related statements of income, cash flows and shareholders’ equity of the
Company and its Consolidated Subsidiaries for the fiscal year or fiscal quarter
then ended, copies of which have been furnished to each Bank, fairly present in
all material respects the financial condition of the Company and its
Consolidated Subsidiaries as at such date and the consolidated results of the
operations of the Company and its Consolidated Subsidiaries for the period ended
on such date, all in accordance

 

76

--------------------------------------------------------------------------------


 

with GAAP consistently applied (subject to year-end audit adjustments and the
absence of footnotes in the case of quarterly financial statements).

 

(f)                         There are no pending actions, suits or proceedings
against the Company or any of its Subsidiaries before any court or arbitrator or
any governmental body, agency or official, in which there is (in the best
judgment of the Company) a reasonable possibility of an adverse decision which
would affect (i) the business, consolidated financial position or consolidated
results of operations of the Company and its Consolidated Subsidiaries, to the
extent that there is (in the best judgment of the Company) a reasonable
possibility that such decision would prevent the Company from repaying its
obligations in accordance with the terms of this Agreement, or (ii) the
legality, validity or enforceability of this Agreement, any Note or any Letter
of Credit Reimbursement Agreement.

 

(g)                        United States federal income tax returns of the
Company and its Subsidiaries have been examined and closed through the year
ended December 31, 2010.  The Company and its Subsidiaries have filed all United
States federal income tax returns and all other material Tax returns which are
required to be filed by them and have paid all income and other material Taxes
due pursuant to such returns or pursuant to any assessment received by the
Company or any of its Subsidiaries, except such Taxes or assessments, if any, as
are being contested in good faith by appropriate proceedings.

 

(h)                       Each of the Company’s Significant Subsidiaries is duly
organized, validly existing and in good standing (or the equivalent under
applicable local law) under the laws of its jurisdiction of organization, and
has all power and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except in each
case where the failure to do so could not reasonably be expected to affect
(i) the business, consolidated financial position or consolidated results of
operations of the Company and its Consolidated Subsidiaries to the extent that
there is a reasonable possibility that such failure would prevent any of the
Borrowers from repaying its obligations in accordance with the terms of this
Agreement, or (ii) the legality, validity or enforceability of this Agreement.

 

(i)                           No Termination Event or Foreign Benefit Event has
occurred, is still in existence, and is reasonably expected, singly or together
with other such events that have occurred, to result in a Material Adverse
Effect.

 

(j)                          There has been no failure, with respect to any
Plan, to satisfy the minimum funding standard under Section 412 of the Internal
Revenue Code or Section 302 of ERISA where such failure would result in the
imposition of an encumbrance under Section 430(k) of the Internal Revenue Code
or Section 303(k) of ERISA and where such failure is reasonably expected, singly
or together with other such events that have occurred, to result in a Material
Adverse Effect.

 

77

--------------------------------------------------------------------------------


 

(k)                       Neither the Company nor any of its ERISA Affiliates
has been notified by the sponsor of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan in an amount that is reasonably
expected to result in a Material Adverse Effect.

 

(l)                           Neither the Company nor any of its ERISA
Affiliates has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Company and its ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or are
then being terminated is reasonably expected to result in a Material Adverse
Effect.

 

(m)                   The Company and its Subsidiaries are in compliance in all
material respects with all applicable Environmental Laws and have obtained and
are in material compliance with any permits, approvals or authorizations
required pursuant to Environmental Law,  and neither the Company nor any of its
Subsidiaries has been cited in writing as being in violation of any
Environmental Laws by any Governmental Authority responsible for or having
jurisdiction over hazardous waste disposal, where the failure to so comply or
being so cited would (in the best judgment of the Company) materially affect the
business, consolidated financial position or consolidated results of operations
of the Company and its Subsidiaries, to the extent that there is (in the best
judgment of the Company) a reasonable possibility that such non-compliance or
being so cited would materially prevent the Company from repaying its
obligations under this Agreement in accordance with the terms hereof.

 

(n)                       There are no pending or, to the knowledge of the
Company, threatened actions, suits or proceedings against the Company or any of
its Subsidiaries before any court or arbitrator or other governmental agency or
authority pursuant to any Environmental Law, in which there is (in the best
judgment of the Company) a reasonable possibility of an adverse decision which
would materially affect the business, consolidated financial position or
consolidated results of operations of the Company and its Consolidated
Subsidiaries to the extent that there is (in the best judgment of the Company) a
reasonable possibility that such decision would prevent the Company from
repaying its obligations under this Agreement in accordance with the terms
hereof.

 

(o)                       Except as would not reasonably be expected to have a
Material Adverse Effect, there have been no Releases of Hazardous Materials at
any property currently owned, leased or operated by the Company or any
Subsidiary,  or to the knowledge of the Company, at any locations formerly
owned, leased or operated by the Company or any of its Subsidiaries.

 

(p)                       As of the Amendment and Restatement Effective Date,
since December 31, 2013 there has been no material adverse change in the
business, financial condition, operations, properties or performance of the
Company and its

 

78

--------------------------------------------------------------------------------


 

Subsidiaries, taken as a whole, or in the ability of the Company to perform its
obligations under this Agreement or any Note.

 

(q)                       None of the Company, any of its Subsidiaries or, to
the knowledge of any Responsible Officer of the Company, any director or officer
of the Company or any of its Subsidiaries is a Person that is, or is owned or
controlled by Persons that are:  (i) the target of any economic sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, or other relevant
sanctions authority (collectively, “Sanctions”), or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of comprehensive Sanctions.

 

(r)                          The Company and its Subsidiaries are in compliance
with all applicable anti-corruption laws, including the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), in all material respects.

 

(s)                         None of the Company nor any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

(t)                          The proceeds of any Advance and Letter of Credit
shall be applied for the purpose specified in Section 5.01(g).  No Borrower is
engaged as a substantial part of its activities in the business of purchasing or
carrying Margin Stock.  The value of the Margin Stock owned directly or
indirectly by the Company or any Subsidiary which is subject to any arrangement
(as such term is used in Section 211.2(g) of Regulation U issued by the Board of
Governors of the Federal Reserve System) hereunder is less than an amount equal
to twenty-five percent (25%) of the value of all assets of the Borrowers and/or
such Subsidiary subject to such arrangement.

 

Section 4.02.  Representations and Warranties of Borrowing Subsidiaries.  Each
Borrowing Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as follows:

 

(a)                       It is duly organized, validly existing and in good
standing (or its equivalent under local law) under the laws of the jurisdiction
of its organization.

 

(b)                       The execution and delivery by it of its Election to
Participate, its Notes, and any Letter of Credit Reimbursement Agreement to
which it is a party, and the performance by it of this Agreement, its Notes, and
Letter of Credit Reimbursement Agreement to which it is a party, are within its
powers, have been duly authorized by all necessary action, and do not contravene
(i) its constituent documents or (ii) law or any material contractual
restriction binding on such Borrowing Subsidiary.

 

79

--------------------------------------------------------------------------------


 

(c)                        This Agreement constitutes a legal, valid and binding
agreement of such Borrowing Subsidiary, and its Notes, and any Letter of Credit
Reimbursement Agreement to which it is a party, when executed and delivered in
accordance with this Agreement, will constitute legal, valid and binding
obligations of such Borrowing Subsidiary, enforceable against such Borrowing
Subsidiary in accordance with their respective terms, subject to any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and to general principles of equity.

 

ARTICLE 5
COVENANTS OF THE COMPANY

 

Section 5.01.  Affirmative Covenants.  So long as any Note or Advance or any
Letter of Credit Reimbursement Obligation shall remain unpaid or any Bank shall
have any Commitment hereunder, or any Letter of Credit remains outstanding, the
Company will, unless the Majority Banks shall otherwise consent in writing:

 

(a)                       Compliance with Laws, Etc.  Comply, and cause each of
its Subsidiaries to comply, with all applicable laws, rules, regulations and
orders, such compliance to include, without limitation, (i) paying before the
same become delinquent all taxes, assessments and governmental charges imposed
upon it or upon its property except to the extent contested in good faith, and
(ii) required capitalization of each Borrowing Subsidiary, except in each case
where the failure to do so could not reasonably be expected to affect (x) the
business, consolidated financial position or consolidated results of operations
of the Company and its Consolidated Subsidiaries to the extent that there is a
reasonable possibility that such failure would prevent any of the Borrowers from
repaying its obligations in accordance with the terms of this Agreement, or
(y) the legality, validity or enforceability of this Agreement.

 

(b)                       Reporting Requirements.  Furnish to the Banks:

 

(i)                                     as soon as available and in any event
within 60 days after the end of each of the first three quarters of each fiscal
year of the Company, the consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such quarter and the consolidated
statements of income and shareholders’ equity and the consolidated statement of
cash flows of the Company and its Consolidated Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by a designated financial officer of the Company;

 

(ii)                                  as soon as available and in any event
within 120 days after the end of each fiscal year of the Company, a copy of the
annual report for such year for the Company and its Consolidated Subsidiaries,
containing financial statements for such year certified by
PricewaterhouseCoopers or

 

80

--------------------------------------------------------------------------------


 

other independent public accountants acceptable to the Majority Banks (without a
“going concern” or like qualification or exception (other than a “going concern”
statement, explanatory note or like qualification or exception resulting solely
from an upcoming maturity date of an Advance under this Agreement occurring
within one year from the time such opinion is delivered) and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

 

(iii)                               within the designated time frame for the
delivery of financial statements referred to in clauses (i) and (ii) above, a
certificate of a designated financial officer of the Company (A) setting forth
in reasonable detail the calculations required to establish whether the Company
was in compliance with the requirements of Section 5.02(a), 5.02(d)(v) or 5.03
on the date of such financial statements and (B) stating whether there exists on
the date of such certificate any Default or Event of Default, and, if any
Default or Event of Default then exists, setting forth the details thereof and
the action which the Company is taking with respect thereto;

 

(iv)                              promptly after the sending or filing thereof,
copies of all reports which the Company sends generally to its security holders,
and copies of all periodic reports (including reports on Form 8-K) and all
registration statements which the Company or any Subsidiary files with the
Securities and Exchange Commission (other than registration statements on
Form S-8 or Form 11-K, or registration statements on Form S-3 relating solely to
the registration of securities for resale by the holders thereof);

 

(v)                                 as soon as possible and, in any event,
within fourteen (14) Business Days after the Company (in its best judgment) has
made a determination pursuant to any notice or claim received by the Company or
any of its Subsidiaries to the effect that the Company or any of its
Subsidiaries is a potentially responsible party for response costs incurred or
to be incurred at any facility, other than a facility owned or operated by the
Company or any of its Subsidiaries under the Comprehensive Environmental
Response, Compensation and Liability Act or any state, foreign or local
equivalent, that the potential liability (taking into account the probability
that other Persons will provide contributions or otherwise share in the response
costs to be incurred at the facility) of the Company or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect, a copy of such
notice or claim and a statement of an officer of the Company explaining the
Company’s understanding of the basis for such notice or claim;

 

81

--------------------------------------------------------------------------------


 

(vi)                              as soon as possible and, in any event, within
fourteen (14) Business Days from the date the Company (in its best judgment)
makes a determination, pursuant to any notice given with respect to property
owned or operated by the Company or any of its Subsidiaries, to any Governmental
Authority under any applicable Environmental Law, reporting a Release of a
Hazardous Material, for which the potential liability (taking into account the
probability that other Persons will provide contributions or otherwise share in
the response costs to be incurred at the facility) of the Company or any of its
Subsidiaries could reasonably be expected to have a Material Adverse Effect, a
copy of such notice and a statement of an officer of the Company explaining the
Company’s understanding of the basis for such notice;

 

(vii)                           as soon as possible and, in any event, within
fourteen (14) Business Days after the Company acquires actual knowledge that the
operations or facilities of the Company or any of its Subsidiaries have become
the subject of any state or federal investigation evaluating whether any
remedial action pursuant to the National Contingency Plan, or any state, foreign
or local equivalent, is needed to respond to a Release or threatened Release of
a Hazardous Material, if it could reasonably be expected that the cost to the
Company and its Subsidiaries of the anticipated remedial action would have a
Material Adverse Effect, a statement by an officer of the Company informing the
Banks of such investigation and explaining the Company’s understanding of the
basis for such investigation;

 

(viii)                        as soon as possible and, in any event, within
fourteen (14) Business Days after the Company acquires actual knowledge that any
of the operations or facilities of the Company or any of its Subsidiaries become
listed or is proposed for listing on the National Priorities List in accordance
with 40 C.F.R. Part 300, Appendix B, or any state, foreign or local equivalent,
and it could reasonably be expected that the cost to the Company and its
Subsidiaries of response costs related thereto would have a Material Adverse
Effect, a statement by an officer of the Company so informing the Banks and
explaining the Company’s understanding of the basis for such listing or notice;

 

(ix)                              as soon as possible and in any event within 45
days after the Company or any of its ERISA Affiliates acquires actual knowledge
that a Termination Event or Foreign Benefit Event with respect to any Plan or
Foreign Pension Plan, respectively, has occurred, if the aggregate liability
incurred or expected to be incurred pursuant to such Termination Event or
Foreign Benefit Event, together with any other Termination Events or Foreign
Benefit Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect, a statement of an officer of the Company describing
such Termination Event and the action, if any,

 

82

--------------------------------------------------------------------------------


 

which the Company or any of its ERISA Affiliates proposes to take with respect
thereto;

 

(x)                                 promptly and in any event within seven
(7) Business Days after receipt thereof by the Company or any of its ERISA
Affiliates, copies of each notice received by the Company or any such ERISA
Affiliate from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

 

(xi)                              promptly and in any event within fourteen (14)
Business Days after receipt thereof by the Company or any of its ERISA
Affiliates from the sponsor of a Multiemployer Plan, if the amount of liability
incurred or expected to be incurred pursuant to such notice would reasonably be
expected to result in a Material Adverse Effect, a copy of each such notice
received by the Company or such ERISA Affiliate concerning (A) the imposition of
Withdrawal Liability by such Multiemployer Plan, (B) the determination that such
Multiemployer Plan is, or is expected to be, in reorganization within the
meaning of Title IV of ERISA, (C) the termination of such Multiemployer Plan
within the meaning of Title IV of ERISA, or (D) the amount of liability
incurred, or expected to be incurred, by the Company or any such ERISA
Affiliate, as the case may be, in connection with any event described in clause
(A), (B) or (C) above;

 

(xii)                           as soon as possible and, in any event, within
five (5) Business Days after the Company acquires actual knowledge that either
of its Credit Ratings has changed, written notice informing the Agent of such
change; and

 

(xiii)                        promptly, and in any event as soon as reasonably
practicable, such other information with respect to the condition or operations,
financial or otherwise, of the Company or any of its Subsidiaries or ERISA
Affiliates as any Bank through the Agent may from time to time reasonably
request, including, without limitation, Schedule B (Actuarial Information) to
the annual reports (Form 5500 Series) filed with the Internal Revenue Service
for each Plan; and

 

(xiv)                       promptly, and in any event within five (5) Business
Days upon any Responsible Officer of the Company obtaining actual knowledge
thereof, the Company shall provide written notice of (A) the occurrence of any
Default or Event of Default that is then continuing, or (B) the occurrence of
any other event or development that could reasonably be expected to have a
Material Adverse Effect.

 

With respect to any financial statement, report or other document required to be
delivered to the Banks pursuant to clauses (i), (ii) or (iv) above, the Company
shall be deemed to have fulfilled its obligation to deliver such document to the

 

83

--------------------------------------------------------------------------------


 

extent that such document has been filed electronically with the Securities and
Exchange Commission and is available on the web site operated by the Securities
and Exchange Commission on or before the date that such document is required to
be delivered pursuant to such clause.

 

(c)                        Corporate Existence.  Subject to Section 5.02(b),
preserve and keep, and will cause each of its Subsidiaries to preserve and keep,
its corporate existence, rights, franchises and licenses in full force and
effect, provided, however, that the Company may terminate the corporate
existence of any Subsidiary, or permit the termination or abandonment of any
Subsidiary, or permit the termination or abandonment of any right, franchise or
license if, in the good faith judgment of the appropriate officer or officers of
the Company, such termination or abandonment is not materially disadvantageous
to the Company and is not materially disadvantageous to the Banks or the holders
of the Notes.

 

(d)                       Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with sound and reputable insurers (or
self-insure) covering all such properties and risks as are customarily insured
by (or self-insured by), and in amounts not less than those customarily carried
by, corporations engaged in similar businesses and similarly situated.

 

(e)                        Properties.  Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, in all material respects its
properties which are deemed by the Company or such Subsidiary to be necessary in
the proper conduct of its business in good working order and condition, ordinary
wear and tear excepted.

 

(f)                         Business.  Without prohibiting the Company from
making acquisitions or divestitures permitted under Section 5.02(b), remain in
the same businesses, similar businesses or other businesses reasonably related
thereto, taken as a whole, as are carried on at the date of this Agreement.

 

(g)                        Use of Proceeds.  Use the proceeds of the Advances
and Letters of Credit made under this Agreement only for general corporate
purposes, including, without limitation, the repurchase of shares of capital
stock of the Company (as duly approved by the Company’s board of directors from
time to time), the repayment of other indebtedness and acquisitions.

 

(h)                       Inspection Rights.  Permit, and cause each of its
Borrowing Subsidiaries and Significant Subsidiaries to permit, representatives
designated by the Agent, at the expense of the Agent, upon reasonable prior
notice (given to a senior financial officer of the Company), to visit and
inspect its properties, and to discuss its financial affairs with its senior
officers, and the Company will furnish to the Agent from the books of the
Company and its Subsidiaries such financial information as the Agent shall
reasonably request upon such reasonable conditions relating to confidentiality
of the material and information so supplied as the Company may impose for
compliance with Section 9.13, all at such

 

84

--------------------------------------------------------------------------------


 

reasonable times during regular business hours; provided that, all such
inspections, discussions and information requests shall relate to compliance by
the Borrowers with the terms of this Agreement; provided further that, so long
as no Event of Default has occurred and is continuing, such inspections shall be
limited to not more than once per year; and provided further that neither the
Company nor any of its Subsidiaries shall be required to disclose any
information subject to its attorney client privilege.  The Agent may provide to
any Bank such information obtained by the Agent as a result of such inspection
as may reasonably be requested by such Bank subject to Section 9.13.

 

Section 5.02.  Negative Covenants.  So long as any Note or Advance shall remain
unpaid, any Letter of Credit shall remain outstanding or any Bank shall have any
Commitment hereunder, the Company will not, without the written consent of the
Majority Banks:

 

(a)                       Liens, Etc.  Create or suffer to exist, or permit any
of its Consolidated Subsidiaries to create or suffer to exist, any lien,
security interest or other charge or encumbrance (“Lien”) upon or with respect
to any of its properties (other than Margin Stock), whether now owned or
hereafter acquired, or assign, or permit any of its Consolidated Subsidiaries to
assign, any right to receive income, in each case to secure any Debt of any
Person or entity, other than (i) Liens securing Debt which in the aggregate does
not exceed $150,000,000, outstanding at any time, or (ii) Liens granted by any
Consolidated Subsidiary as security for any Debt owing to the Company or to a
Wholly-Owned Consolidated Subsidiary or Liens in favor of the Agent, any Issuing
Bank or any Bank with respect to the Loan Documents.

 

(b)                       Consolidations, Mergers and Sales of Assets. 
Consolidate with or merge with or into any other Person or sell, lease or
otherwise transfer all or substantially all of the assets of the Company and its
Subsidiaries taken as a whole (other than Margin Stock) to any other Person or
permit any Significant Subsidiary or Borrowing Subsidiary to consolidate with,
merge into or sell, lease or otherwise transfer all or substantially all of its
assets to any Person other than the Company or a Wholly-Owned Consolidated
Subsidiary except:

 

(i)                                     the Company may merge or consolidate
with any other entity so long as the Company is the surviving entity in such
transaction and immediately after consummation of such transaction no event has
occurred and is continuing which constitutes a Default or Event of Default;

 

(ii)                                  the Company may merge into any other
entity solely for the purpose of redomiciling so long as the surviving entity in
such transaction expressly assumes all of the obligations of the Company under
this Agreement, under its Notes and under the Fee Letters or other agreements
referred to in Section 2.07(c) and immediately after consummation of such
transaction no Default or Event of Default has occurred and is continuing;

 

85

--------------------------------------------------------------------------------


 

(iii)                               any Borrowing Subsidiary may merge or
consolidate with any other entity so long as (A) the Borrowing Subsidiary is the
surviving entity in such transaction or (B) the surviving entity expressly
assumes all of the obligations of the Borrowing Subsidiary under this Agreement
and under the Notes and itself becomes a Borrowing Subsidiary hereunder, and in
either case, immediately after consummation of such transaction no Default or
Event of Default has occurred and is continuing; and

 

(iv)                              any Significant Subsidiary may consolidate or
merge with or sell, lease or otherwise transfer all or substantially all of its
assets to any other Person so long as immediately after consummation of such
transaction no event has occurred and is continuing which constitutes a Default
or Event of Default.

 

(c)                        Use of Proceeds for Securities Purchases.  Use any
proceeds of any Advance to acquire any security in any transaction which is
subject to Section 13(d), 13(g) or 14(d) of the Exchange Act except to the
extent such transaction complies with the Exchange Act and the rules and
regulations thereunder.

 

(d)                       Priority Debt.  Permit any Subsidiary to create, incur
or suffer to exist any Priority Debt except (i) Debt under the Loan Documents,
(ii) Debt owed to the Company or a Subsidiary, (iii) Debt of one or more
Subsidiaries existing at the time such Subsidiaries become Subsidiaries (and not
incurred in anticipation thereof) in an aggregate principal amount for all Debt
incurred or assumed pursuant to this clause (iii) not to exceed $300,000,000
outstanding at any time and any extension, renewal, refinancing or replacement
thereof in whole or in part; provided that such renewal, refinancing or
replacement does not (x) increase the aggregate principal amount of such Debt
(except for increases in an amount not to exceed accrued interest, premium, fees
and expenses in connection therewith) and (y) does not change the obligors
thereunder, (iv) Debt secured by any Lien permitted by Section 5.02(a) (and any
guarantee of such Debt by any Subsidiary) and (v) other Debt in an aggregate
amount outstanding at any time, not greater than the greater of 15% of
Consolidated Tangible Assets and $750,000,000 (it being understood that, for the
purpose of calculating utilization of the basket in clause (iii) or this clause
(v) Debt of a Subsidiary and guarantees of such Debt by any other Subsidiary
shall not be double counted).

 

(e)                        Sanctions.  Use any part of the proceeds of any
Advance or Letter of Credit, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person, (i) to
fund any activities or business of or with any Person that, at the time of such
funding is the subject of Sanctions, or in any country or territory, that, at
the time of such funding, is, or whose government is, the subject of
comprehensive Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person party hereto, whether
as Lender, Agent or otherwise).

 

86

--------------------------------------------------------------------------------


 

(f)                         FCPA. Use any part of the proceeds of any Advance or
Letter of Credit in violation of, or for the purpose of breaching, the FCPA or
any other applicable anti-corruption law.

 

Section 5.03.  Financial Covenant.  The Company will maintain as of the last day
of each Measurement Period (commencing with the Measurement Period ending March
31, 2015) a ratio of Consolidated EBITDA to Consolidated Interest Expense of not
less than 3.5:1.0.

 

ARTICLE 6
EVENTS OF DEFAULT

 

Section 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)                       Any Borrower shall fail to pay any principal of any
Note, or of any Advance not evidenced by a Note, or any Letter of Credit
Reimbursement Obligation, when due; or

 

(b)                       Any Borrower shall fail to pay any fee under this
Agreement or any interest on any Note (or on any Advance not evidenced by a
Note) within ten (10) days after the due date thereof; or

 

(c)                        Any written representation or warranty made by any
Borrower herein or in connection with this Agreement or by any Subsidiary
Guarantor in any Subsidiary Guaranty shall prove to have been incorrect in any
material respect when made; provided that if any such representation or warranty
shall have been incorrect through inadvertence or oversight, no Event of Default
shall occur if such representation or warranty shall be made correct within 30
days after any Borrower shall have discovered the error; or

 

(d)                       The Company shall fail to perform or observe any of
the covenants contained in Section 5.01(b)(xiv)(A), Section 5.02 (other than
with respect to any involuntary Lien for purposes of Section 5.02(a)) or Section
5.03; or the Company shall fail to perform or observe any other term, covenant
(including Section 5.02(a) with respect to any involuntary Lien) or agreement
contained in this Agreement or any Subsidiary Guaranty, other than in (a) or (b)
above, on its part to be performed or observed and such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Company by the Agent or any Bank; or

 

(e)                        The Company or any of its Subsidiaries shall fail to
pay any principal of or premium or interest on any Debt which is outstanding in
a principal amount of at least $150,000,000 (or its equivalent in any other
currency) in the aggregate (but excluding Debt evidenced by the Notes or
consisting of Advances not evidenced by the Notes and Letter of Credit
Obligations) of the Company or such Subsidiary (as the case may be), when the
same becomes due

 

87

--------------------------------------------------------------------------------


 

and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt,
and shall not have been waived; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, and shall not have been waived, if the effect of such
event or condition is to accelerate the maturity of such Debt; or any such Debt
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment or a prepayment required due to a
voluntary sale or condemnation of collateral securing such Debt, or in the case
of Debt which was Debt of an entity acquired by the Company or any of its
Subsidiaries and which Debt was assumed by the Company or such Subsidiary as
part of such acquisition, a prepayment required due to a sale or other transfer
or condemnation of assets), prior to the stated maturity thereof;

 

(f)                         The Company, any of its Significant Subsidiaries or
any Borrowing Subsidiary shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against the Company, any of its Significant
Subsidiaries or any Borrowing Subsidiary seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property, and in the event of any such proceeding instituted against the
Company, any of its Significant Subsidiaries or any Borrowing Subsidiary, such
proceeding shall remain undismissed or unstayed for a period of 60 days or shall
result in the entry of an order for relief, the appointment of a trustee or
receiver, or other result adverse to the Company, such Significant Subsidiary or
such Borrowing Subsidiary; or the Company, any of its Significant Subsidiaries
or any Borrowing Subsidiary shall take any corporate action to authorize any of
the actions set forth above in this subsection (f); or

 

(g)                        Any final judgment or order for the payment of money
(to the extent not covered by insurance under which the insurer has not denied
liability) in excess of $150,000,000 (or its equivalent in any other currency)
shall be rendered against the Company or any of its Subsidiaries and (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and at such time, there is no stay of enforcement of such
judgment or order then in effect, by reason of a pending appeal or otherwise or
(ii) enforcement proceedings shall not have been commenced by any creditor upon
such judgment or order and there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

88

--------------------------------------------------------------------------------


 

(h)                       A Change of Control shall have occurred;

 

(i)                           A Termination Event (or Foreign Benefit Event)
occurs which, singly or together with any other Termination Events (and Foreign
Benefit Events) that have occurred, has resulted or could reasonably be expected
to result in a Material Adverse Effect; or

 

(j)                          Any Subsidiary Guaranty, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the obligations under the
Loan Documents, ceases to be in full force and effect; or any Borrower contests
in writing the validity or enforceability of any Subsidiary Guaranty; or any
Subsidiary Guarantor disavows any of its material obligations under any
Subsidiary Guaranty;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Majority Banks, by notice to the Company, declare the obligation
of each Bank to make Advances and of the Issuing Banks to Issue Letters of
Credit to be terminated, whereupon the same shall forthwith terminate, and (ii)
shall at the request, or may with the consent, of the Majority Banks, by notice
to the Company, declare the Notes, any Advances not evidenced by Notes, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, any Advances not evidenced by
Notes, all such interest and all such amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Company and (iii) shall at the
request, or may with the consent, of the Majority Banks, by notice to the
Company, require that the Company Cash Collateralize the Letter of Credit
Obligations in an amount equal to the Minimum Collateral Amount, and otherwise
exercise on behalf of itself, the Banks and the Issuing Banks all rights and
remedies available to it, the Banks and the Issuing Banks under the Loan
Documents; provided, however, that in the event of an Event of Default described
in Section 6.01(f), (x) the obligation of each Bank to make Advances and of the
Issuing Banks to Issue Letters of Credit shall automatically be terminated and
(y) the Notes, any Advances not evidenced by Notes, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Company.

 

Section 6.02.  Letter of Credit Collateral Account.  (a) If at any time while
any Event of Default has occurred and is continuing, the Agent determines that
there is a Collateral Shortfall Amount, the Agent may make demand on the Company
to pay, and the Company will, forthwith upon such demand and without any further
notice or act, pay to the Agent the Collateral Shortfall Amount, which funds
shall be deposited in the Letter of Credit Collateral Account.

 

(b)                       Subject to Section 2.23, the Agent may at any time or
from time to time after funds are deposited in the Letter of Credit Collateral
Account, apply

 

89

--------------------------------------------------------------------------------


 

such funds to the payment of the Reimbursement Obligations and (if an Event of
Default under Section 6.01(a) or (b) has occurred and is continuing) any other
amounts as shall from time to time have become due and payable by the Borrowers
to the Banks or the Issuing Banks under the Loan Documents.

 

(c)                        At any time while any Event of Default is
outstanding, neither the Borrowers nor any Person claiming on behalf of or
through any Borrower shall have any right to withdraw any of the funds held in
the Letter of Credit Collateral Account.  Subject to Section 2.23, after all of
the Reimbursement Obligations have been paid in full in cash, all outstanding
Letters of Credit have expired and the Commitments have been terminated, any
funds remaining in the Letter of Credit Collateral Account shall (unless an
Event of Default under Section 6.01(a) or (b) has occurred and is continuing, in
which case such funds may be applied in accordance with the immediately
preceding Section 6.02(b)) be returned by the Agent to the Company or paid to
whomever may be legally entitled thereto at such time.

 

ARTICLE 7
THE AGENT

 

Section 7.01.  Appointment and Authority.  Each of the Banks and Issuing Banks
hereby irrevocably appoints Bank of America to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Agent, the Banks and the Issuing Banks, and no Borrower
shall have rights as a third party beneficiary of any of such provisions.

 

Section 7.02.  Rights as a Bank.  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Bank as any other
Bank and may exercise the same as though it were not the Agent and the term
“Bank” or “Banks” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrowers or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Banks.

 

Section 7.03.  Exculpation Provisions.  The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Agent:

 

(a)                       shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

90

--------------------------------------------------------------------------------


 

(b)                       shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Agent is required to exercise as directed in writing by the Majority Banks (or
such other number or percentage of the Banks as shall be expressly provided for
herein or in the other Loan Documents); provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law; and

 

(c)                        shall not, except as expressly set forth herein and
in the other Loan Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to any of the Borrowers or
any of their respective Affiliates that is communicated to or obtained by the
Person serving as the Agent or any of its Affiliates in any capacity.

 

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Banks (or such other number or
percentage of the Banks as shall be necessary, or as the Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Section
9.01 or Section 6.01 or (ii) in the absence of its own gross negligence or
willful misconduct.  The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Company, a Bank or an Issuing Bank.

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article 3 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

 

Section 7.04.  Reliance by Agent.  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Advance,
or the Issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Bank or an Issuing Bank, the Agent may presume that such
condition is

 

91

--------------------------------------------------------------------------------


 

satisfactory to such Bank or such Issuing Bank unless the Agent shall have
received notice to the contrary from such Bank or such Issuing Bank prior to the
making of such Advance or the Issuance of such Letter of Credit.  The Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts

 

Section 7.05.  Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent.  The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

Section 7.06.  Resignation of Agent.  (a) The Agent may at any time give notice
of its resignation to the Banks, the Issuing Banks and the Company.  Upon
receipt of any such notice of resignation, the Majority Banks shall have the
right, in consultation with and with the approval of the Company (which approval
shall not be unreasonably withheld), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Majority Banks and shall have accepted such appointment within
30 days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of the Banks and the Issuing Banks, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Company and the Banks that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the Agent
on behalf of the Banks or the Issuing Banks under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Bank and the Issuing Banks directly, until such time as the
Majority Banks appoint a successor Agent as provided for above in this Section. 
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Company to a successor Agent shall be
the same as those payable to its

 

92

--------------------------------------------------------------------------------


 

predecessor unless otherwise agreed between the Company and such successor. 
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.12 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

 

(b)                       Any resignation by Bank of America as Agent pursuant
to this Section shall also constitute its resignation as Issuing Bank and Swing
Line Bank.  Upon the acceptance of a successor’s appointment as Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swing Line Bank,
(ii) the retiring Issuing Bank and Swing Line Bank shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

 

(c)                        If the Person serving as the Agent is a Defaulting
Bank pursuant to clause (d) of the definition thereof, the Majority Banks may,
to the extent permitted by applicable law, by notice in writing to the Company
and such Person remove such Person as Agent and, with the written consent of the
Company, appoint a successor.  If no such successor shall have been so appointed
by the Majority Banks and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Majority Banks) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

Section 7.07.  Non-Reliance on Agent and Other Banks.  Each Bank and Issuing
Bank acknowledges that it has, independently and without reliance upon the Agent
or any other Bank or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Bank and Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Bank or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 7.08.  No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the joint lead arrangers or co-syndication agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent, a Bank or an Issuing Bank
hereunder

 

93

--------------------------------------------------------------------------------


 

Section 7.09.  Indemnification.  The Banks agree to indemnify the Agent (to the
extent not reimbursed by the Borrowers), ratably according to the respective
principal amount of A Advances, Letter of Credit Participations and Swing Line
Participations then held by each of them (or if no A Advances, Letter of Credit
Obligations or Swing Line Participations are at the time outstanding or if any A
Advances are held by Persons which are not Banks, ratably according to the
respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent or
under this Agreement; provided that no Bank shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Agent’s gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Bank agrees to reimburse the Agent, as applicable, promptly on demand for its
ratable share of any out-of-pocket expenses (including counsel fees) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, including, without limitation,
an exercise of rights pursuant to Section 5.01(h), to the extent that the Agent
is not reimbursed for such expenses by the Borrowers.

 

ARTICLE 8
GUARANTY

 

Section 8.01.  The Guaranty.  The Company hereby unconditionally and irrevocably
guarantees the due and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on each Note issued
by any Borrowing Subsidiary (and each Reimbursement Obligation of and each
Advance made to any Borrowing Subsidiary not evidenced by a Note) pursuant to
this Agreement, and the due and punctual payment of all other amounts payable by
any Borrowing Subsidiary under this Agreement or any Letter of Credit
Reimbursement Agreement.  Upon failure by any Borrowing Subsidiary to pay
punctually any such amount, the Company shall forthwith on demand pay the amount
not so paid in the currency, at the place, in the manner and with the effect
otherwise specified in Article 2 of this Agreement and the terms of any
applicable Letter of Credit Reimbursement Agreement.  If payment has become due
under this guaranty as provided in the preceding sentence, the Company further
agrees that if any such payment in respect of any guaranteed amounts shall be
due in a currency other than Dollars and/or at a place of payment other than New
York and if, by reason of any applicable law, disruption of currency or foreign
exchange markets, war or civil disturbance or similar event, payment of such
amounts in such currency or such place of payment shall be impossible or, in the
judgment of any applicable Bank, not consistent with the

 

94

--------------------------------------------------------------------------------


 

protection of its rights or interests, then, at the election of any applicable
Bank, the Company shall make payment of such amount in Dollars (based upon the
applicable exchange rate in effect on the date of payment) and/or in New York.

 

Section 8.02.  Guaranty Unconditional.  The obligations of the Company hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

 

(i)                                     any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of any Borrowing
Subsidiary under this Agreement, any Note or any Letter of Credit Reimbursement
Agreement or the exchange, release or non-perfection of any collateral security
therefor;

 

(ii)                                  any modification or amendment of or
supplement to this Agreement, any Note or any Letter of Credit Reimbursement
Agreement;

 

(iii)                               any change in the corporate existence,
structure or ownership of any Borrowing Subsidiary, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrowing
Subsidiary or its assets;

 

(iv)                              the existence of any claim, set-off or other
rights which the Company may have at any time against any Borrowing Subsidiary,
the Agent, any Bank, any Issuing Bank or any other Person, whether in connection
herewith or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(v)                                 any invalidity or unenforceability relating
to or against any Borrowing Subsidiary for any reason of any provision or all of
this Agreement, any Note or any Letter of Credit Reimbursement Agreement, or any
provision of applicable law or regulation purporting to prohibit the payment by
any Borrowing Subsidiary of the principal of or interest on any Advance or any
other amount payable by it under this Agreement; or

 

(vi)                              any other act or omission to act or delay of
any kind by any Borrowing Subsidiary, the Agent, any Bank, any Issuing Bank or
any other Person or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
Company’s obligations hereunder or a Borrowing Subsidiary’s obligations under
this Agreement.

 

Section 8.03.  Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances.  The Company’s obligations hereunder shall survive the
Termination Date and remain in full force and effect until the principal of and
interest on the Notes, all Reimbursement Obligations, all Advances not evidenced

 

95

--------------------------------------------------------------------------------


 

by the Notes and all other amounts payable by the Company and each Borrowing
Subsidiary under this Agreement shall have been paid in full.  If at any time
any payment of the principal of or interest on any Note, any Reimbursement
Obligation, or on any Advance not evidenced by a Note, or any other amount
payable by any Borrowing Subsidiary under this Agreement is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Borrowing Subsidiary or otherwise, the Company’s obligations hereunder
with respect to such payment shall be reinstated at such time as though such
payment had been due but not made at such time.

 

Section 8.04.  Waiver by the Company.  The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any right be exhausted or any action be
taken by the Agent, any Bank, any Issuing Bank or any other Person against any
Borrowing Subsidiary or any other Person or any collateral security.

 

Section 8.05.  Subrogation.  Upon making any payment hereunder, the Company
shall be subrogated to the rights of the Banks against any such Borrowing
Subsidiary with respect to such payment; provided that the Company shall not
enforce any right or demand or receive any payment by way of subrogation until
all amounts of principal of and interest on the Notes of such Borrowing
Subsidiary and all other amounts payable by such Borrowing Subsidiary under this
Agreement and any Letter of Credit Reimbursement Agreement or to which such
Borrowing Subsidiary is a party have been paid in full.

 

Section 8.06.  Stay of Acceleration.  In the event that acceleration of the time
for payment of any amount payable by any Borrowing Subsidiary under this
Agreement or any of its Notes is stayed upon the insolvency, bankruptcy or
reorganization of such Borrowing Subsidiary, all such amounts otherwise subject
to acceleration under the terms of this Agreement shall nonetheless be payable
by the Company hereunder forthwith on demand by the Agent for the account of the
Banks.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.  Amendments, Etc.  Except as provided by Section 1.06(c) and
Section 2.08(d), no amendment or waiver of any provision of this Agreement or
the A Notes, nor consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Banks, in each case with the written consent of the Company (it being
understood that the Company shall provide a copy to the Agent; provided that the
failure of the Company to provide such copy shall not impact the effectiveness
of such amendment on waiver) and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;

 

96

--------------------------------------------------------------------------------


 

provided, however, that (a) no amendment, waiver or consent shall do any of the
following: (i) waive (A) any of the conditions specified in Section 3.01, 3.02
or 3.04; provided that the conditions set forth in Section 3.04(iii) and
3.04(iv) with respect to any B Borrowing may be waived by the Banks making B
Advances as part of such B Borrowing, or (B) the requirement that the Company
maintain Cash Collateral pursuant to Section 2.05(j) solely for the period of
time from five (5) Business Days prior to the Stated Termination Date to the
expiry date of such Extended Facility Letter of Credit without the consent of
all of the Banks, (ii)  except as set forth in Section 2.08, increase the
Commitments of any Bank or subject any Bank to any additional obligations
without the consent of such Bank, (iii) extend the Stated Termination Date
(except as otherwise provided in Section 2.22) without the consent of all Banks,
(iv) reduce the principal of, or interest on, the A Advances, the A Notes, the
Letter of Credit Obligations owed to any Bank or any fees or other amounts
payable to any Bank hereunder without the consent of such Bank, (v) postpone any
scheduled payment date (other than the Stated Termination Date) for the payment
of principal of, or interest on, the A Advances, the A Notes, the Letter of
Credit Obligations owed to any Bank or any fees payable to any Bank hereunder
without the consent of such Bank, (vi) release the Company’s guaranty
obligations pursuant to Article 8 without the consent of each Bank, (vii) change
the percentage of the Commitments, or of the aggregate unpaid principal amount
of the Advances, Letter of Credit Participations and Swing Line Participations,
which shall be required for the Banks or any of the Banks to take any action
hereunder without the consent of each Bank or (viii) amend this Section 9.01 and
(b) no amendment, waiver or consent shall, unless in writing and signed by the
Agent and/or each Issuing Bank and/or the Swing Line Bank, in addition to the
Banks required above to take such action, affect the rights or duties of the
Agent and/or such Issuing Bank and/or such Swing Line Bank, as applicable, under
this Agreement.

 

Section 9.02.  Notices, Etc.  (a) Except as expressly provided herein with
respect to an electronic platform or electronic transmission system as shall be
approved by the Agent as provided in this Agreement, all notices and other
communications provided for hereunder shall be in writing and shall be delivered
by hand or by overnight courier service, mailed by certified or registered mail
or sent by telecopier as follows:

 

(i)                                     if to the Company, at Ecolab Center, 370
Wabasha Street North, Saint Paul, MN 55102, Attention: Treasurer, Telecopier
No. 651-225-3497, with a copy to the Company at the same address, Attention:
General Counsel;

 

(ii)                                  if to any other Borrowing Subsidiary, at
its address specified in its Election to Participate;

 

(iii)                               if to any Bank, at its Domestic Lending
Office;

 

97

--------------------------------------------------------------------------------


 

(iv)                              if to the Agent, at Bank of America, N.A., 901
Main Street, Mail Code: TX1-492-14-11, Dallas, Texas 75202 Attention: Ronaldo
Naval, Agency Management, Telecopier No. (877) 511-6124, Tel: (214) 209-1162, ,
Electronic Mail: ronaldo.naval@baml.com; and

 

(v)                                 if to the Swing Line Bank, at Bank of
America N.A., 101 N. Tryon Street Mail Code: NC1-001-05-46, Charlotte NC
28255-0001, Attention: Monique M. Haley, Telecopier: (704) 719-8510, Tel: (980)
388-1043, Electronic Mail: monique.haley@baml.com

 

or, as to the Company, the Agent, any Issuing Bank or the Swing Line Bank, at
such other address as shall be designated by such party in a written notice to
the other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Company and the Agent (or as
to any Bank, by notice to the Agent and the Company).  Notices and other
communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
and other communications sent by telecopier shall be deemed to have been given
when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).

 

(b)                       Each Borrower hereby agrees that it will provide to
the Agent (unless otherwise agreed to by the Agent) all information, documents
and other materials that it is obligated to furnish to the Agent or the Banks,
as applicable, pursuant to this Agreement, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding, unless otherwise
approved by the Agent, any such communication that (i) relates to a request for
a new, or a Conversion or Continuation of an existing, Borrowing, the Issuance
of a Letter of Credit, or other extension of credit (including any election of
an interest rate or Interest Period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Event of Default or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing, Letter of Credit or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the Agent
to the email address specified by the Agent and pursuant to procedures
reasonably acceptable to the Agent.  In addition, each Borrower agrees to
continue to provide the Communications to the Agent in the manner otherwise
specified in this Agreement unless otherwise agreed by the Agent.

 

(c)                        The Agent agrees to make the Communications available
to the Banks by posting the Communications on IntraLinks or a substantially
similar electronic transmission system (the “Platform”).  Each Borrower
acknowledges

 

98

--------------------------------------------------------------------------------


 

that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution.

 

The Company hereby further acknowledges that certain of the Banks (each, a
“Public Bank”) may have personnel who do not wish to receive material non-public
information with respect to the Company or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.  The
Company hereby agrees that (w) all Communications that the Company intends are
to be made available to Public Banks shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Communications “PUBLIC”,
the Company shall be deemed to have authorized the Agent, the Arrangers, the
Issuing Banks and the Banks to treat such Communications as not containing any
material non-public information with respect to the Company or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Communications constitute Information, they
shall be treated as set forth in Section 9.13); (y) all Communications marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Agent and the Arranger shall
be entitled to treat any Communications that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”.

 

(d)                       THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWERS, ANY BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWERS’ OR THE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE

 

99

--------------------------------------------------------------------------------


 

INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A
FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

(e)                        The Agent agrees that the receipt of the
Communications by the Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Agent for purposes of
Section 9.02.  Each Bank agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Bank for
purposes of Section 9.02.  Each Bank agrees to notify the Agent in writing
(including by electronic communication) from time to time of such Bank’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
that the foregoing notice may be sent to such e-mail address; provided that
(x) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) (provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient), and (y) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (x) of notification that such notice or
communication is available and identifying the website address therefor.

 

(f)                         The words “execute,” “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Notices of Borrowing, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it.

 

100

--------------------------------------------------------------------------------


 

Section 9.03.  No Waiver; Remedies.  No failure on the part of any Bank or any
Issuing Bank or the Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.

 

Section 9.04.  Costs and Expenses.  (a) The Company agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, the reasonable fees
and out-of-pocket expenses of one counsel for the Agent with respect thereto and
with respect to advising the Agent as to rights and responsibilities under this
Agreement, and all reasonable and documented costs and expenses, if any, of the
Agent, each Issuing Bank and the Banks (including, without limitation,
reasonable counsel fees and expenses of counsel to the Agent, the Banks and the
Issuing Banks (but only for one firm of counsel for the Agent, Issuing Banks and
the Banks, in addition to regulatory and local counsel; provided that if, in the
reasonable opinion of the Agent, Issuing Banks or Banks, as applicable,
representation of all such parties by one firm of counsel would be inappropriate
due to the existence of an actual or potential conflict of interest, the Company
shall pay the reasonable out-of-pocket legal expenses of no more than such
number of additional firms of counsel for such parties as is necessary to avoid
any such actual or potential conflict of interest), which may be allocated costs
of counsel who are employees of any Bank) in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes, any Letter of Credit Reimbursement Agreement and the other
documents to be delivered hereunder, in each case if an Event of Default exists,
including, without limitation, reasonable counsel fees and expenses in
connection with the enforcement of rights under this Section 9.04(a).

 

(b)                       If any payment of principal of any Eurocurrency Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of acceleration of the maturity of the Notes and Advances
not evidenced by the Notes pursuant to Section 6.01 or for any other reason,
including the purchase of an assignment pursuant to Section 2.08(e), the
applicable Borrower shall, upon demand by any Bank (with a copy of such demand
to the Agent), pay to the Agent for the account of such Bank any amounts
required to compensate such Bank for any additional losses (but excluding loss
of any Applicable Margin), costs or expenses which it may reasonably incur as a
result of such payment, including, without limitation, any loss (but excluding
loss of any Applicable Margin), cost or expense reasonably incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any Bank
to fund or maintain such Advance.  Such Bank’s demand shall set forth the
reasonable basis for calculation of such loss, cost or expense.

 

101

--------------------------------------------------------------------------------


 

Section 9.05.  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making by the Majority Banks of
the request or the granting of the consent specified by Section 6.01 to
authorize the Agent to declare the Notes or Advances due and payable pursuant to
the provisions of Section 6.01, each Bank is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Bank to or for
the credit or the account of the Company or the applicable Borrowing Subsidiary
against any and all of the obligations of the Company or the applicable
Borrowing Subsidiary now or hereafter existing under this Agreement, the Notes
held by such Bank, and any Letter of Credit Reimbursement Agreement to which
such Bank is a party, irrespective of whether or not such Bank shall have made
any demand under this Agreement, any such Note or such Letter of Credit
Reimbursement Agreement and although such obligations may be unmatured (other
than as provided in clause (b) above); provided that in the event that any
Defaulting Bank shall exercise any such right of set-off, (x) all amounts so set
off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 2.24 and, pending such payment, shall
be segregated by such Defaulting Bank from its other funds and deemed held in
trust for the benefit of the Agent and the Banks, and (y) the Defaulting Bank
shall provide promptly to the Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Bank as to which it exercised such
right of set-off.  Each Bank agrees promptly to notify the Company after any
such set-off and application made by such Bank; provided that the failure to
give such notice shall not affect the validity of such set-off and application. 
The rights of each Bank under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which such
Bank may have.

 

Section 9.06.  Judgment.  (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder or under the Notes in any
currency (the “Original Currency”) into another currency (the “Other Currency”)
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase the Original Currency with the Other
Currency.

 

(b)                       The obligation of the applicable Borrower in respect
of any sum due in the Original Currency from it to any Bank or the Agent, or any
Issuing Bank hereunder, under the Notes held by such Bank, or under any Letter
of Credit Reimbursement Agreement shall, notwithstanding any judgment in any
Other Currency, be discharged only to the extent that on the Business Day
following receipt by such Bank, the Agent or such Issuing Bank (as the case may
be) of any sum adjudged to be so due in such Other Currency such Bank, the Agent
or such Issuing Bank (as the case may be) may in accordance with normal banking
procedures purchase the Original Currency with such Other Currency; if the

 

102

--------------------------------------------------------------------------------


 

amount of the Original Currency so purchased is less than the sum originally due
to such Bank or the Agent or such Issuing Bank (as the case may be) in the
Original Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Bank, the Agent or such
Issuing Bank (as the case may be) against such loss, and if the amount of the
Original Currency so purchased exceeds the sum originally due to any Bank, the
Agent or such Issuing Bank (as the case may be) in the Original Currency, such
Bank or the Agent or such Issuing Bank (as the case may be) agrees to remit to
such Borrower such excess.

 

Section 9.07.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Company and the Agent and when the Agent shall
have been notified by each Bank that such Bank has executed it.  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Bank and no
Bank may assign or otherwise transfer any of its rights or obligations hereunder
except (a) to an assignee in accordance with the provisions of Section 9.08(a),
(b) by way of participation in accordance with the provisions of
Section 9.08(e) and (c) by way of pledge or assignment of a security interest
subject to the restrictions of Section 9.08(g) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, participants and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent, the Issuing Bank and the Banks) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

Section 9.08.  Assignments and Participations.  (a) Each Bank may, upon
obtaining the prior written consent of the Agent, each Issuing Bank and the
Swing Line Bank (which consent by any such party shall not be unreasonably
withheld or delayed), assign to one or more banks or other financial
institutions all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and the Letter of Credit Participations, Swing Line Participations
and Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a constant, and not a varying, percentage of all of the assigning
Bank’s rights and obligations so assigned, (ii) the amount of the Commitment of
the assigning Bank being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
may be in the amount of such Bank’s entire Commitment but otherwise shall not be
less than $10,000,000 and shall be an integral multiple of $1,000,000 unless the
Company and the Agent otherwise consent, (iii) each such assignment shall be to
an Eligible Assignee, (iv) the parties to each such assignment shall (A) execute
and deliver to the Agent for its acceptance and recording in the Register, an
Assignment and

 

103

--------------------------------------------------------------------------------


 

Acceptance and (B) deliver to the Agent a processing and recordation fee of
$3,500; provided that the Agent may, in its sole discretion, elect to waive such
processing and recording fee, (v) if no Event of Default under clause (a), (b),
(d) (with respect to an Event of Default under Section 5.03 only) or (f) of
Section 6.01 has occurred and is continuing, the prior written consent of the
Company (which consent shall not be unreasonably withheld or delayed) shall be
required for an assignment by a Bank to an assignee which is not a Bank or an
Affiliate or Approved Fund of a Bank, and (vi) consent of the Agent shall not be
required for an assignment by a Bank to an assignee which is a Bank or an
Affiliate or Approved Fund of a Bank.  Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least two (2) Business Days
after the execution thereof, the Bank assignor thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party
hereto).

 

(b)                       By executing and delivering an Assignment and
Acceptance, the Bank assignor thereunder and the assignee thereunder confirm to
and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Bank makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Company or any Borrowing Subsidiary or the performance or observance by
the Company or any Borrowing Subsidiary of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in
Section 4.01(e) or 5.01(b) and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Bank or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Bank.

 

104

--------------------------------------------------------------------------------


 

(c)                        The Agent (or a party designated by the Agent, which
may include the Company or any other Borrower) shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Banks and the Issuing Banks and the Commitment of, and
principal amount of the Advances owing to, each Bank and the amount of the
Letter of Credit Reimbursement Obligations owing to each Issuing Bank from time
to time (the “Register”).  The Agent (or its designee) shall also reflect in the
Register the transfer of any portion of any Bank’s interest in the Notes, any
Advances not evidenced by a Note, any Letter of Credit Reimbursement Obligation
or any other obligations hereunder (collectively, the “Obligations”), and the
Agent (or its designee) shall retain a copy of the assignment transferring the
Obligations for the registration or transfer of the Obligations, and shall enter
the names and addresses of the transferees of the Obligations.  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Agent, the Banks and the Issuing Banks shall treat
each Person whose name is recorded in the Register as a Bank or an Issuing Bank,
as applicable, hereunder for all purposes of this Agreement.  The Register shall
be available for inspection by the Borrowers at any reasonable time and from
time to time upon reasonable prior notice.  Solely for purposes of this
Section 9.08(c) and for tax purposes only, the Agent (or its designee) shall be
the Company’s agent for purposes of maintaining the Register and notations of
transfer in the Register.  The Obligations are registered obligations and the
right, title and interest of any Bank or Issuing Bank and/or its assignees in
and to such Obligations shall be transferable only upon notation of such
transfer in the Register (and each Note shall expressly so provide).  This
Section 9.08(c) shall be construed so that the Obligations are at all times
maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Internal Revenue Code and any related Treasury
Regulations.

 

(d)                       Upon its receipt of an Assignment and Acceptance
executed by an assigning Bank and an assignee representing that it is an
Eligible Assignee, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C-1 hereto, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrowers.

 

(e)                        Each Bank may sell participations to one or more
banks or other entities (other than a Defaulting Bank) in all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the Advances owing to it and the Letter
of Credit Participations, Swing Line Participations and Note or Notes held by
it); provided, however, that (i) such Bank’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrowers hereunder) shall
remain unchanged, (ii) such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Bank shall
remain the

 

105

--------------------------------------------------------------------------------


 

holder of any such Note and Letter of Credit Participations and Swing Line
Participations and the maker of any Advance for all purposes of this Agreement,
(iv) the Borrowers, the Agent, any Issuing Bank and the other Banks shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement, and (v) any agreement
between such Bank and any participant in connection with such participating
interest shall not restrict such Bank’s right to agree to any amendment or
waiver of any provision of this Agreement, or any consent to any departure by
any Borrower therefrom, except (to the extent such participant would be affected
thereby) a reduction of the principal of, or interest on, any Advance or
postponement of any date fixed for payment thereof or a release of the Company’s
guaranty obligations pursuant to Article 8.  Each Bank that sells a
participation shall, acting solely for this purpose as an agent of the
applicable Borrower, maintain a register on which it enters the name and address
of each participant and the principal amounts (and stated interest) of each
participant’s interest in the obligations under this Agreement (the “Participant
Register”); provided that no Bank shall have any obligation to disclose any
portion of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

 

(f)                         The Company and each Borrower agree that each
participant shall be entitled to the benefits of Sections 2.15 and 2.20 (subject
to the requirements and limitations therein, including the requirements under
Section 2.20(f) (it being understood that the documentation required under
Section 2.20(f) shall be delivered to the participating Bank)) to the same
extent as if it were a Bank and had acquired its interest by assignment pursuant
to paragraph (a) of this Section; provided that such participant (A) agrees to
be subject to the provisions of Sections 2.20(i) and 2.21 as if it were an
assignee under paragraph (a) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.15 or 2.20, with respect to any
participation, than its participating Bank would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the participant acquired the applicable
participation.

 

(g)                        Notwithstanding any other provisions set forth in
this Agreement, any Bank at any time may assign, as collateral or otherwise, any
of its rights (including, without limitation, rights to payments of principal of
and/or interest on

 

106

--------------------------------------------------------------------------------


 

the Advances) under this Agreement to any Federal Reserve Bank or any central
bank having jurisdiction over such Bank without notice to or consent of the
Company, any Borrowing Subsidiary, any other Bank or the Agent.

 

Section 9.09.  Consent to Jurisdiction.  (a) Each of the Company and each
Borrowing Subsidiary hereby irrevocably submits to the exclusive jurisdiction of
any New York State or federal court sitting in New York City and any appellate
court from any thereof in any action or proceeding arising out of or relating to
this Agreement and hereby irrevocably agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
or in such federal court.  Each of the Company and each Borrowing Subsidiary
hereby irrevocably waives, to the fullest extent that it may effectively do so,
the defense of an inconvenient forum to the maintenance of any such action or
proceeding.  The Company has irrevocably appointed and each Borrowing Subsidiary
hereby irrevocably appoints CT Corporation System (the “Process Agent”), with an
office on the date hereof at 111 Eighth Avenue, New York, New York 10011, United
States, as its agent to receive on behalf of such Borrowing Subsidiary and its
property service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding.  Such service may be made
by mailing or delivering a copy of such process to the Company or such Borrowing
Subsidiary in care of the Process Agent at the Process Agent’s above address
with a copy to the Company or such Borrowing Subsidiary, as applicable, at its
address referred to in Section 9.02, and each of the Company and each Borrowing
Subsidiary hereby irrevocably authorizes and directs the Process Agent to accept
such service on its behalf.  As an alternative method of service, each of the
Company and each Borrowing Subsidiary also irrevocably consents to the service
of any and all process in any such action or proceeding by the mailing of copies
of such process to the Company or such Borrowing Subsidiary at its address
referred to in Section 9.02.  Each of the Company and each Borrowing Subsidiary
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(b)                       Nothing in this Section 9.09 shall affect the right of
the Agent or any Bank to serve legal process in any other manner permitted by
law or affect the right of the Agent or any Bank to bring any action or
proceeding against the Company or any Borrowing Subsidiary or its property in
the courts of any other jurisdictions.

 

Section 9.10.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.11.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

107

--------------------------------------------------------------------------------


 

Section 9.12.  Indemnification.

 

(a)                       Indemnification by the Company.  The Company agrees to
indemnify and hold harmless the Agent, each Bank, each Issuing Bank and each of
their affiliates and their respective directors, officers, employees and agents
(each, an “Indemnified Party”) from and against any and all claims, damages,
liabilities and expenses (including, without limitation, fees and disbursements
of counsel (but only for one firm of counsel for all the Indemnified Parties, in
addition to regulatory and local counsel; provided that if, in the reasonable
opinion of the relevant Indemnified Party, representation of all the Indemnified
Parties by one firm of counsel would be inappropriate due to the existence of an
actual or potential conflict of interest, the Company shall reimburse the
reasonable out of pocket legal expenses of no more than such number of
additional firms of counsel for the Indemnified Parties as is necessary to avoid
any such actual or potential conflict of interest)) which may be incurred by or
asserted against any Indemnified Party in connection with or arising out of any
investigation, litigation or proceeding related to the Advances, the Letters of
Credit, the Notes, this Agreement, any Letter of Credit Reimbursement Agreement,
any of the transactions contemplated hereby, or the use of the proceeds of the
Borrowings or the Letters of Credit by the Borrowers or the beneficiaries under
any Letters of Credit, whether or not such Indemnified Party is a party thereto,
provided that such indemnity shall not, as to any Indemnified Party, be
available (i) to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnified Party, (ii) to the extent such claims
and liabilities are settled without the consent of the Company (such consent not
to be unreasonably withheld), (iii) to the extent they are found by a final,
nonappealable judgment of a court to have resulted from a breach in any material
respect of the obligations of such Indemnified Party under this Agreement or
(iv) arising out of or in connection with any claim, litigation, investigation
or proceeding that does not involve an act or omission of the Company or any of
its Affiliates and that is brought by an Indemnified Party against any other
Indemnified Party (other than any such claim, litigation, investigation or
proceeding brought against the Agent or any Arranger solely in its capacity as
such or in fulfillment of its role as Agent, Lead Arranger or similar role under
the Loan Documents).  Each Bank agrees to give the Company prompt written notice
of any investigation, litigation or proceeding which may lead to a claim for
indemnification under this Section, provided that the failure to give such
notice shall not affect the validity or enforceability of the indemnification
hereunder.  Without in any way qualifying or limiting the Company’s
indemnification obligation in this Section, to the extent permitted by
applicable law, neither the Borrowers nor any Indemnified Party shall assert,
and hereby waive, any claim against any Indemnified Party or the Company
(respectively), on any theory of liability, for special, indirect, consequential
or punitive damages (“Excluded Damages”), as opposed to direct or actual
damages, arising out of, in connection with, or as a result of, the

 

108

--------------------------------------------------------------------------------


 

Advances, the Letters of Credit, the Notes, this Agreement, any Letter of Credit
Reimbursement Agreement, any of the transactions contemplated hereby, or the use
of the proceeds of the Borrowings or the Letters of Credit by the Borrowers or
the beneficiaries under any Letters of Credit.

 

(b)                       Payments.  All amounts due under this Section shall be
payable not later than twenty (20) Business Days after written demand therefor.

 

(c)                        Survival.  The agreements in this Section shall
survive the resignation of the Agent the replacement of any Bank, the
termination of the Total Commitments and the repayment, satisfaction or
discharge of all the other obligations hereunder.

 

Section 9.13.  Confidentiality.  Each Bank and each Issuing Bank hereby agree
that it will keep confidential any information (as defined below) from time to
time supplied to it by the Company under Section 5.01(b) or otherwise in
connection with this Agreement (such information, the “Information”) except that
such Information may be disclosed (a) on a need-to-know basis, to its Affiliates
and its Affiliates’ respective directors, officers, agents, advisors and
employees for the evaluation of, administration of and enforcement of rights
under the Loan Documents (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions no less restrictive than those in this Section, to (i) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Company and its obligations, (g) with the consent of the Company or (h) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information but in no event less than reasonable
care.

 

Section 9.14.  Non-reliance by the Banks.  Each Bank by its signature to this
Agreement represents and warrants that (i) it has not relied in the extension of
the credit contemplated by this Agreement, nor will it rely in the maintenance
thereof, upon any assets of the Company or its Subsidiaries consisting of Margin

 

109

--------------------------------------------------------------------------------


 

Stock as collateral and (ii) after reviewing the financial statements of the
Company and its Subsidiaries referred to in Section 4.01(e), such Bank has
concluded therefrom that the consolidated cash flow of the Company and its
Subsidiaries is sufficient to support the credit extended to the Company
pursuant to this Agreement.

 

Section 9.15.  No Indirect Security.  Notwithstanding any Section or provision
of this Agreement to the contrary, nothing in this Agreement shall (i) restrict
or limit the right or ability of the Company or any of its Subsidiaries to
pledge, mortgage, sell, assign, or otherwise encumber or dispose of any Margin
Stock, or (ii) create an Event of Default arising out of or relating to any such
pledge, mortgage, sale, assignment or other encumbrance or disposition or any
agreement with respect thereto.

 

Section 9.16.  Waiver of Jury Trial.  EACH OF THE COMPANY, THE BORROWING
SUBSIDIARIES, THE AGENT, EACH ISSUING BANK AND THE BANKS IRREVOCABLY WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, AMONG ANY OF THE PARTIES HERETO ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY NOTE.  ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY.

 

Section 9.17.  USA Patriot Act Notification.  Each Bank hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act (title III of
Pub.L.107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Bank to identify such Borrower in accordance with the Act. 
Each Borrower shall promptly provide any information reasonably requested by a
Bank to comply with the Act.

 

Section 9.18.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agent and the Arrangers are
arm’s-length commercial transactions between each Borrower and its Affiliates on
the one hand, and the Agent and the Arrangers, on the other hand, (B) each
Borrower consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Agent and the

 

110

--------------------------------------------------------------------------------


 

Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Borrower or any of
its Affiliates, or any other Person and (B) neither the Agent nor the Arrangers
have any obligation to any Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agent and the Arrangers
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrowers and their
Affiliates and neither the Agent nor the Arrangers have any obligation to
disclose any of such interests to any Borrower or its Affiliates.  To the
fullest extent permitted by law, each Borrower hereby waives and releases any
claims that it may have against the Agent or the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 9.19.  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 9.19, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Banks shall be limited by Debtor Relief
Laws, as determined in good faith by the Agent, or any Issuing Bank, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ECOLAB INC.

 

 

 

 

 

By:

/s/Ching-Meng Chew

 

 

Name: Ching-Meng Chew

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Agent and as a Bank, an Issuing Bank and Swing Line
Bank

 

 

 

 

 

By:

/s/Christopher DiBiase

 

 

Name: Christopher DiBiase

 

 

Title: Director

 

 

 

 

CITIBANK, N.A., as a Bank and an Issuing Bank

 

 

 

 

 

By:

/s/Susan M. Olson

 

 

Name: Susan M. Olson

 

 

Title: Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Bank and an Issuing Bank

 

 

 

 

 

By:

/s/Lauren Baker

 

 

Name:

Lauren Baker

 

 

Title:

Vice President

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank and an Issuing Bank

 

 

 

 

 

By:

/s/Thomas Danielson

 

 

Name: Thomas Danielson

 

 

Title: Authorized Signatory

 

112

--------------------------------------------------------------------------------


 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Bank and an Issuing Bank

 

 

 

 

By:

/s/James D. Weinstein

 

 

Name:  James D. Weinstein

 

 

Title:  Managing Director

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank and an Issuing Bank

 

 

 

 

By:

/s/Emma Clifford

 

 

Name:  Emma Clifford

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank and an Issuing Bank

 

 

 

 

By:

/s/Michael Spaight

 

 

Name:  Michael Spaight

 

 

Title:  Authorized Signatory

 

 

 

 

By:

/s/Lingzi Huang

 

 

Name: Lingzi Huang

 

 

Title:  Authorized Signatory

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Bank and an Issuing Bank

 

 

 

 

By:

/s/Andrew Beckman

 

 

Name:  Andrew Beckman

 

 

Title:  Vice President

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Bank and an Issuing Bank

 

 

 

 

By:

/s/Tracy Rahn

 

 

Name: Tracy Rahn

 

 

Title:  Director

 

 

 

 

 

UNICREDIT BANK AG, NEW YORK BRANCH, as a Bank and an Issuing Bank

 

 

 

 

By:

/s/Douglas Weir

 

 

Name:  Douglas Weir

 

 

Title: Director

 

 

 

 

By:

/s/Elaine Tung

 

 

Name:  Elaine Tung

 

 

Title:  Director

 

113

--------------------------------------------------------------------------------


 

 

 

THE NORTHERN TRUST COMPANY, as a Bank and an Issuing Bank

 

 

 

 

By:

/s/Molly Drennan

 

 

Name:  Molly Drennan

 

 

Title:  Senior Vice President

 

 

 

 

 

ING BANK N.V., DUBLIN BRANCH, as a Bank and an Issuing Bank

 

 

 

 

By:

/s/Padraig Matthews

 

 

Name:  Padraig Matthews

 

 

Title: Vice President

 

 

 

 

By:

/s/Aidan Neill

 

 

Name:   Aidan Neill

 

 

Title:  Director

 

114

--------------------------------------------------------------------------------


 

ANNEX A

 

COMMITMENTS

 

Bank

 

Commitment
Amount

 

Fronting
Sublimit

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

230,000,000

 

$

25,000,000

 

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

230,000,000

 

$

25,000,000

 

 

 

 

 

 

 

Citibank, N.A.

 

$

230,000,000

 

$

25,000,000

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

230,000,000

 

$

25,000,000

 

 

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

$

155,000,000

 

 

 

 

 

 

 

 

 

The Royal Bank of Scotland plc

 

$

155,000,000

 

 

 

 

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

$

155,000,000

 

 

 

 

 

 

 

 

 

U.S. Bank National Association

 

$

155,000,000

 

 

 

 

 

 

 

 

 

Unicredit Bank AG, New York Branch

 

$

155,000,000

 

 

 

 

 

 

 

 

 

Wells Fargo Bank, N.A.

 

$

155,000,000

 

 

 

 

 

 

 

 

 

ING Bank N.V. Dublin Branch

 

$

75,000,000

 

 

 

 

 

 

 

 

 

The Northern Trust Company

 

$

75,000,000

 

 

 

 

 

 

 

 

 

Total

 

$

2,000,000,000

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Bank of America’s Domestic Lending Office and Eurocurrency Lending Office:

 

Bank of America
101 N. Tryon Street

Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Monique M. Haley

Phone:  (980) 388-1043

Fax:  (704) 719-8510

Electronic Mail: monique.haley@baml.com

 

Bank of America’s Domestic Lending Office for purposes of Letters of Credit:

 

Bank of America

Trade Operations
Mail Code: PA6-580-02-30
1 Fleet Way

Scranton, PA 18507

Attention: Al Malave
Telephone: (580) 496-9619

Fax: (800) 755-8740

Electronic Mail: tradeclientserviceteamus@baml.com

 

Schedule I-1

--------------------------------------------------------------------------------